                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                     )
CHAZ PERRY, et al.,                  )
                                     )
                      Plaintiffs,   )
             vs.                    )
                                     )
CITY OF NEW YORK and THE FIRE        ) Civil Action No. 1:13-cv-01015
DEPARTMENT OF THE CITY OF            )
NEW YORK,                            )
                                     )
                      Defendants,    )
___________________________________ )

                                            FINAL JUDGMENT

         It is hereby ORDERED, ADJUDGED, and DECREED:

       Final judgment is entered for the plaintiffs in the total amount of $17,780,063.00 to be

allocated as follows:

            • $7,238,513.00 in backpay;

            • $7,238,513.00 in liquidated damages; and

            • $3,303,037.00 in attorneys’ fees and expenses pursuant to 29 U.S.C. §216(b).

       The individual backpay amounts, totaling $7,238,513.00, are to be distributed by

defendants to each plaintiff in accordance with Exhibit A. The defendants will provide a set of

payroll checks and/or stubs for direct deposit payments for active (employed) plaintiffs, and

separate checks for inactive (no longer employed) plaintiffs, made payable to each plaintiff in

accordance with the backpay amounts listed in Exhibit A, less all applicable deductions and

withholdings.

       The defendants will also provide a single check to plaintiffs’ counsel, McGillivary Steele

Elkin LLP, in the amount of the $10,541,550.00 (i.e., $7,238,513 in liquidated damages and,
$3,303,037.00 in attorneys’ fees and expenses) payable to McGillivary Steele Elkin LLP.

Plaintiffs’ counsel shall deposit the liquidated damages amount in an IOLTA trust account for

distribution by plaintiffs’ counsel to the plaintiffs in accordance with Exhibit A and plaintiffs’

counsel’s agreements with the individual plaintiffs.

       Post-judgment interest, where appropriate, shall be calculated from the date of the entry

of the judgment and shall be computed in accordance with 28 U.S.C. § 1961.



SO ORDERED.
        February 5
Dated: _______________, 2020
       New York, New York


                                      _____________________________________
                                      Vernon S. Broderick
                                      United States District Judge




                                                2
                                                      EXHIBIT A


                                                                                                 TOTAL
                                                                                              AMOUNT OF            100%          TOTAL BACKPAY
                                           Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
#    EMPNO     Last           First            Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
 1   1059477   ABAD           BYRON        $       764.26   $       638.97   $       44.44   $     1,447.67   $      1,447.67   $      2,895.34
 2   1397442   ABBONDONDOLO   PETER        $     3,285.72   $       864.46   $         ‐     $     4,150.18   $      4,150.18   $      8,300.35
 3    416141   ABDULLAH       NADEEM       $     4,578.46   $       115.60   $      384.28   $     5,078.33   $      5,078.33   $     10,156.67
 4    557555   ABDUR‐RAHMAN   SALIH        $     3,212.70   $       408.77   $      171.62   $     3,793.09   $      3,793.09   $      7,586.18
 5    509202   ABEGG          RALPH        $     4,944.34   $       317.30   $         ‐     $     5,261.64   $      5,261.64   $     10,523.29
 6    407204   ABERG          WAYNE        $       971.56   $       161.47   $         ‐     $     1,133.03   $      1,133.03   $      2,266.06
 7   1222885   ABERRA         YOSEF        $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
 8   1154548   ABRAMOV        ILLER        $     1,992.60   $       365.39   $         ‐     $     2,358.00   $      2,358.00   $      4,716.00
 9    406302   ABRAMSHE       LINDA        $       809.20   $       102.86   $         ‐     $       912.06   $        912.06   $      1,824.13
10    406779   ABRIL          ROBERTO      $       495.73   $         7.83   $       29.48   $       533.04   $        533.04   $      1,066.09
11   1333198   ACCARDO        ANTONIO      $     4,040.10   $     1,077.94   $         ‐     $     5,118.04   $      5,118.04   $     10,236.07
12    411713   ACEVEDO        ALEX         $     3,709.08   $     1,541.83   $         ‐     $     5,250.91   $      5,250.91   $     10,501.82
13    407811   ACEVEDO        JAMES        $     7,377.71   $     1,527.40   $         ‐     $     8,905.10   $      8,905.10   $     17,810.21
14    512051   ACEVEDO        JASON        $          ‐     $        57.95   $         ‐     $        57.95   $         57.95   $        115.89
15    406353   ACEVEDO        JOEL         $       230.76   $         3.66   $         ‐     $       234.42   $        234.42   $        468.85
16   1080463   ACEVEDO        MIGUEL       $     5,540.43   $       202.73   $         ‐     $     5,743.16   $      5,743.16   $     11,486.31
17   1320964   ACOSTA         BERNADETTE   $     1,740.39   $        23.80   $      170.12   $     1,934.31   $      1,934.31   $      3,868.62
18    406607   ACOSTA         JORGE        $          ‐     $       353.34   $       74.61   $       427.95   $        427.95   $        855.91
19    541076   ACOSTA         PEDRO        $     2,287.42   $     1,156.09   $         ‐     $     3,443.51   $      3,443.51   $      6,887.02
20    407138   ACOSTA         WILBERT      $     1,450.93   $     1,433.12   $         ‐     $     2,884.06   $      2,884.06   $      5,768.11
21    498442   ACOSTA‐RAYOS   ELIZABETH    $     4,929.39   $       705.77   $         ‐     $     5,635.16   $      5,635.16   $     11,270.32
22   1089717   ADAMS          DEVON        $       961.60   $        32.43   $         ‐     $       994.03   $        994.03   $      1,988.06
23    555675   ADDAH          MELISSA      $     2,743.50   $        45.56   $         ‐     $     2,789.07   $      2,789.07   $      5,578.14
24   1143772   ADEKOYA        AHMED        $     7,378.61   $       163.86   $         ‐     $     7,542.47   $      7,542.47   $     15,084.94
25    490561   ADORNO         ANTONIO      $     5,102.66   $     1,287.09   $      249.46   $     6,639.22   $      6,639.22   $     13,278.44
26    601171   AGUIRRE        AARON        $     3,144.76   $     4,078.67   $      279.59   $     7,503.02   $      7,503.02   $     15,006.03
27    454091   AGUIRRE        JUAN         $     1,171.72   $        46.00   $         ‐     $     1,217.73   $      1,217.73   $      2,435.46
28    589347   AGUIRRE        RAFAEL       $     3,918.20   $        57.48   $         ‐     $     3,975.68   $      3,975.68   $      7,951.36
29   1057430   AHMETAJ        HASNIE       $     1,927.35   $       292.48   $         ‐     $     2,219.83   $      2,219.83   $      4,439.66
30    534946   AHRENS         KEITH        $       970.51   $       235.94   $       52.31   $     1,258.76   $      1,258.76   $      2,517.52
31    463940   AIKINS         JEANNE       $       410.52   $         7.09   $         ‐     $       417.61   $        417.61   $        835.22
32    611233   AIMABLE        GREGORY      $     6,207.40   $     2,236.01   $         ‐     $     8,443.42   $      8,443.42   $     16,886.83
33    490764   AJAZ           SHAKEEL      $     5,569.46   $        85.32   $      426.92   $     6,081.70   $      6,081.70   $     12,163.40
34    576906   AKERBERG       THOMAS       $          ‐     $        23.68   $         ‐     $        23.68   $         23.68   $         47.36
35   1359491   AKOWE          KUNLE        $     1,578.45   $        45.35   $         ‐     $     1,623.80   $      1,623.80   $      3,247.60
36    408069   ALABY          RENE         $     3,652.94   $        27.66   $         ‐     $     3,680.60   $      3,680.60   $      7,361.20
37   1105958   ALAVARCES      RICHARD      $     2,477.18   $       402.12   $       64.44   $     2,943.74   $      2,943.74   $      5,887.48
38    418484   ALBANESE       JOANNE       $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
39   1048541   ALBO           JOSEPH       $     2,629.50   $       278.03   $         ‐     $     2,907.53   $      2,907.53   $      5,815.05
40   1068179   ALDANA         JOSEPH       $     2,103.42   $       230.70   $         ‐     $     2,334.11   $      2,334.11   $      4,668.23
41    416173   ALEJO          ASHLEY       $     1,461.27   $     2,893.89   $      386.53   $     4,741.69   $      4,741.69   $      9,483.37
42    408472   ALEXANDER      SHAUN        $     1,517.97   $       190.01   $       64.81   $     1,772.78   $      1,772.78   $      3,545.56
43   1080464   ALI            ZEESHAN      $       217.72   $         6.07   $       11.72   $       235.51   $        235.51   $        471.02
44    407826   ALICEA         ROBERT       $       295.15   $         2.51   $         ‐     $       297.65   $        297.65   $        595.31
45   1067053   ALICEA II      RICHARD      $     4,628.05   $     2,067.51   $         ‐     $     6,695.56   $      6,695.56   $     13,391.12
46    406547   ALLEN          KEVIN        $     1,489.27   $       117.28   $         ‐     $     1,606.55   $      1,606.55   $      3,213.10
47   1118417   ALLEYNE        SHANICE      $       750.92   $       107.90   $         ‐     $       858.82   $        858.82   $      1,717.65
48   1089728   ALLY           FAROUK       $     3,432.88   $     1,967.85   $       83.67   $     5,484.39   $      5,484.39   $     10,968.78
49   1269834   ALMESTICA      ANTHONY      $       645.40   $        47.98   $         ‐     $       693.38   $        693.38   $      1,386.76
50    580996   ALMOJERA       ANTHONY      $       361.31   $        78.97   $         ‐     $       440.29   $        440.29   $        880.57
51   1026481   ALTIDOR JR.    JEAN         $     8,290.33   $       626.04   $        5.55   $     8,921.92   $      8,921.92   $     17,843.83
52    407166   ALVAREZ        BRIDGET      $        66.94   $          ‐     $         ‐     $        66.94   $         66.94   $        133.87
53   1210018   ALVAREZ        JIMMY        $     2,680.46   $       213.56   $         ‐     $     2,894.03   $      2,894.03   $      5,788.06
54    572413   ALVAREZ        LISA         $     3,491.42   $       406.67   $       62.14   $     3,960.23   $      3,960.23   $      7,920.47
55    581012   ALVAREZ        LUIS         $     6,927.48   $     3,092.92   $         ‐     $    10,020.40   $    10,020.40    $     20,040.81
56   1154552   ALVEARI        VANESSA      $     4,764.42   $       681.75   $      319.63   $     5,765.79   $      5,765.79   $     11,531.58
57   1104517   ALVIA          ALLEN        $       238.94   $         2.62   $         ‐     $       241.56   $        241.56   $        483.13
58    407132   AMOR           ANTONIO      $     3,894.57   $       736.32   $         ‐     $     4,630.89   $      4,630.89   $      9,261.78
59    610538   AMORE          JOHN         $     2,070.06   $       122.39   $         ‐     $     2,192.45   $      2,192.45   $      4,384.90



                                                     Page 1 of 43
                                                          EXHIBIT A


                                                                                                     TOTAL
                                                                                                  AMOUNT OF            100%          TOTAL BACKPAY
                                               Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #    EMPNO     Last           First               Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
 60    589877   ANCHUNDIA      DAVI            $     3,795.71   $     1,545.71   $      116.92   $     5,458.33   $      5,458.33   $     10,916.66
 61    408644   ANDERSON       COURTNEY        $     2,496.31   $       776.22   $      280.29   $     3,552.83   $      3,552.83   $      7,105.66
 62   1039951   ANDERSON       JENNIFER        $     2,132.03   $       159.13   $      237.68   $     2,528.85   $      2,528.85   $      5,057.69
 63    349203   ANDERSON       JOHNNY          $       501.33   $         9.16   $         ‐     $       510.49   $        510.49   $      1,020.98
 64    512050   ANDERSON       XAVIER          $     2,251.07   $       447.77   $         ‐     $     2,698.84   $      2,698.84   $      5,397.68
 65    408159   ANDINO SR      RAYMOND         $     1,057.23   $         0.44   $         ‐     $     1,057.67   $      1,057.67   $      2,115.34
 66   1057433   ANDRADE        WALLACE         $     1,209.68   $       151.87   $       45.23   $     1,406.78   $      1,406.78   $      2,813.56
 67   1164752   ANDREASIAN     AREN            $     3,690.34   $       479.65   $         ‐     $     4,169.99   $      4,169.99   $      8,339.99
 68   1397443   ANDREWS        SAMUEL          $     2,203.05   $       800.57   $       19.26   $     3,022.88   $      3,022.88   $      6,045.75
 69   1067062   ANG            CHRISTOPHER     $     3,569.98   $       807.10   $      321.64   $     4,698.72   $      4,698.72   $      9,397.43
 70    509207   ANSON          TIMOTHY         $     5,397.36   $     5,418.65   $         ‐     $    10,816.01   $    10,816.01    $     21,632.02
 71   1039953   ANSU           THOMAS          $       902.01   $        74.20   $         ‐     $       976.21   $        976.21   $      1,952.42
 72   1320966   ANTIGNANO      DANIEL          $       482.22   $         4.68   $         ‐     $       486.90   $        486.90   $        973.79
 73   1359492   ANTONELLI      NICHOLAS        $     2,158.75   $        55.87   $      103.74   $     2,318.35   $      2,318.35   $      4,636.70
 74    996523   APARICIO       YVONNE          $     1,811.41   $        15.49   $         ‐     $     1,826.90   $      1,826.90   $      3,653.80
 75   1359493   APPEL          NICHOLAS        $     1,392.06   $       108.41   $      107.87   $     1,608.33   $      1,608.33   $      3,216.66
 76   1143771   APPLEWHITE     NKOSI           $       753.16   $       258.51   $       60.01   $     1,071.68   $      1,071.68   $      2,143.35
 77   1307522   ARA            CHRISTOPHER     $       795.15   $         6.99   $         ‐     $       802.13   $        802.13   $      1,604.27
 78   1227756   ARACHE         JEAN CARLOS     $     1,151.51   $        14.31   $         ‐     $     1,165.82   $      1,165.82   $      2,331.63
 79   1359494   ARAN           STEPHEN         $     1,254.00   $        53.01   $       62.06   $     1,369.06   $      1,369.06   $      2,738.12
 80   1013251   ARANGO         CLAUDIA         $          ‐     $         5.99   $        6.36   $        12.35   $         12.35   $         24.70
 81   1204452   ARAUJO REYES   JOSE            $     2,531.35   $       187.50   $         ‐     $     2,718.84   $      2,718.84   $      5,437.68
 82   1349223   ARCHER         ERIC            $     6,319.23   $        60.71   $         ‐     $     6,379.94   $      6,379.94   $     12,759.88
 83    507680   ARIAS          JOSE            $     3,496.50   $        85.52   $       96.44   $     3,678.46   $      3,678.46   $      7,356.92
 84   1397444   ARIAS          NATHALIE        $     1,996.26   $        14.44   $         ‐     $     2,010.70   $      2,010.70   $      4,021.40
 85   1133184   ARNAUD         CHRIS           $     4,429.08   $        55.10   $         ‐     $     4,484.18   $      4,484.18   $      8,968.35
 86   1333276   ARNOLD         JOSEPH          $     1,131.02   $       902.49   $      111.42   $     2,144.92   $      2,144.92   $      4,289.84
 87    406945   ARNOLD         MIRIAM          $     1,273.36   $       145.13   $         ‐     $     1,418.49   $      1,418.49   $      2,836.97
 88   1139187   ARNOLD         WINSTON         $     1,397.49   $       190.45   $         ‐     $     1,587.95   $      1,587.95   $      3,175.89
 89   1359495   ARON           BENZION         $     1,699.80   $       368.24   $        6.31   $     2,074.35   $      2,074.35   $      4,148.70
 90    443238   ARROYO         ALEXANDER       $     5,361.61   $       137.26   $         ‐     $     5,498.87   $      5,498.87   $     10,997.73
 91   1165086   ARROYO         MARILYN         $     4,595.31   $        93.89   $      230.86   $     4,920.06   $      4,920.06   $      9,840.11
 92    572406   ARROYO         YADIRA          $     1,370.66   $        84.22   $         ‐     $     1,454.87   $      1,454.87   $      2,909.75
 93    406534   ARROYO JR      HECTOR          $          ‐     $        31.51   $         ‐     $        31.51   $         31.51   $         63.03
 94    852944   ARSENAULT      PIETRO          $     6,697.79   $     1,547.72   $      140.63   $     8,386.15   $      8,386.15   $     16,772.29
 95    472031   ARYEH          ROBERT          $     1,182.05   $     1,017.48   $       76.64   $     2,276.17   $      2,276.17   $      4,552.35
 96   1333213   ARZENO         ALICIA          $     5,393.89   $     1,868.15   $         ‐     $     7,262.04   $      7,262.04   $     14,524.07
 97   1165087   ASHBY          ROHAN           $     5,581.64   $       355.29   $         ‐     $     5,936.93   $      5,936.93   $     11,873.86
 98    242987   ASKEW          WAYNE           $     5,125.11   $       558.12   $      152.37   $     5,835.60   $      5,835.60   $     11,671.20
 99    463941   ATILGAN        ULYA            $       970.57   $        28.67   $         ‐     $       999.25   $        999.25   $      1,998.50
100    406805   ATKINS         ROBERT          $       341.74   $          ‐     $         ‐     $       341.74   $        341.74   $        683.48
101   1048543   AUMOITHE       STEVEN          $     2,228.05   $       576.40   $         ‐     $     2,804.45   $      2,804.45   $      5,608.91
102    488481   AURELIEN       ALEXANDRA       $     1,284.10   $       226.04   $         ‐     $     1,510.14   $      1,510.14   $      3,020.29
103   1333277   AVELLANEDA     CARLOS          $     3,473.48   $     1,736.85   $        4.33   $     5,214.66   $      5,214.66   $     10,429.32
104    406211   AVELLINO       LINDA           $     1,019.47   $       264.62   $         ‐     $     1,284.09   $      1,284.09   $      2,568.19
105   1100017   AVILA‐HYDE     JESAN‐MICHAEL   $     1,243.61   $     1,189.73   $         ‐     $     2,433.34   $      2,433.34   $      4,866.69
106    406539   AVILES         FRANKIE         $     3,191.64   $       118.79   $       13.13   $     3,323.56   $      3,323.56   $      6,647.11
107    982516   AVILES         FREDDY          $     1,604.86   $       662.18   $         ‐     $     2,267.04   $      2,267.04   $      4,534.08
108    534949   AVILES         LIDO            $     1,179.03   $       415.98   $         ‐     $     1,595.01   $      1,595.01   $      3,190.02
109    812583   AVILES         MELINDA         $     3,453.29   $       273.43   $         ‐     $     3,726.72   $      3,726.72   $      7,453.43
110    418482   AYALA          ANGEL           $     4,783.51   $       567.91   $         ‐     $     5,351.41   $      5,351.41   $     10,702.83
111   1269835   AZEVEDO        CARLOS          $     1,421.89   $       114.92   $         ‐     $     1,536.82   $      1,536.82   $      3,073.64
112   1143774   AZIZ           SHARON          $     1,581.05   $       162.13   $         ‐     $     1,743.17   $      1,743.17   $      3,486.35
113    418481   AZIZ‐LOPEZ     BARBARA         $          ‐     $        27.15   $         ‐     $        27.15   $         27.15   $         54.29
114    580762   BA             BABACAR         $     1,819.77   $       123.22   $      313.31   $     2,256.30   $      2,256.30   $      4,512.60
115    407407   BABB           ROXIE           $     1,276.49   $       337.86   $        0.99   $     1,615.33   $      1,615.33   $      3,230.67
116    407669   BACCHUS        LYNN            $     2,593.57   $       578.41   $         ‐     $     3,171.98   $      3,171.98   $      6,343.96
117    488484   BADILLO        BENJAMIN        $     3,726.67   $       398.97   $      117.24   $     4,242.89   $      4,242.89   $      8,485.78
118    408629   BAER           ROBERT          $          ‐     $        67.83   $         ‐     $        67.83   $         67.83   $        135.67



                                                         Page 2 of 43
                                                          EXHIBIT A


                                                                                                     TOTAL
                                                                                                  AMOUNT OF            100%          TOTAL BACKPAY
                                               Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #    EMPNO     Last              First            Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
119    408124   BAEZ              DIANA        $     1,369.08   $       253.42   $         ‐     $     1,622.50   $      1,622.50   $      3,245.00
120   1143801   BAEZ              RAUL         $     1,659.27   $       319.23   $         ‐     $     1,978.50   $      1,978.50   $      3,957.00
121   1139188   BAIJNAUTH         ANTHONY      $     2,845.40   $       871.76   $       32.45   $     3,749.61   $      3,749.61   $      7,499.22
122   1307528   BAILEY ‐ HOOPER   LANCIA       $     1,558.60   $       284.63   $       58.19   $     1,901.42   $      1,901.42   $      3,802.85
123   1089732   BAIOCCO           MICHELE      $     1,617.12   $       195.05   $      132.88   $     1,945.06   $      1,945.06   $      3,890.11
124   1080475   BAKER             ISAIAH       $     2,187.20   $       250.62   $         ‐     $     2,437.83   $      2,437.83   $      4,875.65
125     83772   BAKER             VERONICA     $       646.30   $       258.52   $         ‐     $       904.82   $        904.82   $      1,809.63
126    500799   BAKER JR          CARL         $       682.55   $     1,271.50   $         ‐     $     1,954.05   $      1,954.05   $      3,908.10
127   1349224   BALDANZA          FRANCESCO    $       932.30   $        57.72   $       84.84   $     1,074.86   $      1,074.86   $      2,149.72
128   1269837   BALSLOV           KEVIN        $       695.27   $        41.36   $       12.54   $       749.16   $        749.16   $      1,498.33
129   1359498   BANEGAS           JENNIFER     $     1,283.73   $       244.68   $         ‐     $     1,528.41   $      1,528.41   $      3,056.82
130   1139190   BANTON‐LEIGH      JILLIAN      $       563.38   $        12.92   $         ‐     $       576.30   $        576.30   $      1,152.60
131   1057434   BAO               XIAOTIAN     $     5,600.51   $     3,003.23   $         ‐     $     8,603.73   $      8,603.73   $     17,207.46
132   1048545   BAPTISTE          JOHNSY       $     4,282.83   $       132.10   $         ‐     $     4,414.93   $      4,414.93   $      8,829.86
133   1397447   BAPTISTE          KELVIN       $     1,864.31   $       132.57   $         ‐     $     1,996.88   $      1,996.88   $      3,993.76
134   1143807   BARBA             KIMBERLY     $     3,841.39   $       388.51   $         ‐     $     4,229.90   $      4,229.90   $      8,459.81
135    589885   BARBARIA          KYLE         $     3,658.22   $       117.35   $         ‐     $     3,775.57   $      3,775.57   $      7,551.15
136    581332   BARBELLA          MATTHEW      $     3,933.36   $        75.82   $       97.13   $     4,106.31   $      4,106.31   $      8,212.62
137   1105960   BARBERA           JEREMIAH     $          ‐     $         2.57   $         ‐     $         2.57   $          2.57   $          5.13
138   1333201   BARBOUR           DANIEL       $     1,012.51   $        78.78   $         ‐     $     1,091.29   $      1,091.29   $      2,182.59
139   1320967   BARILLAS          LISSETTE     $     1,369.39   $       652.01   $       12.73   $     2,034.14   $      2,034.14   $      4,068.27
140   1154553   BARINAS           ELVIN        $       766.87   $       222.95   $         ‐     $       989.81   $        989.81   $      1,979.63
141    408396   BARNES            CATHERINE    $     1,021.19   $        88.86   $         ‐     $     1,110.05   $      1,110.05   $      2,220.09
142   1345213   BARNINGHAM        ETHAN        $       567.54   $       232.17   $         ‐     $       799.71   $        799.71   $      1,599.41
143    407520   BARONE            MARYANN      $       709.08   $          ‐     $         ‐     $       709.08   $        709.08   $      1,418.16
144    409715   BARRETT           DALE         $       917.01   $       178.54   $         ‐     $     1,095.55   $      1,095.55   $      2,191.10
145    409060   BARROW            GRANGER      $     5,015.33   $     1,790.45   $         ‐     $     6,805.78   $      6,805.78   $     13,611.56
146   1080478   BARTELS           JASON        $       998.97   $       680.03   $         ‐     $     1,679.00   $      1,679.00   $      3,357.99
147   1359570   BARTOLOTTA        STACIE       $       119.38   $         4.75   $        8.60   $       132.73   $        132.73   $        265.45
148    406938   BARZILAY          OREN         $       367.57   $       123.28   $         ‐     $       490.85   $        490.85   $        981.69
149    472013   BASABE            VICTOR       $       121.69   $       206.13   $         ‐     $       327.82   $        327.82   $        655.64
150    591254   BASANTES          ADRIAN       $          ‐     $       223.18   $         ‐     $       223.18   $        223.18   $        446.36
151    554130   BASS              BRENDAN      $       125.58   $       114.40   $         ‐     $       239.98   $        239.98   $        479.96
152   1227759   BATALLA           OHNESTO      $     2,820.09   $       706.95   $       57.10   $     3,584.13   $      3,584.13   $      7,168.27
153    577180   BATH              DANE         $       825.06   $       523.05   $         ‐     $     1,348.11   $      1,348.11   $      2,696.21
154    406687   BATIANCELA        TONI         $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
155   1227760   BATISTA           NICHOLAS     $       944.14   $        34.62   $         ‐     $       978.76   $        978.76   $      1,957.52
156   1013257   BATISTA           RENATA       $     6,046.22   $        37.92   $         ‐     $     6,084.14   $      6,084.14   $     12,168.27
157    408716   BAUMANN           RAYMOND      $     3,229.63   $     2,254.83   $      132.43   $     5,616.89   $      5,616.89   $     11,233.77
158   1269484   BAUMANN           SHAWN        $       702.10   $        80.27   $         ‐     $       782.37   $        782.37   $      1,564.74
159   1165091   BAYARD            JEREMY       $       776.17   $        21.51   $         ‐     $       797.68   $        797.68   $      1,595.36
160   1269840   BEAUHARNAIS       JAMELYA      $     2,072.79   $       160.63   $         ‐     $     2,233.43   $      2,233.43   $      4,466.85
161   1139222   BECKFORD          CHRISTINA    $       564.65   $         5.00   $         ‐     $       569.66   $        569.66   $      1,139.32
162    448333   BECKFORD          CLAUDINE     $     2,124.63   $        36.88   $         ‐     $     2,161.51   $      2,161.51   $      4,323.03
163   1104519   BEDASSIE          NETTA        $     2,104.11   $       866.19   $         ‐     $     2,970.30   $      2,970.30   $      5,940.61
164    591252   BEDOYA            LEONARDO     $       980.40   $     3,784.92   $      345.47   $     5,110.78   $      5,110.78   $     10,221.57
165   1041118   BEDOYA            WILLIE       $        25.05   $        44.61   $         ‐     $        69.67   $         69.67   $        139.34
166    610035   BEILINSON         MICHAEL      $       768.81   $        13.34   $       41.10   $       823.25   $        823.25   $      1,646.50
167   1136961   BEITEL            JARED        $     2,421.85   $     4,417.77   $         ‐     $     6,839.62   $      6,839.62   $     13,679.24
168    408555   BELGRAVE          EDUARDO      $     1,701.69   $       252.43   $         ‐     $     1,954.12   $      1,954.12   $      3,908.24
169   1154556   BELKACEM          SADEK        $     2,180.71   $       455.59   $         ‐     $     2,636.30   $      2,636.30   $      5,272.60
170   1105961   BELLIDO           GINA         $     3,351.91   $       259.36   $      129.79   $     3,741.07   $      3,741.07   $      7,482.13
171   1118424   BELLINO           JOSEPH       $       222.84   $        63.66   $         ‐     $       286.50   $        286.50   $        573.00
172    576473   BELTRAM           JOHN         $     5,741.29   $        85.73   $         ‐     $     5,827.02   $      5,827.02   $     11,654.04
173   1320969   BENEL             JACQUELINE   $     1,438.88   $       294.82   $       94.19   $     1,827.89   $      1,827.89   $      3,655.79
174    416255   BENITEZ           JOSE         $     8,567.24   $     2,499.26   $      114.18   $    11,180.68   $    11,180.68    $     22,361.36
175    894518   BENJAMIN‐BERNST   JOSHUA       $       622.45   $        77.84   $         ‐     $       700.30   $        700.30   $      1,400.59
176    577185   BENSON            KIMBERLY     $     1,713.63   $       611.10   $         ‐     $     2,324.73   $      2,324.73   $      4,649.47
177    407620   BENTKOWSKI        JANET        $     3,271.39   $         4.35   $         ‐     $     3,275.74   $      3,275.74   $      6,551.48



                                                         Page 3 of 43
                                                          EXHIBIT A


                                                                                                     TOTAL
                                                                                                  AMOUNT OF            100%          TOTAL BACKPAY
                                               Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #    EMPNO     Last             First             Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
178   1359499   BENTLEY          BRANDON       $       781.94   $       340.89   $         ‐     $     1,122.84   $      1,122.84   $      2,245.68
179    411252   BERGEN           GEORGE        $     5,711.13   $       170.49   $       47.23   $     5,928.85   $      5,928.85   $     11,857.71
180   1100019   BERNSTEIN        JENNIFER      $     1,397.62   $       164.98   $       77.99   $     1,640.58   $      1,640.58   $      3,281.16
181   1118433   BERRIOS          ROBERT        $       985.01   $       464.58   $      195.59   $     1,645.18   $      1,645.18   $      3,290.36
182   1089713   BERRIOS          VICTOR        $     1,664.47   $       477.53   $         ‐     $     2,142.00   $      2,142.00   $      4,284.00
183   1048546   BERROA           RICHARD       $     2,197.47   $       535.24   $      143.79   $     2,876.50   $      2,876.50   $      5,752.99
184   1227762   BESEMER          DAVID         $     5,788.51   $       648.62   $       33.00   $     6,470.13   $      6,470.13   $     12,940.25
185    408059   BESSON           RUDOLF        $          ‐     $        28.10   $         ‐     $        28.10   $         28.10   $         56.21
186    416133   BEST             YVETTE        $       827.78   $        19.51   $         ‐     $       847.29   $        847.29   $      1,694.58
187   1320970   BETANCOURT       CHRISTOPHER   $     1,621.74   $       213.55   $       96.30   $     1,931.59   $      1,931.59   $      3,863.18
188    463937   BETANCOURT       NORA          $       686.77   $        42.67   $         ‐     $       729.43   $        729.43   $      1,458.86
189    422334   BETTY            KEIRA         $          ‐     $       524.40   $         ‐     $       524.40   $        524.40   $      1,048.81
190   1080486   BEVILACQUA JR    JOSEPH        $       245.56   $        16.36   $         ‐     $       261.92   $        261.92   $        523.84
191    407406   BEY              IDRIS         $          ‐     $       587.44   $         ‐     $       587.44   $        587.44   $      1,174.88
192    408905   BIALOGLOWSKI     EDWARD        $          ‐     $          ‐     $       17.45   $        17.45   $         17.45   $         34.90
193    494371   BIELICKI JR      STEPHEN       $     1,725.55   $       189.55   $         ‐     $     1,915.10   $      1,915.10   $      3,830.21
194    441963   BILAL            HERMIEN       $     2,447.53   $        67.90   $         ‐     $     2,515.43   $      2,515.43   $      5,030.86
195   1100020   BILARDELLO       PETER         $     3,140.53   $       618.40   $      835.23   $     4,594.16   $      4,594.16   $      9,188.32
196   1133185   BILLIAN          JONATHAN      $     3,867.32   $        84.74   $         ‐     $     3,952.06   $      3,952.06   $      7,904.12
197    408934   BILLIE           THOMAS        $     1,667.29   $     2,285.98   $       41.55   $     3,994.82   $      3,994.82   $      7,989.64
198    603563   BINDRA           PRABHLEEN     $       342.69   $          ‐     $         ‐     $       342.69   $        342.69   $        685.38
199    409670   BIRNBAUM         FRANKLYN      $     1,911.78   $       629.73   $       80.01   $     2,621.52   $      2,621.52   $      5,243.04
200   1358536   BISCUITI         GARY          $        44.50   $          ‐     $         ‐     $        44.50   $         44.50   $         89.00
201   1100021   BITTAR           TIMOTHY       $       885.21   $        77.06   $         ‐     $       962.27   $        962.27   $      1,924.54
202   1397449   BIZZARRO         FELICE        $     2,182.28   $       221.46   $      381.19   $     2,784.94   $      2,784.94   $      5,569.87
203    566440   BLADES           TNAI          $     1,210.48   $       163.48   $         ‐     $     1,373.96   $      1,373.96   $      2,747.91
204    418479   BLAIN            ANTHONY       $     3,941.90   $       452.67   $         ‐     $     4,394.57   $      4,394.57   $      8,789.14
205   1133186   BLAIR            KIMBERLY      $       764.13   $        63.46   $         ‐     $       827.59   $        827.59   $      1,655.18
206    441949   BLAKE            BRENT         $     3,581.84   $        31.17   $         ‐     $     3,613.02   $      3,613.02   $      7,226.04
207   1397450   BLAKE            JONATHAN      $          ‐     $         0.02   $         ‐     $         0.02   $          0.02   $          0.03
208   1013245   BLANCHARD        DAVE          $     1,712.87   $        88.61   $         ‐     $     1,801.48   $      1,801.48   $      3,602.95
209   1048572   BLELIS           NADRA         $       656.96   $         4.39   $         ‐     $       661.35   $        661.35   $      1,322.69
210   1067070   BLISS            CONOR         $     3,218.24   $       529.53   $         ‐     $     3,747.77   $      3,747.77   $      7,495.54
211   1100022   BOCANEGRA        ALINE         $       758.59   $       114.31   $        1.81   $       874.71   $        874.71   $      1,749.41
212   1227763   BOCKWOLDT        PETER         $     6,087.60   $     2,644.86   $         ‐     $     8,732.46   $      8,732.46   $     17,464.92
213    603260   BOGLE            KENNETH       $       805.12   $       833.56   $         ‐     $     1,638.68   $      1,638.68   $      3,277.36
214    603258   BOLDS            MONSURAT      $     5,980.69   $        78.92   $      345.33   $     6,404.94   $      6,404.94   $     12,809.88
215    531113   BOLGER           JAMES         $     4,434.46   $       794.86   $         ‐     $     5,229.32   $      5,229.32   $     10,458.65
216    461081   BONET            RICHARD       $       218.86   $        14.84   $         ‐     $       233.70   $        233.70   $        467.39
217    422406   BONIFACIO        FERDINAND     $     8,311.83   $     1,897.92   $         ‐     $    10,209.75   $    10,209.75    $     20,419.50
218     35981   BONILLA          GAMALIEL      $     3,805.60   $       251.52   $         ‐     $     4,057.12   $      4,057.12   $      8,114.23
219    577175   BONILLA          TAYREEN       $     2,634.55   $       302.17   $       53.17   $     2,989.89   $      2,989.89   $      5,979.79
220   1269842   BONN             CHRISTOPHER   $       498.64   $        43.63   $         ‐     $       542.27   $        542.27   $      1,084.54
221    507925   BONNEAU          FRANTZ        $     6,724.48   $     3,619.67   $         ‐     $    10,344.15   $    10,344.15    $     20,688.30
222   1048573   BONOMETRE        MARC          $     1,009.38   $     1,265.44   $         ‐     $     2,274.81   $      2,274.81   $      4,549.62
223    603580   BOODOO           DARRYL        $     2,768.39   $       715.70   $         ‐     $     3,484.10   $      3,484.10   $      6,968.19
224   1227765   BORBEE           ERIC          $     2,583.18   $       630.86   $         ‐     $     3,214.04   $      3,214.04   $      6,428.07
225   1133187   BORES            THOMAS        $     4,199.99   $       194.08   $       55.24   $     4,449.31   $      4,449.31   $      8,898.62
226   1210022   BORRIELLO        MICHAEL       $     1,099.30   $       111.35   $         ‐     $     1,210.66   $      1,210.66   $      2,421.32
227   1210023   BORRIELLO        PETER         $     1,455.97   $       278.43   $         ‐     $     1,734.40   $      1,734.40   $      3,468.80
228   1013456   BOSSACK          STACI         $     7,259.62   $        71.99   $      815.72   $     8,147.32   $      8,147.32   $     16,294.64
229    407367   BOTTINI          LISA          $     1,811.51   $        31.54   $         ‐     $     1,843.05   $      1,843.05   $      3,686.11
230   1227766   BOTTONE          JOHN          $     1,897.92   $        75.86   $      172.44   $     2,146.21   $      2,146.21   $      4,292.42
231   1165159   BOUSKILA         ISAAC         $       761.43   $        10.95   $         ‐     $       772.38   $        772.38   $      1,544.76
232   1027808   BOVELL‐ALI       ANTONETTE     $       787.19   $        44.36   $         ‐     $       831.56   $        831.56   $      1,663.12
233    534984   BOYLE            JUSTIN        $          ‐     $        10.26   $         ‐     $        10.26   $         10.26   $         20.52
234   1006228   BRADSHAW         MICHAEL       $     2,283.52   $       770.63   $         ‐     $     3,054.14   $      3,054.14   $      6,108.29
235    488485   BRADSHAW‐DUBIN   IAN           $     1,219.51   $       474.82   $         ‐     $     1,694.33   $      1,694.33   $      3,388.67
236    500796   BRADY            GREGG         $     2,009.67   $       838.31   $         ‐     $     2,847.99   $      2,847.99   $      5,695.98



                                                         Page 4 of 43
                                                         EXHIBIT A


                                                                                                    TOTAL
                                                                                                 AMOUNT OF            100%          TOTAL BACKPAY
                                              Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #    EMPNO     Last            First             Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
237    512054   BRADY           SHANE         $     3,608.86   $       938.04   $         ‐     $     4,546.90   $      4,546.90   $      9,093.80
238    572441   BRADY           VANESSA       $     1,774.90   $       153.10   $       70.98   $     1,998.98   $      1,998.98   $      3,997.96
239   1359500   BRANATH         DANIEL        $     1,451.42   $       116.72   $         ‐     $     1,568.14   $      1,568.14   $      3,136.27
240   1154557   BRANCH          JESSE         $     3,202.10   $       404.38   $         ‐     $     3,606.48   $      3,606.48   $      7,212.96
241   1139192   BRANDON         MARCUS        $     3,088.46   $        28.16   $      253.39   $     3,370.01   $      3,370.01   $      6,740.02
242    497434   BRANDSTETTER    JOSEPH        $     3,602.75   $       353.98   $         ‐     $     3,956.73   $      3,956.73   $      7,913.46
243    407525   BRANDT          FREDERICK     $   10,254.97    $     1,780.68   $         ‐     $    12,035.65   $    12,035.65    $     24,071.31
244    566410   BRATHOLT        KEVIN         $     4,253.23   $       228.98   $         ‐     $     4,482.21   $      4,482.21   $      8,964.43
245    589836   BRATHWAITE      JOEL          $     3,852.64   $     1,146.21   $         ‐     $     4,998.85   $      4,998.85   $      9,997.70
246   1276564   BRATHWAITE      VICTOR        $     4,973.61   $       873.63   $         ‐     $     5,847.25   $      5,847.25   $     11,694.49
247   1227767   BRAUN           CHARLES       $     3,769.35   $     1,306.07   $       48.42   $     5,123.84   $      5,123.84   $     10,247.68
248    441969   BRAUNER         WILLIAM       $     2,041.80   $       440.57   $         ‐     $     2,482.36   $      2,482.36   $      4,964.73
249   1269843   BRAWLEY         JESSE         $       842.27   $        84.69   $         ‐     $       926.96   $        926.96   $      1,853.91
250    406717   BREHON          JUNE          $     1,958.14   $        61.63   $         ‐     $     2,019.76   $      2,019.76   $      4,039.52
251   1154558   BREMEN          JAMES         $     1,500.01   $        14.85   $         ‐     $     1,514.86   $      1,514.86   $      3,029.72
252    406556   BREWSTER        RANDOLPH      $     1,525.28   $        62.88   $         ‐     $     1,588.16   $      1,588.16   $      3,176.32
253    500795   BRIGGS‐HALL     AKIBA         $     5,915.31   $       169.92   $         ‐     $     6,085.24   $      6,085.24   $     12,170.48
254    905261   BRISTOL         ANDRE         $       127.56   $         5.98   $       16.48   $       150.02   $        150.02   $        300.05
255    512057   BROCK           ANDREW        $     2,636.70   $        98.03   $         ‐     $     2,734.73   $      2,734.73   $      5,469.46
256    489387   BROCKINGTON     KEISHA        $     1,425.61   $       243.86   $      739.65   $     2,409.13   $      2,409.13   $      4,818.25
257   1276353   BRONSHTEYN      ARTUR         $     2,259.37   $       544.50   $       45.26   $     2,849.13   $      2,849.13   $      5,698.26
258   1307547   BROOME          JONATHAN      $     2,669.57   $        40.12   $       55.86   $     2,765.55   $      2,765.55   $      5,531.10
259    580760   BROTHERS        STEPHEN       $     2,456.17   $     1,147.21   $       75.83   $     3,679.21   $      3,679.21   $      7,358.42
260   1006229   BROUGH          KATHLEEN      $     1,613.86   $        29.39   $         ‐     $     1,643.25   $      1,643.25   $      3,286.50
261    407593   BROUGHTON       SHAWN         $          ‐     $        71.00   $         ‐     $        71.00   $         71.00   $        142.00
262   1269845   BROWER          JENNIFER      $     1,499.79   $        21.25   $         ‐     $     1,521.05   $      1,521.05   $      3,042.09
263    408717   BROWN           BERYL         $       331.87   $        12.22   $         ‐     $       344.09   $        344.09   $        688.19
264   1333203   BROWN           BRITTANY      $       596.73   $         5.09   $       48.24   $       650.06   $        650.06   $      1,300.12
265   1081383   BROWN           BRUCE         $     3,891.80   $     1,686.61   $         ‐     $     5,578.41   $      5,578.41   $     11,156.82
266   1333281   BROWN           CLEO          $     2,172.03   $     2,430.60   $         ‐     $     4,602.63   $      4,602.63   $      9,205.26
267    409032   BROWN           DOV           $          ‐     $        90.47   $         ‐     $        90.47   $         90.47   $        180.95
268   1139193   BROWNSTEIN      JOSHUA        $     2,466.40   $       214.14   $         ‐     $     2,680.54   $      2,680.54   $      5,361.07
269    610877   BRYAN           LAUREN        $     1,453.66   $       783.14   $         ‐     $     2,236.80   $      2,236.80   $      4,473.60
270    996258   BRYANT          SHARON        $     1,454.60   $        53.52   $         ‐     $     1,508.11   $      1,508.11   $      3,016.23
271    406492   BRZEZINSKI      ROBERT        $     1,985.18   $       379.43   $       83.27   $     2,447.88   $      2,447.88   $      4,895.75
272    408158   BUCAOTO         ROEL          $     1,965.99   $     1,802.64   $         ‐     $     3,768.63   $      3,768.63   $      7,537.26
273    494132   BUCHANAN II     HOWARD        $     5,657.64   $     4,163.40   $       26.91   $     9,847.95   $      9,847.95   $     19,695.90
274    577349   BUCKLAN         JOSHUA        $     2,722.86   $       441.59   $         ‐     $     3,164.46   $      3,164.46   $      6,328.91
275   1165168   BUDER           CHRISTOPHER   $     2,902.40   $       475.55   $      550.50   $     3,928.45   $      3,928.45   $      7,856.90
276   1154560   BULACLAC        RONALD        $     1,005.98   $        71.21   $        9.03   $     1,086.22   $      1,086.22   $      2,172.43
277    494372   BUONINFANTE     ALFONSO       $     1,742.30   $       170.20   $         ‐     $     1,912.51   $      1,912.51   $      3,825.01
278    406968   BURBANO         GEORGE        $       893.12   $       234.83   $         ‐     $     1,127.95   $      1,127.95   $      2,255.91
279    518138   BURBRIDGE       CHRISTINE     $     2,865.57   $     1,375.03   $       84.34   $     4,324.94   $      4,324.94   $      8,649.87
280    461074   BURGESS         KATHLEEN      $     2,689.65   $       573.78   $         ‐     $     3,263.43   $      3,263.43   $      6,526.86
281   1144437   BURGOS          BRENDA        $     1,562.70   $        37.69   $      188.88   $     1,789.27   $      1,789.27   $      3,578.54
282   1057436   BURGOS          DANIEL        $     2,146.77   $       285.05   $         ‐     $     2,431.82   $      2,431.82   $      4,863.63
283   1133190   BURNETT SR      KERRY         $     1,865.74   $        94.44   $         ‐     $     1,960.18   $      1,960.18   $      3,920.36
284   1154619   BURRELL         JAZMIN        $     1,752.93   $       100.68   $         ‐     $     1,853.60   $      1,853.60   $      3,707.21
285    408051   BURTON          JACQUELINE    $       778.81   $         1.81   $         ‐     $       780.62   $        780.62   $      1,561.24
286    427055   BURWELL         TYISHA        $     1,325.64   $         4.78   $         ‐     $     1,330.43   $      1,330.43   $      2,660.85
287   1089724   BUSA ‐ FARKAS   EVA           $       374.78   $        14.74   $         ‐     $       389.52   $        389.52   $        779.05
288    591257   BUTLER          SANDRA        $     3,884.18   $        48.57   $       86.61   $     4,019.37   $      4,019.37   $      8,038.73
289   1349227   BUTT            EVAN          $     3,057.42   $       194.89   $         ‐     $     3,252.31   $      3,252.31   $      6,504.62
290   1307550   BUTTERBAUGH     ALLEN         $       835.46   $       143.56   $         ‐     $       979.02   $        979.02   $      1,958.04
291    603558   BUTTERMARK      ALEXIS        $     1,651.37   $        16.14   $      240.71   $     1,908.21   $      1,908.21   $      3,816.42
292   1118444   BUYUND          KATRINA       $     2,144.90   $       190.66   $         ‐     $     2,335.55   $      2,335.55   $      4,671.10
293   1067100   BYFIELD         DAMIEN        $       810.49   $        97.65   $         ‐     $       908.14   $        908.14   $      1,816.27
294   1057437   BYRD            ALEX          $     4,167.14   $       844.79   $      171.02   $     5,182.95   $      5,182.95   $     10,365.90
295    572407   BYRD            KESHICA       $       812.70   $         1.07   $         ‐     $       813.78   $        813.78   $      1,627.55



                                                        Page 5 of 43
                                                          EXHIBIT A


                                                                                                     TOTAL
                                                                                                  AMOUNT OF            100%          TOTAL BACKPAY
                                               Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #    EMPNO     Last             First             Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
296    465228   BYRNE            JAMES         $     6,322.64   $       726.19   $      618.08   $     7,666.91   $      7,666.91   $     15,333.83
297   1333204   CAAL‐SOBERANIS   EDGAR         $       988.64   $       225.76   $         ‐     $     1,214.40   $      1,214.40   $      2,428.79
298    488489   CABALLERO        GIOVANNI      $       282.46   $        40.63   $         ‐     $       323.09   $        323.09   $        646.18
299   1133191   CABAN            ANTHONY       $       597.21   $         3.74   $         ‐     $       600.96   $        600.96   $      1,201.91
300   1143818   CABAN III        ISMAEL        $       643.57   $        85.37   $         ‐     $       728.95   $        728.95   $      1,457.90
301    515206   CABELLO          RALPH         $       149.85   $        49.97   $      109.87   $       309.69   $        309.69   $        619.38
302    407239   CABRERA          HENRY         $     1,606.94   $       221.03   $       83.39   $     1,911.36   $      1,911.36   $      3,822.71
303   1307552   CADET            CHRISTELL     $     2,490.49   $       945.46   $       82.43   $     3,518.38   $      3,518.38   $      7,036.76
304   1089737   CADICAMO         VICTOR        $     2,282.90   $        61.52   $         ‐     $     2,344.42   $      2,344.42   $      4,688.85
305    375866   CADOGAN          DAVID         $     6,319.27   $     1,495.04   $         ‐     $     7,814.31   $      7,814.31   $     15,628.61
306    572412   CADOTTE          JOHN          $     6,835.61   $        56.48   $      665.60   $     7,557.69   $      7,557.69   $     15,115.38
307    418476   CAGGIANO         ROBERT        $       876.03   $       499.34   $         ‐     $     1,375.37   $      1,375.37   $      2,750.74
308   1041120   CAHILL           WILLIAM       $     2,839.66   $       209.90   $         ‐     $     3,049.56   $      3,049.56   $      6,099.11
309    406813   CAINE            GREGORY       $     1,666.38   $        89.47   $         ‐     $     1,755.86   $      1,755.86   $      3,511.72
310    406797   CAIOZZA          SALVATORE     $     5,743.31   $     1,562.52   $      273.58   $     7,579.41   $      7,579.41   $     15,158.83
311    416132   CALDARELLA       GIOVANNA      $       228.48   $          ‐     $         ‐     $       228.48   $        228.48   $        456.96
312   1307555   CALDWELL         CHRISTOPHER   $     3,798.28   $       788.69   $         ‐     $     4,586.97   $      4,586.97   $      9,173.94
313   1080491   CALHOUN          TRACEY        $     1,118.52   $       233.42   $         ‐     $     1,351.94   $      1,351.94   $      2,703.88
314    407300   CALVA            ELIZABETH     $       395.27   $        45.52   $         ‐     $       440.78   $        440.78   $        881.57
315    408420   CAMACHO          MARIA         $          ‐     $         6.30   $       15.56   $        21.86   $         21.86   $         43.72
316   1081207   CAMAJ            ROBERT        $     1,024.99   $       131.72   $         ‐     $     1,156.71   $      1,156.71   $      2,313.42
317    603238   CAMEJO           ZAITH         $     3,057.11   $        97.31   $         ‐     $     3,154.42   $      3,154.42   $      6,308.84
318   1057438   CAMERON          ROSE‐MARIE    $     3,642.71   $     1,321.80   $        4.04   $     4,968.55   $      4,968.55   $      9,937.09
319    610545   CAMPANELLI       DANIEL        $     5,063.25   $       108.59   $         ‐     $     5,171.84   $      5,171.84   $     10,343.68
320   1100026   CAMPBELL         AMANZA        $     3,146.12   $     2,040.32   $         ‐     $     5,186.44   $      5,186.44   $     10,372.88
321   1139195   CAMPBELL         MICHELLE      $     7,502.60   $        98.65   $         ‐     $     7,601.24   $      7,601.24   $     15,202.49
322    494369   CAMPBELL         OMAR          $       358.13   $        66.99   $         ‐     $       425.12   $        425.12   $        850.25
323   1227769   CAMPOLO          CASSANDRA     $     5,379.38   $       414.12   $         ‐     $     5,793.50   $      5,793.50   $     11,586.99
324    497405   CAMPOS           SELVIN        $     3,791.03   $     1,451.32   $       92.68   $     5,335.03   $      5,335.03   $     10,670.05
325   1320972   CANADA           OSCAR         $     4,188.39   $       296.85   $      118.87   $     4,604.11   $      4,604.11   $      9,208.21
326   1100058   CANALES          YANIRI        $     4,197.90   $     1,777.05   $        2.59   $     5,977.54   $      5,977.54   $     11,955.09
327   1269846   CANALES JR       MIGUEL        $       843.44   $       127.36   $         ‐     $       970.80   $        970.80   $      1,941.59
328    891916   CANCEL           JASON         $     2,057.26   $       434.43   $         ‐     $     2,491.69   $      2,491.69   $      4,983.38
329   1118449   CANCETTY‐MELAS   TERIANN       $     4,906.88   $       492.91   $         ‐     $     5,399.79   $      5,399.79   $     10,799.59
330   1105700   CANGE            JERRY         $     1,510.64   $       760.39   $         ‐     $     2,271.03   $      2,271.03   $      4,542.07
331   1320973   CANHAM           KELLY         $     1,208.63   $       195.54   $        9.67   $     1,413.84   $      1,413.84   $      2,827.69
332   1048548   CANTER           JOY           $     1,594.81   $       334.80   $         ‐     $     1,929.60   $      1,929.60   $      3,859.20
333   1118447   CAPERS           TYRONE        $     3,465.38   $       287.38   $         ‐     $     3,752.76   $      3,752.76   $      7,505.52
334   1057439   CAPPOCK          RICHARD       $     8,242.11   $     1,413.75   $         ‐     $     9,655.87   $      9,655.87   $     19,311.73
335    509206   CAPUNAY          JOHN          $     4,280.57   $       728.15   $       87.66   $     5,096.38   $      5,096.38   $     10,192.76
336    572408   CAPUTO           MICHAEL       $          ‐     $        10.34   $         ‐     $        10.34   $         10.34   $         20.68
337    406316   CARBONELL        JORGE         $       492.60   $       146.38   $         ‐     $       638.98   $        638.98   $      1,277.97
338    610878   CARLO            ROBERT        $     4,432.32   $     2,180.13   $         ‐     $     6,612.44   $      6,612.44   $     13,224.89
339    408022   CARLSON          JOHN          $          ‐     $        49.10   $         ‐     $        49.10   $         49.10   $         98.20
340   1397454   CARNEY           GERARD        $       483.39   $        22.34   $         ‐     $       505.73   $        505.73   $      1,011.47
341   1320975   CARNEY           PATRICK       $     1,922.48   $        56.72   $       66.48   $     2,045.68   $      2,045.68   $      4,091.35
342    518140   CARPENTER        STEPHEN       $     3,873.42   $       254.40   $      415.23   $     4,543.05   $      4,543.05   $      9,086.10
343    392392   CARR             GERALD        $     5,187.75   $       426.25   $         ‐     $     5,614.00   $      5,614.00   $     11,228.00
344    500798   CARRASQUILLO     EFRAIN        $     8,986.36   $     1,292.42   $       23.86   $    10,302.64   $    10,302.64    $     20,605.28
345    488478   CARRERA          DAMIAN        $     4,663.93   $     1,505.05   $         ‐     $     6,168.98   $      6,168.98   $     12,337.96
346   1349230   CARRILLO JR      LUIS          $     2,010.31   $     1,158.87   $       27.26   $     3,196.44   $      3,196.44   $      6,392.88
347   1307524   CARRION          JASON         $     1,104.99   $        92.17   $         ‐     $     1,197.17   $      1,197.17   $      2,394.33
348    408477   CARROLL          BETTY         $     1,229.72   $         1.32   $         ‐     $     1,231.04   $      1,231.04   $      2,462.08
349   1118610   CARROLL          MARK          $     2,300.34   $       733.52   $       22.95   $     3,056.80   $      3,056.80   $      6,113.61
350    585432   CARTER           JAQUAN        $       949.82   $       469.55   $       83.33   $     1,502.70   $      1,502.70   $      3,005.40
351    536666   CARTER           MICHELLE      $          ‐     $         0.35   $        6.09   $         6.44   $          6.44   $         12.88
352   1397455   CARUSO           GIUSEPPE      $       956.30   $       167.86   $         ‐     $     1,124.16   $      1,124.16   $      2,248.33
353   1064183   CASCIO           SERGIO        $     3,549.49   $       338.38   $         ‐     $     3,887.87   $      3,887.87   $      7,775.73
354    408184   CASHMAN          DAVID         $     2,038.78   $       358.99   $         ‐     $     2,397.77   $      2,397.77   $      4,795.54



                                                         Page 6 of 43
                                                           EXHIBIT A


                                                                                                      TOTAL
                                                                                                   AMOUNT OF            100%          TOTAL BACKPAY
                                                Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #    EMPNO     Last              First             Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
355   1320977   CASSA‐CAMARRO     DIANA         $     2,024.66   $       662.25   $      130.42   $     2,817.34   $      2,817.34   $      5,634.67
356   1349231   CASSANO           JOSEPH        $       446.52   $        15.65   $         ‐     $       462.17   $        462.17   $        924.34
357     82965   CASSISI           JOSEPH        $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
358   1100031   CASTELLI          JOSEPH        $     3,884.73   $       181.18   $         ‐     $     4,065.91   $      4,065.91   $      8,131.82
359    239956   CASTIBLANCO       SIDNEY        $     2,502.33   $       137.78   $      818.75   $     3,458.86   $      3,458.86   $      6,917.72
360    407415   CASTILLO          ALEXIS        $     1,131.83   $     1,192.82   $         ‐     $     2,324.65   $      2,324.65   $      4,649.30
361   1269849   CASTRO            ANTHONY       $       907.89   $        40.01   $         ‐     $       947.90   $        947.90   $      1,895.80
362    603247   CASTRO            DAYNAR        $     1,440.15   $       758.85   $       69.48   $     2,268.49   $      2,268.49   $      4,536.97
363   1100032   CASTRO            LEE           $     3,247.29   $     1,008.77   $         ‐     $     4,256.06   $      4,256.06   $      8,512.13
364   1006232   CATALANO          EILEEN        $       622.69   $         0.94   $         ‐     $       623.63   $        623.63   $      1,247.26
365   1118451   CATALDI           FRANKLIN      $       694.27   $        44.61   $         ‐     $       738.88   $        738.88   $      1,477.76
366    407329   CATELLO JR        NICHOLAS      $     1,767.53   $       676.94   $         ‐     $     2,444.47   $      2,444.47   $      4,888.94
367    488482   CAVALIERE         JAMES         $     4,466.84   $       391.51   $         ‐     $     4,858.35   $      4,858.35   $      9,716.71
368   1269867   CAVANNA           KEISHA        $     1,367.39   $       377.10   $         ‐     $     1,744.49   $      1,744.49   $      3,488.99
369   1359501   CEBALLOS          IVAN          $     2,103.07   $     1,378.00   $      111.87   $     3,592.94   $      3,592.94   $      7,185.87
370   1165169   CEDENO            CHARLES       $     2,324.67   $       237.79   $      436.02   $     2,998.48   $      2,998.48   $      5,996.97
371    422382   CELENTANO SR      VINCENT       $     4,754.30   $     1,064.66   $         ‐     $     5,818.96   $      5,818.96   $     11,637.91
372    416264   CELESTRI          STEVEN        $          ‐     $        50.74   $         ‐     $        50.74   $         50.74   $        101.47
373    589864   CELLUCCI          ANDREW        $     2,986.34   $       138.55   $         ‐     $     3,124.89   $      3,124.89   $      6,249.79
374   1154625   CERDA MATOS       JOSE          $     1,810.08   $       163.80   $         ‐     $     1,973.88   $      1,973.88   $      3,947.76
375   1269850   CERQUERA          CESAR         $       922.74   $        70.16   $         ‐     $       992.91   $        992.91   $      1,985.82
376    897570   CESAR             PIERRE        $     1,398.53   $        36.19   $         ‐     $     1,434.72   $      1,434.72   $      2,869.44
377   1269851   CHAMBERS          DAVID         $     3,489.26   $       940.71   $         ‐     $     4,429.97   $      4,429.97   $      8,859.93
378    974610   CHAMBERS          SHARITA       $     1,874.04   $        80.44   $         ‐     $     1,954.48   $      1,954.48   $      3,908.95
379    507683   CHAN              CHIN‐SHAN     $        42.48   $        12.06   $      246.51   $       301.05   $        301.05   $        602.10
380    472019   CHAN              KAI           $     6,793.52   $       850.53   $         ‐     $     7,644.06   $      7,644.06   $     15,288.11
381   1164760   CHAN              MARVIN        $     2,998.04   $       241.31   $        6.20   $     3,245.55   $      3,245.55   $      6,491.11
382   1349232   CHAN              WILSON        $     2,626.93   $         7.18   $         ‐     $     2,634.11   $      2,634.11   $      5,268.22
383   1081212   CHANDLER          GEORGE        $     2,467.55   $        60.22   $       17.58   $     2,545.34   $      2,545.34   $      5,090.69
384    996257   CHANG             NATHAN        $       475.08   $        61.97   $         ‐     $       537.05   $        537.05   $      1,074.10
385   1333282   CHANG             STEPHEN       $       734.40   $       148.34   $         ‐     $       882.74   $        882.74   $      1,765.48
386   1397456   CHANGO            MICHELLE      $       245.21   $       228.26   $         ‐     $       473.47   $        473.47   $        946.94
387   1276358   CHAPMAN           CHARLES       $     2,154.92   $     1,017.05   $         ‐     $     3,171.97   $      3,171.97   $      6,343.95
388    498404   CHARBONEAU        PIERRE        $     3,549.23   $       208.22   $         ‐     $     3,757.45   $      3,757.45   $      7,514.90
389   1048550   CHARLES           BRENT         $       426.35   $        87.59   $         ‐     $       513.94   $        513.94   $      1,027.88
390   1397457   CHARLES           MICHAEL       $     1,829.63   $        55.15   $      336.70   $     2,221.49   $      2,221.49   $      4,442.97
391   1139196   CHARLES           STEPHANIE     $     4,117.18   $        89.69   $      162.70   $     4,369.58   $      4,369.58   $      8,739.15
392    416130   CHASAN            STEVEN        $     3,722.53   $        87.91   $         ‐     $     3,810.45   $      3,810.45   $      7,620.90
393   1104525   CHATELAIN         JERRY         $     2,822.41   $       221.45   $      152.31   $     3,196.17   $      3,196.17   $      6,392.33
394    553336   CHATMAN           TAWANA        $     1,241.07   $        64.62   $         ‐     $     1,305.69   $      1,305.69   $      2,611.38
395   1081214   CHAVEZ            RUTH          $     2,895.42   $       980.01   $         ‐     $     3,875.43   $      3,875.43   $      7,750.87
396    500818   CHECO             FRANCISCO     $     5,085.53   $       753.19   $      301.16   $     6,139.88   $      6,139.88   $     12,279.76
397   1333205   CHEN              DENNIS        $     4,042.54   $     1,178.70   $      148.31   $     5,369.55   $      5,369.55   $     10,739.10
398   1359502   CHEN              ZHEN HUAN     $     2,097.89   $       236.97   $       85.03   $     2,419.90   $      2,419.90   $      4,839.79
399   1105753   CHENG             KENNY         $     2,670.77   $       230.15   $         ‐     $     2,900.92   $      2,900.92   $      5,801.84
400   1164762   CHENKIN           STUART        $     4,057.18   $       885.14   $      153.40   $     5,095.71   $      5,095.71   $     10,191.43
401    576744   CHERILUS          JEFFERSON     $     2,245.89   $       158.54   $         ‐     $     2,404.43   $      2,404.43   $      4,808.87
402   1040914   CHERUBIN          THEODORA      $     2,978.35   $     2,428.20   $       36.82   $     5,443.36   $      5,443.36   $     10,886.72
403    980574   CHESTER           RONDELL       $     1,803.90   $        53.18   $         ‐     $     1,857.08   $      1,857.08   $      3,714.15
404   1100038   CHEUNG            KAREN         $     2,348.80   $       329.05   $      130.58   $     2,808.44   $      2,808.44   $      5,616.87
405    589850   CHIN              BRANDON       $     6,531.32   $       392.76   $      108.47   $     7,032.54   $      7,032.54   $     14,065.09
406   1222354   CHIN              CHRISTOPHER   $     7,372.37   $       533.14   $      892.32   $     8,797.82   $      8,797.82   $     17,595.64
407    566403   CHIN              CYNTHIA       $   12,742.43    $       896.83   $         ‐     $    13,639.26   $    13,639.26    $     27,278.52
408   1359503   CHOWDHURY         NAZBI         $     1,385.53   $       564.94   $       38.88   $     1,989.35   $      1,989.35   $      3,978.70
409    407478   CHRISCO           CLYDE         $     2,568.65   $       173.82   $         ‐     $     2,742.46   $      2,742.46   $      5,484.93
410    409676   CHRONOV           SERGUEI       $     3,817.99   $       177.61   $         ‐     $     3,995.60   $      3,995.60   $      7,991.20
411    416244   CICCIARELLO       FRANK         $     5,257.56   $     1,100.76   $       52.97   $     6,411.29   $      6,411.29   $     12,822.57
412    416247   CIELTO            ANASTASIUS    $     2,904.54   $       897.57   $         ‐     $     3,802.11   $      3,802.11   $      7,604.23
413    566450   CIENFUEGOS‐ORTI   MARTHA        $     3,996.77   $       185.05   $         ‐     $     4,181.82   $      4,181.82   $      8,363.64



                                                          Page 7 of 43
                                                        EXHIBIT A


                                                                                                   TOTAL
                                                                                                AMOUNT OF            100%          TOTAL BACKPAY
                                             Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #    EMPNO     Last              First          Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
414    554145   CILENTO           MICHAEL    $     4,675.10   $     1,051.68   $         ‐     $     5,726.78   $      5,726.78   $     11,453.56
415    407673   CINETTI           TODD       $     4,473.71   $     1,172.77   $         ‐     $     5,646.48   $      5,646.48   $     11,292.96
416    408130   CINTRON           NELSON     $     8,090.46   $       967.42   $         ‐     $     9,057.88   $      9,057.88   $     18,115.75
417    488491   CIRA              DAVID      $       413.63   $        11.66   $        7.05   $       432.34   $        432.34   $        864.67
418   1019656   CIRIKOVIC         AMELA      $     3,387.96   $       629.91   $         ‐     $     4,017.87   $      4,017.87   $      8,035.75
419   1107093   CLAPP             GLENN      $       904.21   $        10.85   $         ‐     $       915.07   $        915.07   $      1,830.13
420   1359504   CLARK             JAMES      $     2,152.65   $       239.06   $       45.08   $     2,436.79   $      2,436.79   $      4,873.59
421    407096   CLARK             KEITH      $       726.45   $       172.99   $       35.94   $       935.39   $        935.39   $      1,870.77
422   1048575   CLARK             MICHAEL    $          ‐     $         2.35   $         ‐     $         2.35   $          2.35   $          4.70
423   1269852   CLARK             WALTER     $     1,278.67   $       235.21   $         ‐     $     1,513.87   $      1,513.87   $      3,027.75
424    408231   CLARKE            EDWARD     $     3,308.19   $     2,652.75   $         ‐     $     5,960.94   $      5,960.94   $     11,921.88
425   1019657   CLARKE JR         MELVIN     $       616.68   $        57.69   $         ‐     $       674.38   $        674.38   $      1,348.75
426    591259   CLAVEL            STEVE      $     1,836.22   $       169.48   $         ‐     $     2,005.71   $      2,005.71   $      4,011.41
427    581000   CLERGE            JOHANA     $       300.54   $         8.91   $         ‐     $       309.45   $        309.45   $        618.91
428    921070   CLIFFORD          KERN       $     1,880.12   $       250.07   $      121.95   $     2,252.14   $      2,252.14   $      4,504.28
429    461079   CLUNES            RYAN       $     1,579.46   $        37.12   $         ‐     $     1,616.58   $      1,616.58   $      3,233.16
430    434449   COBB              BEVERLY    $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
431    581009   CODRINGTON        ROBERT     $     2,069.43   $        82.29   $      171.47   $     2,323.20   $      2,323.20   $      4,646.39
432    580895   COLAMARINO        CRAIG      $     5,041.48   $       403.33   $         ‐     $     5,444.81   $      5,444.81   $     10,889.61
433    429670   COLEMAN           JOHN       $     1,060.49   $       512.49   $      101.26   $     1,674.24   $      1,674.24   $      3,348.49
434    369461   COLEMAN           TREVOR     $     1,933.21   $       353.63   $      165.65   $     2,452.48   $      2,452.48   $      4,904.96
435   1307533   COLL MARTINEZ     ANDRES     $       964.86   $        58.78   $      118.84   $     1,142.48   $      1,142.48   $      2,284.97
436    408842   COLLAZO           ANGEL      $          ‐     $       186.66   $       57.06   $       243.72   $        243.72   $        487.44
437   1026488   COLLAZO           TIFFANY    $       145.18   $         7.15   $         ‐     $       152.33   $        152.33   $        304.67
438   1081224   COLLIER           DARRELL    $       601.29   $        82.31   $         ‐     $       683.60   $        683.60   $      1,367.20
439    465245   COLLINS           GARDENIA   $     3,144.42   $       316.93   $      154.31   $     3,615.66   $      3,615.66   $      7,231.33
440   1397458   COLLINS           KEVIN      $     1,774.01   $       232.91   $         ‐     $     2,006.92   $      2,006.92   $      4,013.84
441    408660   COLON             ALFRED     $       435.36   $        84.82   $         ‐     $       520.17   $        520.17   $      1,040.34
442    531313   COLON             HIRAM      $          ‐     $        25.89   $         ‐     $        25.89   $         25.89   $         51.77
443   1359506   COLON             JOSEPH     $     1,049.52   $       240.90   $      235.58   $     1,526.01   $      1,526.01   $      3,052.01
444    407170   COLON             LESLIE     $     2,944.49   $     1,159.29   $         ‐     $     4,103.78   $      4,103.78   $      8,207.55
445    488477   COLON             NIDSA      $     3,098.49   $       155.53   $         ‐     $     3,254.02   $      3,254.02   $      6,508.03
446   1397459   COLOPELNIC        MICHAEL    $     1,666.85   $       126.17   $       81.63   $     1,874.65   $      1,874.65   $      3,749.31
447    996259   COLVIL            ERIC       $     1,519.71   $        43.12   $       86.65   $     1,649.48   $      1,649.48   $      3,298.97
448    488490   COMBS‐FIELDS      NIKCOLA    $       827.95   $        58.42   $       68.48   $       954.85   $        954.85   $      1,909.70
449    406289   COMERFORD         JOHN       $     6,315.95   $       265.06   $      388.74   $     6,969.75   $      6,969.75   $     13,939.50
450   1222366   COMPANION         GREGORY    $     3,088.74   $     1,128.46   $      115.39   $     4,332.59   $      4,332.59   $      8,665.19
451   1269853   COMPERE           WEBER      $     1,105.59   $       301.99   $         ‐     $     1,407.58   $      1,407.58   $      2,815.15
452    434342   CONCEPCION        ARTHUR     $     3,777.40   $        91.28   $         ‐     $     3,868.67   $      3,868.67   $      7,737.35
453    430870   CONCEPCION ‐ MA   LORENA     $       113.40   $        44.39   $       59.33   $       217.12   $        217.12   $        434.25
454    408211   CONDON            MICHAEL    $       483.64   $         0.80   $         ‐     $       484.44   $        484.44   $        968.88
455   1269854   CONKLIN           MICHAEL    $     2,261.18   $        60.00   $         ‐     $     2,321.18   $      2,321.18   $      4,642.36
456    610548   CONNELL           ANDRIA     $       654.65   $        75.48   $         ‐     $       730.13   $        730.13   $      1,460.25
457    555668   CONNELL           DANIELLE   $       685.71   $       316.78   $         ‐     $     1,002.50   $      1,002.50   $      2,004.99
458   1359507   CONNORS           JOANNA     $     3,826.59   $        84.03   $      174.23   $     4,084.85   $      4,084.85   $      8,169.71
459    253780   CONTRERAS         JULIO      $     4,708.29   $        74.57   $         ‐     $     4,782.85   $      4,782.85   $      9,565.71
460   1081685   CONWAY            LUCY       $   10,482.31    $     1,476.22   $         ‐     $    11,958.53   $    11,958.53    $     23,917.06
461    406683   CONZO             JOSEPH     $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
462   1105964   COOK              DAVID      $     1,142.27   $       544.49   $       69.25   $     1,756.01   $      1,756.01   $      3,512.03
463   1133198   COOK              JOHN       $       250.28   $        79.62   $         ‐     $       329.90   $        329.90   $        659.79
464    406600   COOKE             ALAN       $     1,441.40   $       216.25   $       83.01   $     1,740.67   $      1,740.67   $      3,481.33
465    408547   COPELAND          THEODORE   $     2,887.65   $     1,029.00   $         ‐     $     3,916.65   $      3,916.65   $      7,833.29
466    500831   CORCORAN          CINDY      $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
467    407720   CORDERO           HENRY      $     7,392.08   $     2,515.81   $         ‐     $     9,907.89   $      9,907.89   $     19,815.79
468   1107963   CORDERO           JOSE       $       278.99   $        94.02   $         ‐     $       373.01   $        373.01   $        746.01
469    576762   CORDOVA           NICHOLAS   $     1,356.56   $       267.50   $         ‐     $     1,624.06   $      1,624.06   $      3,248.12
470   1227774   CORREA            MIGUEL     $     1,047.06   $          ‐     $         ‐     $     1,047.06   $      1,047.06   $      2,094.13
471    580742   CORREA            REINALDO   $     2,429.92   $       362.56   $         ‐     $     2,792.48   $      2,792.48   $      5,584.96
472   1133193   CORSELLO          DESIREE    $     4,744.87   $       391.53   $       12.73   $     5,149.13   $      5,149.13   $     10,298.27



                                                       Page 8 of 43
                                                          EXHIBIT A


                                                                                                     TOTAL
                                                                                                  AMOUNT OF            100%          TOTAL BACKPAY
                                               Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #    EMPNO     Last             First             Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
473    407421   CORSO            ANTONINO      $     2,336.93   $       176.71   $         ‐     $     2,513.64   $      2,513.64   $      5,027.28
474    441947   CORTES           GARY          $     1,542.09   $       384.29   $       97.50   $     2,023.88   $      2,023.88   $      4,047.77
475   1307548   COSME            LEILA         $     1,249.68   $        13.28   $        3.04   $     1,266.00   $      1,266.00   $      2,532.00
476    472038   COSTANTINO       GUSTAVO       $     3,073.31   $       103.25   $         ‐     $     3,176.56   $      3,176.56   $      6,353.12
477   1320980   COSTELLO         JASON         $     2,874.99   $       526.30   $       63.52   $     3,464.81   $      3,464.81   $      6,929.62
478    408133   COURTADE         CARLOS        $     1,630.25   $         0.82   $         ‐     $     1,631.07   $      1,631.07   $      3,262.14
479    408359   COUSAR           SHERRIE       $          ‐     $         3.10   $         ‐     $         3.10   $          3.10   $          6.19
480    816027   COVINGTON        BARKIM        $     1,673.49   $          ‐     $         ‐     $     1,673.49   $      1,673.49   $      3,346.99
481   1307553   COX              JILLIAN       $     4,859.54   $       776.79   $         ‐     $     5,636.33   $      5,636.33   $     11,272.65
482   1267901   COX              ZACHE         $     1,698.89   $       183.04   $         ‐     $     1,881.93   $      1,881.93   $      3,763.86
483   1210029   COYNE            EUGENE        $     1,412.89   $        11.59   $         ‐     $     1,424.47   $      1,424.47   $      2,848.95
484    407744   COYNE            RONALD        $        64.35   $         2.24   $         ‐     $        66.59   $         66.59   $        133.18
485    509208   CREEDEN          PATRICK       $     6,668.71   $       566.80   $         ‐     $     7,235.51   $      7,235.51   $     14,471.03
486    500804   CREQUE           KENNETH       $     9,135.95   $     2,259.84   $      156.80   $    11,552.59   $    11,552.59    $     23,105.18
487    408840   CREWS            ROBERT        $     2,564.64   $       381.32   $         ‐     $     2,945.95   $      2,945.95   $      5,891.91
488   1133199   CRIADO‐MASTROS   JUAN          $       918.44   $        34.07   $         ‐     $       952.50   $        952.50   $      1,905.00
489    488462   CRIADO‐MASTROS   MARC          $        48.48   $        25.38   $         ‐     $        73.87   $         73.87   $        147.73
490   1359508   CRISCITIELLO     JAMES         $     2,820.91   $     1,267.71   $       30.05   $     4,118.66   $      4,118.66   $      8,237.33
491    996803   CROCCO           MARISSA       $        87.77   $         0.81   $         ‐     $        88.59   $         88.59   $        177.17
492   1333283   CROSS            CONRAD        $       550.21   $       954.90   $         ‐     $     1,505.11   $      1,505.11   $      3,010.22
493    589878   CROWLEY          EDWARD        $     3,830.97   $        39.42   $         ‐     $     3,870.39   $      3,870.39   $      7,740.77
494    406900   CRUTCH           ROBERT        $       751.87   $       271.88   $         ‐     $     1,023.75   $      1,023.75   $      2,047.50
495    577047   CRUTCHFIELD      CHRISTOPHER   $     4,491.95   $       366.27   $      697.29   $     5,555.51   $      5,555.51   $     11,111.03
496    581008   CRUTCHFIELD      KEISHA        $       587.47   $         8.21   $       51.39   $       647.08   $        647.08   $      1,294.15
497    406402   CRUZ             ALLEN         $       154.58   $         0.61   $         ‐     $       155.19   $        155.19   $        310.38
498   1349240   CRUZ             DAVID         $       340.88   $         3.64   $         ‐     $       344.52   $        344.52   $        689.05
499    407550   CRUZ             EMILIO        $     1,753.41   $        46.95   $         ‐     $     1,800.36   $      1,800.36   $      3,600.71
500   1133240   CRUZ             GINA          $     1,075.40   $       205.41   $      231.14   $     1,511.94   $      1,511.94   $      3,023.89
501    799481   CRUZ             JESSICA       $     1,355.79   $       279.18   $      634.95   $     2,269.92   $      2,269.92   $      4,539.85
502     83893   CRUZ             JOE           $     3,297.11   $       307.29   $         ‐     $     3,604.39   $      3,604.39   $      7,208.79
503    541512   CRUZ             JOSE          $     6,681.38   $     4,089.06   $         ‐     $    10,770.44   $    10,770.44    $     21,540.88
504   1333208   CRUZ             JOSEPH        $     2,570.87   $     1,576.13   $         ‐     $     4,147.00   $      4,147.00   $      8,294.00
505   1067115   CRUZ             REBECCA       $     1,410.42   $       168.59   $      503.69   $     2,082.70   $      2,082.70   $      4,165.39
506    581001   CRUZ             VERONICA      $     2,119.81   $     1,011.36   $       76.26   $     3,207.43   $      3,207.43   $      6,414.86
507    449868   CRUZ             YENY          $     1,743.73   $       626.10   $         ‐     $     2,369.84   $      2,369.84   $      4,739.67
508    603565   CUCCIO           JOHN          $     3,748.47   $         0.01   $         ‐     $     3,748.49   $      3,748.49   $      7,496.97
509    406537   CUCINELLI        MARY          $     1,334.94   $       135.80   $         ‐     $     1,470.75   $      1,470.75   $      2,941.50
510    580752   CUELLO           JOSEPH        $       509.31   $        58.96   $         ‐     $       568.27   $        568.27   $      1,136.53
511   1133231   CULCAY           ADRIAN        $       262.67   $       137.82   $       30.54   $       431.03   $        431.03   $        862.07
512   1026491   CULLEN           ANTHONY       $       275.10   $        33.41   $         ‐     $       308.52   $        308.52   $        617.03
513    416249   CUMBERBATCH      MICHAEL       $     2,868.74   $     2,390.41   $       21.51   $     5,280.65   $      5,280.65   $     10,561.31
514    935517   CUMMINGS         CLAYTON       $     2,053.77   $       251.96   $         ‐     $     2,305.72   $      2,305.72   $      4,611.45
515   1015865   CUMMINGS JR      NEVIN         $     1,025.37   $       309.51   $         ‐     $     1,334.88   $      1,334.88   $      2,669.76
516    407135   CUNNINGHAM       OWEN          $     9,452.44   $     2,945.71   $         ‐     $    12,398.15   $    12,398.15    $     24,796.31
517   1105967   CURATOLO         MICHAEL       $     4,060.58   $        93.39   $      978.70   $     5,132.67   $      5,132.67   $     10,265.33
518   1041124   CURIALE          STEPHEN       $       901.03   $       471.92   $         ‐     $     1,372.95   $      1,372.95   $      2,745.90
519   1105968   CURLING          DAVID         $     2,530.87   $       174.78   $       63.42   $     2,769.07   $      2,769.07   $      5,538.13
520     20892   CURRY            PETER         $   11,789.99    $         6.42   $         ‐     $    11,796.41   $    11,796.41    $     23,592.83
521   1133201   CURTIN           MICHAEL       $        70.36   $         1.45   $         ‐     $        71.81   $         71.81   $        143.61
522   1307554   CURTIN JR        WILLIAM       $     2,688.30   $       581.22   $         ‐     $     3,269.52   $      3,269.52   $      6,539.03
523   1139200   CURTIS           DYLAN         $       449.52   $        44.68   $         ‐     $       494.20   $        494.20   $        988.40
524    406630   D'AGOSTO         JOSEPH        $       831.00   $       153.73   $         ‐     $       984.73   $        984.73   $      1,969.46
525    408819   DAGROSSA         DONNA         $     2,014.10   $       957.66   $       32.01   $     3,003.77   $      3,003.77   $      6,007.54
526   1013269   DALEY            CHRISTOPHER   $     6,427.62   $       900.96   $         ‐     $     7,328.58   $      7,328.58   $     14,657.16
527   1040915   DALY             JOSEPH        $       320.56   $        41.12   $         ‐     $       361.69   $        361.69   $        723.37
528   1349242   DALY             MICHAEL       $     1,639.87   $       176.94   $         ‐     $     1,816.82   $      1,816.82   $      3,633.64
529   1019659   DALY             RYAN          $          ‐     $         7.43   $         ‐     $         7.43   $          7.43   $         14.85
530   1223636   DAMATO           NICHOLAS      $       608.72   $        22.01   $         ‐     $       630.72   $        630.72   $      1,261.45
531    407211   D'ANDREA         JOHN          $     4,266.59   $     2,715.48   $       44.08   $     7,026.15   $      7,026.15   $     14,052.31



                                                         Page 9 of 43
                                                         EXHIBIT A


                                                                                                    TOTAL
                                                                                                 AMOUNT OF            100%          TOTAL BACKPAY
                                              Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #    EMPNO     Last            First             Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
532    566434   D'ANGELO        MARY          $     2,464.18   $        59.68   $         ‐     $     2,523.86   $      2,523.86   $      5,047.72
533    472039   DANGLADE        RHEINHOLD     $     6,427.05   $       197.54   $         ‐     $     6,624.58   $      6,624.58   $     13,249.17
534    416252   DANIEL          MICHELLE      $       100.19   $        12.92   $         ‐     $       113.11   $        113.11   $        226.21
535    518143   DANIELS         ERROL         $       705.70   $         4.01   $         ‐     $       709.71   $        709.71   $      1,419.42
536    408925   DANIELS         EUGENE        $     3,297.78   $       384.31   $         ‐     $     3,682.09   $      3,682.09   $      7,364.17
537   1421184   DANTUONO        JOSEPH        $     2,332.86   $       111.03   $         ‐     $     2,443.89   $      2,443.89   $      4,887.78
538   1019661   DARDEN          LATOYA        $     2,659.05   $       803.25   $         ‐     $     3,462.30   $      3,462.30   $      6,924.60
539   1359509   DASILVA         CATARINA      $     2,229.73   $       397.33   $         ‐     $     2,627.06   $      2,627.06   $      5,254.11
540   1333209   DATILUS         SENCIA        $       416.83   $       170.12   $         ‐     $       586.94   $        586.94   $      1,173.88
541   1307556   DAUR            BRIAN         $     2,183.38   $       482.81   $         ‐     $     2,666.18   $      2,666.18   $      5,332.37
542   1048576   DAVID           KERRY         $     2,217.79   $        69.08   $         ‐     $     2,286.88   $      2,286.88   $      4,573.75
543   1041125   DAVIS JR.       KENNETH       $     1,775.78   $       675.77   $       82.19   $     2,533.75   $      2,533.75   $      5,067.49
544    531315   DAVIUS          SORFFLY       $     1,094.99   $       102.23   $         ‐     $     1,197.22   $      1,197.22   $      2,394.43
545   1100034   DE LEON         DAVID         $     4,549.26   $       697.88   $        5.80   $     5,252.93   $      5,252.93   $     10,505.87
546    443236   DE LOS SANTOS   OCTAVIO       $       996.64   $       387.33   $         ‐     $     1,383.97   $      1,383.97   $      2,767.93
547   1118569   DEANGELO        THOMAS        $     1,092.24   $        66.00   $         ‐     $     1,158.24   $      1,158.24   $      2,316.48
548    500811   DEANTONIO       RODOLFO       $     7,997.20   $     5,079.79   $         ‐     $    13,076.99   $    13,076.99    $     26,153.98
549   1397462   DEBONET         CHRISTOPHER   $     1,070.80   $       195.72   $         ‐     $     1,266.52   $      1,266.52   $      2,533.04
550   1333211   DECARLO         CHRISTINE     $     2,082.53   $       159.34   $         ‐     $     2,241.87   $      2,241.87   $      4,483.73
551   1307558   DECESARE        ANTHONY       $     1,126.17   $         6.69   $         ‐     $     1,132.87   $      1,132.87   $      2,265.73
552   1359510   DECOSTA JR      DAVID         $       663.38   $        45.54   $         ‐     $       708.92   $        708.92   $      1,417.84
553    406513   DEDIVANOVIC     TONY          $     4,815.91   $       413.95   $         ‐     $     5,229.86   $      5,229.86   $     10,459.72
554    461087   DEFRANCESCO     CHRISTOPHER   $     4,586.94   $     1,575.95   $      155.04   $     6,317.93   $      6,317.93   $     12,635.87
555   1359511   DEGROOT         ANGELA        $     1,172.77   $        57.37   $         ‐     $     1,230.14   $      1,230.14   $      2,460.28
556   1333210   DEJESUS         GONZALO       $       549.25   $       146.31   $        2.71   $       698.28   $        698.28   $      1,396.56
557    416267   DEL MONICO      RICHARD       $     5,245.91   $     3,310.05   $         ‐     $     8,555.96   $      8,555.96   $     17,111.93
558    603234   DEL ROSARIO     JORDWIN       $       303.85   $       152.91   $         ‐     $       456.77   $        456.77   $        913.54
559   1320983   DEL SORBO       MICHAEL       $       741.18   $        50.77   $         ‐     $       791.95   $        791.95   $      1,583.90
560   1222370   DELAHOZ         LESLIE        $     3,390.83   $     1,584.25   $      190.81   $     5,165.90   $      5,165.90   $     10,331.80
561    407262   DELEON JR       ROBERT        $          ‐     $        43.81   $      100.33   $       144.13   $        144.13   $        288.27
562    408355   DELFINO         TANYA         $          ‐     $        62.60   $         ‐     $        62.60   $         62.60   $        125.19
563    801599   DELGADO         HELEN MARIE   $     1,774.87   $        75.98   $         ‐     $     1,850.85   $      1,850.85   $      3,701.70
564   1089772   DELGADO         KAREL         $     2,353.47   $       245.53   $       34.90   $     2,633.90   $      2,633.90   $      5,267.79
565    980576   DELGADO         RICKY         $     8,363.47   $         2.54   $         ‐     $     8,366.01   $      8,366.01   $     16,732.02
566    406477   DELGADO‐SOSA    BLANCA        $          ‐     $        61.48   $         ‐     $        61.48   $         61.48   $        122.97
567   1105970   DELLOVA         VINCENT       $     2,619.88   $       608.39   $       19.87   $     3,248.15   $      3,248.15   $      6,496.29
568   1154640   DEMEESTER       MICHAEL       $       945.60   $        64.75   $         ‐     $     1,010.35   $      1,010.35   $      2,020.69
569   1269857   DEMINNO         STEVEN        $     1,095.93   $        47.53   $         ‐     $     1,143.46   $      1,143.46   $      2,286.92
570    408856   DEMOTT          CHRISTOPHER   $     2,485.36   $       320.92   $       65.57   $     2,871.85   $      2,871.85   $      5,743.69
571    406476   DENNIS          ADRIAN        $     3,856.06   $     1,111.56   $         ‐     $     4,967.63   $      4,967.63   $      9,935.25
572    589348   DENNIS          PEYTON        $       770.78   $       211.96   $         ‐     $       982.74   $        982.74   $      1,965.48
573    407092   DENSON          ROBERT        $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
574    603561   DENYS           CARLOS        $       569.82   $        20.98   $       25.28   $       616.09   $        616.09   $      1,232.18
575    409679   DEPENA JR       LUIS          $       171.24   $        17.39   $         ‐     $       188.63   $        188.63   $        377.27
576    500803   DEPIETRO        JUDI          $          ‐     $        18.08   $         ‐     $        18.08   $         18.08   $         36.16
577    407208   DERAIMO         LEO           $     7,972.76   $       440.39   $      406.08   $     8,819.23   $      8,819.23   $     17,638.46
578    603254   DERE            ERIN          $     1,614.48   $       473.64   $         ‐     $     2,088.12   $      2,088.12   $      4,176.25
579    408338   DERESTO         JESSICA       $          ‐     $         5.14   $         ‐     $         5.14   $          5.14   $         10.28
580    407813   DERICO          ANTHONY       $     5,795.79   $        14.20   $         ‐     $     5,809.98   $      5,809.98   $     11,619.97
581    498410   DEROSA          PHILIP        $     2,800.26   $       301.44   $         ‐     $     3,101.70   $      3,101.70   $      6,203.40
582   1137239   DESANTIS        BRIAN         $     2,178.68   $        83.45   $         ‐     $     2,262.13   $      2,262.13   $      4,524.26
583   1133203   DESANTIS        WILLIAM       $       916.71   $         7.91   $       70.61   $       995.22   $        995.22   $      1,990.45
584    488498   DESARNO         FREDRIC       $       393.17   $        77.92   $         ‐     $       471.09   $        471.09   $        942.18
585    407413   DESENA          LISA          $          ‐     $        24.80   $         ‐     $        24.80   $         24.80   $         49.61
586    407372   DESGOUTTES      STEVE         $     3,900.11   $       204.52   $        3.81   $     4,108.44   $      4,108.44   $      8,216.88
587   1006236   DESMEDT         PETER         $     2,037.07   $        44.22   $         ‐     $     2,081.29   $      2,081.29   $      4,162.57
588   1397463   DEUTSCH         ZACHARY       $     1,101.61   $        58.72   $         ‐     $     1,160.33   $      1,160.33   $      2,320.67
589    408872   DEVAYNES        KATHLEEN      $       637.86   $       382.98   $       50.55   $     1,071.39   $      1,071.39   $      2,142.79
590   1026490   DEVINE JR.      CHRISTOPHER   $     1,346.17   $        76.11   $         ‐     $     1,422.28   $      1,422.28   $      2,844.56



                                                        Page 10 of 43
                                                      EXHIBIT A


                                                                                                 TOTAL
                                                                                              AMOUNT OF           100%          TOTAL BACKPAY
                                           Unpaid Minutes         RR          Straight OT      BACKPAY         LIQUIDATED      AND LIQUIDATED
 #    EMPNO     Last         First             Claim            Claim            Claim          CLAIMS          DAMAGES           DAMAGES
591   1100036   DEVINO       LOUIS         $     3,093.89   $       241.89   $         ‐     $    3,335.78   $      3,335.78   $      6,671.57
592   1349243   DEVITO       MICHELLE      $     1,747.60   $       215.00   $       34.22   $    1,996.81   $      1,996.81   $      3,993.62
593   1089751   DEVLIN       MARGARET      $     2,352.54   $        63.61   $       20.90   $    2,437.05   $      2,437.05   $      4,874.11
594   1100073   DI NISO      JESSICA       $     3,413.30   $        48.56   $         ‐     $    3,461.87   $      3,461.87   $      6,923.73
595    408253   DIAZ         MOUSSA        $          ‐     $        60.63   $         ‐     $       60.63   $         60.63   $        121.25
596    406918   DIAZ         NELLY         $       850.89   $        27.17   $         ‐     $      878.06   $        878.06   $      1,756.12
597    904584   DIAZ         RAMIRITO      $       635.31   $        79.85   $         ‐     $      715.16   $        715.16   $      1,430.32
598   1081232   DIAZ         RAMON         $     6,590.85   $       550.20   $         ‐     $    7,141.05   $      7,141.05   $     14,282.10
599   1349246   DIAZ         ROCKY         $     1,860.65   $       484.94   $         ‐     $    2,345.59   $      2,345.59   $      4,691.18
600    461064   DIAZ JR      ROLAND        $     1,020.26   $        29.22   $      425.23   $    1,474.70   $      1,474.70   $      2,949.40
601    581034   DIFIORE      KEVIN         $     2,418.17   $     2,086.41   $       99.34   $    4,603.92   $      4,603.92   $      9,207.84
602   1067135   DIGIULIO     MATTHEW       $       948.10   $       224.68   $         ‐     $    1,172.78   $      1,172.78   $      2,345.56
603   1359512   DIKIY        ARTEM         $     2,423.65   $       251.82   $       51.30   $    2,726.77   $      2,726.77   $      5,453.53
604    868000   DILLIGAF     ANGREE        $     1,148.16   $        96.91   $         ‐     $    1,245.07   $      1,245.07   $      2,490.13
605    406746   DIMATTEI     ANTHONY       $     3,182.62   $        17.25   $      308.34   $    3,508.21   $      3,508.21   $      7,016.42
606    512053   DINH         TRINH         $       817.27   $       923.46   $         ‐     $    1,740.73   $      1,740.73   $      3,481.47
607    603562   DIPIETRA     WILLIAM       $     2,015.29   $        91.88   $         ‐     $    2,107.16   $      2,107.16   $      4,214.33
608    518144   DISAPIO      ANTHONY       $     1,915.84   $       546.46   $       22.57   $    2,484.87   $      2,484.87   $      4,969.74
609   1397464   DISCALA      MICHAEL       $       704.92   $       111.20   $         ‐     $      816.12   $        816.12   $      1,632.24
610   1208823   DISCEPOLO    JOSEPH        $     1,368.62   $       115.81   $         ‐     $    1,484.43   $      1,484.43   $      2,968.86
611    406313   DIXON        EDWARD        $     2,655.27   $       833.31   $         ‐     $    3,488.58   $      3,488.58   $      6,977.16
612    409680   DIXON        NICOLE        $     2,019.91   $        55.67   $      102.12   $    2,177.70   $      2,177.70   $      4,355.39
613   1349247   DOLGOUNOVA   SNEJANA       $     5,363.86   $     1,145.60   $        3.92   $    6,513.37   $      6,513.37   $     13,026.75
614    408152   DOMINGUEZ    MANUEL        $     2,798.14   $       769.27   $         ‐     $    3,567.42   $      3,567.42   $      7,134.83
615   1269860   DONALDSON    JUSTIN        $     1,379.74   $       266.63   $       68.70   $    1,715.08   $      1,715.08   $      3,430.15
616   1078543   DONAWA       PATRICK       $     1,673.98   $       525.20   $      284.54   $    2,483.72   $      2,483.72   $      4,967.44
617    580750   DONES        ELLIS         $     6,747.63   $       909.18   $         ‐     $    7,656.81   $      7,656.81   $     15,313.63
618    488488   DONNELLY     MARK          $     2,134.60   $       907.02   $         ‐     $    3,041.61   $      3,041.61   $      6,083.23
619    589837   DOREMUS      GEORGE        $     9,010.65   $       330.85   $         ‐     $    9,341.51   $      9,341.51   $     18,683.01
620   1359513   DORMAN       JAROSLAW      $     2,493.44   $       428.18   $      591.97   $    3,513.58   $      3,513.58   $      7,027.16
621   1349249   DORMAN       MICHAEL       $     5,648.80   $       519.45   $       54.39   $    6,222.64   $      6,222.64   $     12,445.28
622   1333214   DORNER       FREDERICK     $     3,156.81   $       417.34   $ 1,349.96      $    4,924.11   $      4,924.11   $      9,848.22
623    407704   DOUGHERTY    JENNIFER      $     4,539.96   $       151.12   $         ‐     $    4,691.09   $      4,691.09   $      9,382.17
624   1154645   DOUGHERTY    KEVIN         $     7,366.21   $       228.50   $         ‐     $    7,594.71   $      7,594.71   $     15,189.43
625   1397466   DOWNEY       CHRISTOPHER   $     2,677.20   $        89.37   $      625.38   $    3,391.95   $      3,391.95   $      6,783.89
626    875370   DOYLEY       YANIQUE       $       364.41   $         0.03   $         ‐     $      364.44   $        364.44   $        728.88
627     30020   DRAKEFORD    TANYA         $     3,636.03   $         2.57   $         ‐     $    3,638.61   $      3,638.61   $      7,277.21
628   1118567   DREBSKAYA    YANINA        $     2,868.53   $       722.22   $       52.90   $    3,643.65   $      3,643.65   $      7,287.29
629   1139204   DRIZIS       CATHERINE     $       980.53   $       418.11   $        4.67   $    1,403.30   $      1,403.30   $      2,806.61
630   1026498   DRIZIS       DANA          $       506.75   $       208.76   $         ‐     $      715.51   $        715.51   $      1,431.01
631   1013865   DRUSE        SOLEDAD       $     2,319.35   $       649.76   $         ‐     $    2,969.11   $      2,969.11   $      5,938.22
632    572415   D'SOUZA      IAN           $       614.92   $         5.75   $         ‐     $      620.66   $        620.66   $      1,241.33
633    980578   DUFF         JIM           $     1,264.71   $        16.96   $         ‐     $    1,281.67   $      1,281.67   $      2,563.34
634   1359514   DUFFUS       CHRISTOPHER   $     1,395.16   $       811.19   $         ‐     $    2,206.35   $      2,206.35   $      4,412.69
635    512030   DUFFY        JESSICA       $       538.81   $       124.89   $         ‐     $      663.70   $        663.70   $      1,327.40
636    541086   DUGUID       KINESSA       $     1,392.15   $        36.26   $         ‐     $    1,428.42   $      1,428.42   $      2,856.83
637   1139205   DUNLAVEY     CHRISTOPHER   $     3,598.99   $       454.40   $         ‐     $    4,053.39   $      4,053.39   $      8,106.79
638   1105971   DUNN         RAYSHAUN      $     1,557.64   $       126.51   $         ‐     $    1,684.16   $      1,684.16   $      3,368.31
639    603551   DUQUE        SUSANNE       $     1,686.38   $       549.51   $         ‐     $    2,235.89   $      2,235.89   $      4,471.78
640   1081234   DURAN        ARIEL         $     1,986.93   $        27.66   $       67.47   $    2,082.06   $      2,082.06   $      4,164.12
641    603232   DURECOUT     JASON         $       930.10   $       146.15   $      104.92   $    1,181.18   $      1,181.18   $      2,362.36
642   1164777   DURKIN       THOMAS        $     2,226.14   $       208.09   $         ‐     $    2,434.23   $      2,434.23   $      4,868.47
643    489385   DUSSUAU      MICHAEL       $     3,196.19   $     3,750.01   $      190.89   $    7,137.08   $      7,137.08   $     14,274.16
644    603554   DWYER        JASON         $     4,080.48   $       363.88   $      693.30   $    5,137.66   $      5,137.66   $     10,275.31
645    407703   DYCKMAN      KARL          $     5,215.40   $     4,381.06   $         ‐     $    9,596.45   $      9,596.45   $     19,192.91
646   1349251   EASOP        BRYAN         $     2,700.41   $       189.67   $      454.85   $    3,344.94   $      3,344.94   $      6,689.87
647    541068   EASTERLING   UMEEKA        $     1,180.12   $       114.98   $         ‐     $    1,295.10   $      1,295.10   $      2,590.19
648   1067139   ECHEVARRIA   CHRISTOPHER   $     9,883.88   $        39.73   $         ‐     $    9,923.60   $      9,923.60   $     19,847.21
649   1139206   EDGE         SHAMEL        $     4,403.97   $       493.99   $      648.93   $    5,546.89   $      5,546.89   $     11,093.79



                                                     Page 11 of 43
                                                         EXHIBIT A


                                                                                                    TOTAL
                                                                                                 AMOUNT OF            100%          TOTAL BACKPAY
                                              Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #    EMPNO     Last             First            Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
650   1067144   EDREHI           ANTHONY      $       936.30   $        25.37   $         ‐     $       961.67   $        961.67   $      1,923.34
651    422404   EDWARDS          AHMAD        $       924.28   $       121.18   $         ‐     $     1,045.46   $      1,045.46   $      2,090.92
652    406384   EDWARDS          FRANCINA     $     2,484.87   $        30.76   $         ‐     $     2,515.63   $      2,515.63   $      5,031.26
653   1006237   EDWARDS          LAITRICE     $       507.64   $        13.62   $         ‐     $       521.26   $        521.26   $      1,042.52
654   1118670   EGAN             JACQUELINE   $     1,440.58   $       182.98   $         ‐     $     1,623.56   $      1,623.56   $      3,247.12
655   1143848   EGAN             SHAUNA       $     1,499.74   $        11.10   $         ‐     $     1,510.83   $      1,510.83   $      3,021.67
656    610540   ELGUERA          LEISHA       $       309.24   $        57.94   $         ‐     $       367.18   $        367.18   $        734.36
657   1019662   ELKADI           ALICIA       $     1,585.23   $        28.75   $         ‐     $     1,613.98   $      1,613.98   $      3,227.97
658    406184   ELKIND           STEVEN       $     1,502.48   $       214.33   $         ‐     $     1,716.81   $      1,716.81   $      3,433.63
659   1105760   ELLIS            DORAUN       $   22,018.12    $       116.64   $         ‐     $    22,134.76   $    22,134.76    $     44,269.52
660   1143832   ELVY             DANNY        $     4,011.41   $       497.10   $         ‐     $     4,508.51   $      4,508.51   $      9,017.01
661   1118666   EMANUELE         DUBVA        $     4,313.91   $       689.32   $         ‐     $     5,003.23   $      5,003.23   $     10,006.46
662   1118600   EMANUELE         NICHOLAS     $     1,466.85   $       389.20   $         ‐     $     1,856.05   $      1,856.05   $      3,712.10
663   1276528   EMERY            EVA          $     1,309.35   $        93.46   $         ‐     $     1,402.81   $      1,402.81   $      2,805.62
664   1100037   EMINGTON         JOHN         $     3,460.38   $       443.85   $         ‐     $     3,904.22   $      3,904.22   $      7,808.45
665    465252   ENCARNACION JR   GEORGE       $     7,432.24   $       414.15   $         ‐     $     7,846.39   $      7,846.39   $     15,692.79
666   1359515   ENGLISH          DYLAN        $     1,085.16   $       111.86   $         ‐     $     1,197.02   $      1,197.02   $      2,394.03
667   1397467   ENGLISH          GARY         $       400.90   $        50.20   $         ‐     $       451.10   $        451.10   $        902.20
668    980579   ENTWISLE         WATSON       $     1,125.42   $       313.06   $      444.22   $     1,882.70   $      1,882.70   $      3,765.40
669    408443   EPHRAIM          BARBARA      $     3,203.70   $       395.91   $         ‐     $     3,599.61   $      3,599.61   $      7,199.22
670   1227778   EPSHTEYN         NOLAN        $     1,633.91   $        81.01   $         ‐     $     1,714.92   $      1,714.92   $      3,429.84
671   1057450   ESPADAS          FRANCISCO    $     1,004.97   $       230.03   $         ‐     $     1,235.01   $      1,235.01   $      2,470.01
672   1105975   ESPINAL          JEFFREY      $     1,368.62   $       282.96   $        4.70   $     1,656.27   $      1,656.27   $      3,312.55
673   1118601   ESPINAL          LIANA        $     1,718.97   $        57.46   $      330.63   $     2,107.06   $      2,107.06   $      4,214.11
674   1143830   ESPINOSA         JIMMY        $     2,707.03   $       344.90   $       77.25   $     3,129.18   $      3,129.18   $      6,258.36
675   1208827   ESPINOZA         JULIO        $     8,182.78   $     4,665.65   $         ‐     $    12,848.44   $    12,848.44    $     25,696.88
676    610664   ESQUIVIAS        JOSETTE      $        35.35   $         3.84   $         ‐     $        39.19   $         39.19   $         78.38
677   1105976   ESTELLA‐RIVERA   NATALY       $       459.10   $        11.19   $       65.80   $       536.09   $        536.09   $      1,072.19
678    940564   ESTICK           MARK         $     1,331.23   $       770.18   $        2.41   $     2,103.82   $      2,103.82   $      4,207.65
679    406862   ETTIENNE         SHAWN        $       231.95   $        20.85   $         ‐     $       252.80   $        252.80   $        505.60
680    408368   EVANS            JOHN FM      $        89.14   $        62.73   $         ‐     $       151.87   $        151.87   $        303.73
681   1269861   EVANS            MARTIN       $     3,482.92   $       498.91   $      170.67   $     4,152.50   $      4,152.50   $      8,304.99
682    494139   EVANS            RAMLA        $       307.25   $        83.47   $         ‐     $       390.72   $        390.72   $        781.43
683   1164778   EZAGUI           ARON         $       870.96   $        40.65   $         ‐     $       911.61   $        911.61   $      1,823.21
684   1041129   EZE              MACDONALD    $     1,498.92   $       820.28   $         ‐     $     2,319.20   $      2,319.20   $      4,638.41
685    407719   FAETH            DONALD       $       516.32   $     1,037.31   $      124.61   $     1,678.24   $      1,678.24   $      3,356.48
686    406689   FALCON           YVETTE       $     4,607.01   $       124.81   $         ‐     $     4,731.82   $      4,731.82   $      9,463.64
687    534976   FALCONE          JASON        $     2,633.84   $       546.55   $         ‐     $     3,180.39   $      3,180.39   $      6,360.79
688   1067153   FANELLI          VINCENT      $     2,162.44   $       562.30   $      443.73   $     3,168.47   $      3,168.47   $      6,336.93
689    572410   FANFAIR‐SIMON    ERIN         $       911.95   $       380.17   $         ‐     $     1,292.12   $      1,292.12   $      2,584.24
690   1105977   FANNING          KEVIN        $       700.88   $       250.57   $         ‐     $       951.45   $        951.45   $      1,902.90
691    408874   FARMER           KEM          $     8,311.54   $     6,146.20   $         ‐     $    14,457.74   $    14,457.74    $     28,915.48
692    407699   FARNUM           DACHARY      $     5,826.04   $     2,686.47   $         ‐     $     8,512.52   $      8,512.52   $     17,025.04
693    991355   FARRELL III      JOSEPH       $     2,612.47   $       374.02   $         ‐     $     2,986.48   $      2,986.48   $      5,972.97
694    536894   FARROW           RONELL       $       279.42   $        26.13   $         ‐     $       305.55   $        305.55   $        611.10
695   1210032   FAVATA           SALVATORE    $       763.52   $       107.17   $         ‐     $       870.69   $        870.69   $      1,741.39
696   1397469   FAZZINO          DANIEL       $     1,594.35   $       105.14   $      439.62   $     2,139.11   $      2,139.11   $      4,278.22
697    408588   FAZZINO          JOSEPH       $     2,447.04   $       842.48   $         ‐     $     3,289.52   $      3,289.52   $      6,579.05
698    980580   FAZZIOLA         KIMBERLY     $     1,531.63   $       445.02   $         ‐     $     1,976.65   $      1,976.65   $      3,953.30
699   1143925   FEATHERSTONE     MATTHEW      $       910.06   $        71.25   $         ‐     $       981.31   $        981.31   $      1,962.61
700    406180   FEINTUCH         HARVEY       $     5,452.41   $       597.87   $         ‐     $     6,050.28   $      6,050.28   $     12,100.56
701   1397470   FELDER           JOSEPH       $     1,674.38   $       228.44   $         ‐     $     1,902.82   $      1,902.82   $      3,805.63
702    408616   FELICIANO        DOMINGO      $     1,544.55   $        63.29   $         ‐     $     1,607.84   $      1,607.84   $      3,215.67
703    408774   FELTS            ROBERTO      $     4,507.40   $        24.30   $         ‐     $     4,531.70   $      4,531.70   $      9,063.40
704   1359516   FENNELL          DANIEL       $     2,630.39   $       289.29   $      636.49   $     3,556.17   $      3,556.17   $      7,112.33
705   1086872   FENNELL          MICHAEL      $     2,665.00   $       292.33   $         ‐     $     2,957.33   $      2,957.33   $      5,914.67
706   1048551   FERGUSON         DWIGHT       $     1,233.78   $       157.89   $         ‐     $     1,391.67   $      1,391.67   $      2,783.33
707    933507   FERNANDEZ        DANIEL       $     2,434.12   $       224.27   $      943.57   $     3,601.97   $      3,601.97   $      7,203.93
708    408215   FERNANDEZ        MARTIN       $     2,983.29   $       240.30   $         ‐     $     3,223.59   $      3,223.59   $      6,447.17



                                                        Page 12 of 43
                                                          EXHIBIT A


                                                                                                     TOTAL
                                                                                                  AMOUNT OF           100%          TOTAL BACKPAY
                                               Unpaid Minutes         RR          Straight OT      BACKPAY         LIQUIDATED      AND LIQUIDATED
 #    EMPNO     Last             First             Claim            Claim            Claim          CLAIMS          DAMAGES           DAMAGES
709   1057451   FERNANDEZ        SAMUEL        $     2,717.45   $       156.50   $      377.91   $    3,251.87   $      3,251.87   $      6,503.73
710   1359517   FERRARA          MICHAEL       $     1,917.38   $     1,508.68   $       32.79   $    3,458.84   $      3,458.84   $      6,917.69
711   1210033   FERRARA          SALVATORE     $     2,563.93   $        55.98   $         ‐     $    2,619.91   $      2,619.91   $      5,239.82
712   1359518   FERRARA          THOMAS        $     3,667.35   $       654.50   $         ‐     $    4,321.85   $      4,321.85   $      8,643.69
713    441954   FERREIRA         RAY           $     2,263.26   $     1,803.69   $         ‐     $    4,066.95   $      4,066.95   $      8,133.90
714   1143923   FERRER           TAMARA        $     2,721.81   $       346.03   $         ‐     $    3,067.84   $      3,067.84   $      6,135.68
715    980581   FETSCHER III     BRIAN         $     2,086.87   $        87.84   $         ‐     $    2,174.70   $      2,174.70   $      4,349.41
716   1421148   FIBBIO           APRIL         $       555.66   $        55.91   $        2.39   $      613.96   $        613.96   $      1,227.93
717    408493   FIEBERT          SHERRI        $     1,289.82   $        55.33   $         ‐     $    1,345.15   $      1,345.15   $      2,690.29
718   1359519   FIGARO           TIMOTHY       $     1,623.70   $        30.10   $         ‐     $    1,653.80   $      1,653.80   $      3,307.60
719   1026493   FIGUEROA         JERRY         $     2,432.48   $        55.41   $         ‐     $    2,487.89   $      2,487.89   $      4,975.77
720    919401   FIGUEROA         MICHAEL       $     1,381.94   $       176.13   $         ‐     $    1,558.06   $      1,558.06   $      3,116.13
721   1359520   FINK             KENNETH       $       139.49   $         0.17   $         ‐     $      139.66   $        139.66   $        279.31
722   1057452   FINNELL          JAMES         $     1,047.80   $          ‐     $         ‐     $    1,047.80   $      1,047.80   $      2,095.60
723    408027   FINNERAN         MICHAEL       $          ‐     $       376.81   $         ‐     $      376.81   $        376.81   $        753.62
724   1210035   FIORE            CARMINE       $     1,407.01   $        81.46   $         ‐     $    1,488.47   $      1,488.47   $      2,976.93
725    577238   FIORILLO         ANDREW        $     7,311.79   $     1,579.51   $         ‐     $    8,891.30   $      8,891.30   $     17,782.60
726   1333220   FIORITO          MATTHEW       $     1,412.33   $        77.80   $       54.10   $    1,544.23   $      1,544.23   $      3,088.47
727   1333221   FISHER           COREY         $       480.28   $        42.40   $         ‐     $      522.68   $        522.68   $      1,045.35
728    580994   FITCH            JOSH          $     6,219.48   $       640.33   $         ‐     $    6,859.82   $      6,859.82   $     13,719.63
729   1133206   FITTS            BRENDAN       $     1,175.34   $        73.38   $         ‐     $    1,248.72   $      1,248.72   $      2,497.44
730    603233   FITZPATRICK      DANIEL        $     4,612.11   $       195.82   $         ‐     $    4,807.93   $      4,807.93   $      9,615.86
731    465641   FITZPATRICK      KRISTEN       $     1,309.63   $       181.92   $         ‐     $    1,491.55   $      1,491.55   $      2,983.10
732    391054   FLAKSMAN         STANISLAV     $     4,256.10   $       574.00   $         ‐     $    4,830.10   $      4,830.10   $      9,660.20
733   1269862   FLANAGAN         BRIAN         $     1,183.68   $        82.97   $         ‐     $    1,266.64   $      1,266.64   $      2,533.29
734   1027238   FLEMING          LEE           $     3,568.51   $        16.82   $         ‐     $    3,585.32   $      3,585.32   $      7,170.64
735   1013873   FLEMING JR       ROBERT        $     1,256.89   $       155.26   $         ‐     $    1,412.15   $      1,412.15   $      2,824.30
736   1165212   FLOOD            KEVIN         $       768.27   $        53.23   $         ‐     $      821.50   $        821.50   $      1,643.00
737    408761   FLOOD            SHELLY        $     1,002.39   $        13.93   $         ‐     $    1,016.32   $      1,016.32   $      2,032.65
738    407177   FLOOD            VINCE         $     4,270.46   $        31.42   $      167.99   $    4,469.87   $      4,469.87   $      8,939.73
739    408948   FLOREAL          ERNST         $        70.04   $        19.12   $         ‐     $       89.16   $         89.16   $        178.31
740    416273   FLORES           MIGUEL        $     2,538.85   $     2,060.19   $         ‐     $    4,599.04   $      4,599.04   $      9,198.08
741    507686   FLORES           SERAFIN       $       994.48   $        55.15   $        5.16   $    1,054.80   $      1,054.80   $      2,109.59
742    489384   FLOWER           RICHARD       $     3,126.45   $       365.06   $      298.99   $    3,790.51   $      3,790.51   $      7,581.02
743    408974   FLOYD            GREG          $     1,145.25   $       533.79   $         ‐     $    1,679.04   $      1,679.04   $      3,358.09
744    409028   FLOYD            RONALD        $       102.36   $         3.50   $         ‐     $      105.87   $        105.87   $        211.73
745   1089763   FOLLINS          MONIQUE       $     3,529.79   $     1,016.49   $         ‐     $    4,546.28   $      4,546.28   $      9,092.56
746   1154653   FONSECA          BRUCE         $     2,044.20   $       554.20   $       29.40   $    2,627.80   $      2,627.80   $      5,255.60
747    237567   FORBES           PERCY         $     5,141.17   $       291.86   $         ‐     $    5,433.03   $      5,433.03   $     10,866.06
748   1320990   FORCENITO        CHRISTOPHER   $       359.81   $         8.88   $         ‐     $      368.70   $        368.70   $        737.39
749    406894   FORD             EVELYN        $     1,540.87   $       162.84   $         ‐     $    1,703.71   $      1,703.71   $      3,407.43
750   1359521   FORDE‐HAMILTON   VICKI         $          ‐     $          ‐     $         ‐     $         ‐     $           ‐     $           ‐
751   1064193   FORREST          SHAUNA        $       716.69   $       158.88   $         ‐     $      875.57   $        875.57   $      1,751.13
752    410440   FORSTER          CHRISTINE     $       618.59   $        10.20   $       31.02   $      659.81   $        659.81   $      1,319.61
753   1067162   FRANCIS          ELVIRA        $       738.12   $       209.06   $         ‐     $      947.18   $        947.18   $      1,894.36
754   1048553   FRANCIS          KATHYANN      $     3,436.82   $     1,533.10   $         ‐     $    4,969.93   $      4,969.93   $      9,939.86
755    610555   FRANCIS          ORAL          $     1,944.76   $       659.77   $         ‐     $    2,604.53   $      2,604.53   $      5,209.05
756    577171   FRANCO           ERIC          $     5,932.49   $       180.06   $         ‐     $    6,112.55   $      6,112.55   $     12,225.10
757   1143920   FRANCOIS         ALAISHA       $     1,380.83   $         4.96   $         ‐     $    1,385.78   $      1,385.78   $      2,771.56
758    603548   FRANGELLA        KRISTINA      $     1,021.64   $       210.09   $        6.53   $    1,238.26   $      1,238.26   $      2,476.52
759   1089767   FRANKLIN         IAN           $       815.98   $        42.34   $         ‐     $      858.31   $        858.31   $      1,716.63
760   1154657   FRANTZEN         PETER         $     1,161.99   $       116.53   $      106.65   $    1,385.16   $      1,385.16   $      2,770.32
761    996549   FRAWLEY          KATHERINE     $     1,220.12   $        23.50   $       31.76   $    1,275.38   $      1,275.38   $      2,550.76
762   1067585   FRAZIER          TYRELL        $       840.75   $        22.05   $       85.76   $      948.56   $        948.56   $      1,897.11
763   1006240   FRCKOVSKI        VLADO         $     1,488.09   $       125.56   $         ‐     $    1,613.65   $      1,613.65   $      3,227.30
764    408671   FREDERICKS       ALBERT        $     1,625.66   $        61.38   $         ‐     $    1,687.04   $      1,687.04   $      3,374.08
765   1100039   FREDETTE         ROBERT        $       691.26   $        78.47   $         ‐     $      769.73   $        769.73   $      1,539.46
766    541033   FREELAND         ERICA         $     2,737.36   $       220.65   $         ‐     $    2,958.01   $      2,958.01   $      5,916.03
767    611111   FREGONESE        MICHAEL       $     2,750.42   $        15.14   $        6.84   $    2,772.41   $      2,772.41   $      5,544.81



                                                         Page 13 of 43
                                                       EXHIBIT A


                                                                                                  TOTAL
                                                                                               AMOUNT OF           100%          TOTAL BACKPAY
                                            Unpaid Minutes         RR          Straight OT      BACKPAY         LIQUIDATED      AND LIQUIDATED
 #    EMPNO     Last          First             Claim            Claim            Claim          CLAIMS          DAMAGES           DAMAGES
768   1019665   FRENCH        STEPHANIE     $     1,076.84   $        39.29   $      178.14   $    1,294.26   $      1,294.26   $      2,588.53
769    407969   FRIEND        VANESSA       $       682.37   $       456.45   $      203.84   $    1,342.66   $      1,342.66   $      2,685.33
770   1359522   FROHNHOEFER   JONATHAN      $       670.45   $        14.27   $         ‐     $      684.72   $        684.72   $      1,369.45
771   1019666   FRUMER        JOSHUA        $     3,498.09   $     5,836.10   $         ‐     $    9,334.19   $      9,334.19   $     18,668.38
772    434451   FUNARO        BRUCE         $       515.92   $        91.31   $         ‐     $      607.24   $        607.24   $      1,214.47
773    434529   FUNK          SCOTT         $     4,292.77   $          ‐     $         ‐     $    4,292.77   $      4,292.77   $      8,585.54
774   1089769   FURUTA        KENSHIN       $     2,747.81   $       437.42   $         ‐     $    3,185.22   $      3,185.22   $      6,370.45
775   1041131   GABRIELLI     CARLO         $     3,170.04   $     1,158.88   $         ‐     $    4,328.92   $      4,328.92   $      8,657.84
776    870139   GAENGAN       JAPHET        $     5,661.45   $     1,362.51   $      439.27   $    7,463.23   $      7,463.23   $     14,926.45
777   1320991   GAGLIANO      JOHN          $     4,147.18   $       568.83   $         ‐     $    4,716.01   $      4,716.01   $      9,432.02
778   1064200   GALAGARZA     ANDY          $       896.73   $       166.73   $         ‐     $    1,063.46   $      1,063.46   $      2,126.92
779   1210036   GALLAGHER     KURT          $       654.03   $        17.95   $         ‐     $      671.98   $        671.98   $      1,343.96
780   1397472   GALLEGO       ANDRES        $     1,416.61   $       240.37   $       26.01   $    1,682.99   $      1,682.99   $      3,365.97
781   1359523   GALLO         ANTHONY       $     2,854.41   $       656.01   $        4.85   $    3,515.27   $      3,515.27   $      7,030.54
782   1397473   GALLO         CHRISTOPHER   $       738.15   $        84.37   $         ‐     $      822.52   $        822.52   $      1,645.04
783   1349254   GALLOZA       MARISOL       $       690.16   $        49.29   $       45.78   $      785.23   $        785.23   $      1,570.45
784    593889   GAMBLE        DWANE         $     2,375.00   $     1,243.57   $         ‐     $    3,618.57   $      3,618.57   $      7,237.14
785   1104534   GANDOLFO      CARL          $     1,073.73   $         8.15   $         ‐     $    1,081.89   $      1,081.89   $      2,163.78
786   1139208   GARCIA        ALFREDO       $     1,194.99   $        10.87   $         ‐     $    1,205.86   $      1,205.86   $      2,411.72
787   1210052   GARCIA        BRENDA        $       965.62   $        86.38   $         ‐     $    1,052.00   $      1,052.00   $      2,104.00
788   1105765   GARCIA        CHRISTIAN     $     2,494.80   $       217.13   $         ‐     $    2,711.93   $      2,711.93   $      5,423.87
789    408844   GARCIA        CHRISTINE     $       754.86   $       129.34   $         ‐     $      884.20   $        884.20   $      1,768.41
790    515291   GARCIA        DIONISIO      $     4,537.69   $       866.85   $         ‐     $    5,404.54   $      5,404.54   $     10,809.08
791    572417   GARCIA        JENICE        $     1,549.07   $       536.36   $         ‐     $    2,085.42   $      2,085.42   $      4,170.85
792   1320992   GARCIA        JESSY         $     3,741.36   $       377.92   $      729.66   $    4,848.94   $      4,848.94   $      9,697.87
793    490555   GARCIA        JUAN          $     1,513.28   $       193.39   $         ‐     $    1,706.66   $      1,706.66   $      3,413.33
794   1359524   GARCIA        KAHMIL        $     3,672.41   $       559.50   $       67.05   $    4,298.95   $      4,298.95   $      8,597.91
795    572393   GARCIA        LEONORE       $     1,531.65   $       348.70   $         ‐     $    1,880.35   $      1,880.35   $      3,760.70
796   1333284   GARCIA        MIGUEL        $       351.92   $        14.25   $         ‐     $      366.17   $        366.17   $        732.34
797    173373   GARCIA        ROBERT        $     5,681.11   $       801.02   $         ‐     $    6,482.13   $      6,482.13   $     12,964.26
798   1359525   GARCIA        SONIA         $     2,135.39   $       681.37   $       38.31   $    2,855.07   $      2,855.07   $      5,710.13
799   1137219   GARDINER      JOSHUA        $     5,331.89   $       857.89   $         ‐     $    6,189.78   $      6,189.78   $     12,379.55
800   1006242   GARDNER       JANICE        $       933.14   $        40.53   $         ‐     $      973.67   $        973.67   $      1,947.34
801    406929   GARDON        ROLANDO       $       137.90   $         8.29   $       79.35   $      225.54   $        225.54   $        451.08
802   1397474   GARNEAU       KELCEE        $     4,721.62   $        16.45   $         ‐     $    4,738.07   $      4,738.07   $      9,476.13
803    408240   GARWOOD       CRAIG         $     2,641.26   $        45.19   $       93.47   $    2,779.91   $      2,779.91   $      5,559.83
804    409687   GASKIN JR     ALFREDO       $       950.68   $       296.24   $         ‐     $    1,246.92   $      1,246.92   $      2,493.84
805   1100040   GAVRILOV      ANATOLIY      $     3,550.78   $     1,751.91   $         ‐     $    5,302.70   $      5,302.70   $     10,605.39
806   1041133   GAW           ALFREDO       $     6,105.91   $       180.60   $         ‐     $    6,286.51   $      6,286.51   $     12,573.02
807    407029   GAYLE         MICHAEL       $     5,887.83   $     1,278.16   $         ‐     $    7,165.99   $      7,165.99   $     14,331.98
808   1333222   GBOR          EDISON        $     1,639.16   $       389.93   $         ‐     $    2,029.09   $      2,029.09   $      4,058.18
809    408697   GEIGER        MARIA         $     1,538.62   $        64.90   $         ‐     $    1,603.52   $      1,603.52   $      3,207.04
810   1118674   GEISER        BRUCE         $     3,089.88   $     1,390.79   $         ‐     $    4,480.67   $      4,480.67   $      8,961.34
811    443267   GELDARD       ANGELA        $     2,957.46   $       108.25   $         ‐     $    3,065.71   $      3,065.71   $      6,131.42
812   1040918   GELDARD       SARAH         $     4,194.82   $       212.84   $        1.76   $    4,409.43   $      4,409.43   $      8,818.85
813    500986   GELLER        BARBIEJO      $     1,160.17   $       115.20   $         ‐     $    1,275.37   $      1,275.37   $      2,550.73
814    418448   GENOIS        FRANER        $     6,029.86   $        85.35   $         ‐     $    6,115.21   $      6,115.21   $     12,230.42
815   1133210   GEORGE        IAN           $     3,240.10   $       201.51   $         ‐     $    3,441.62   $      3,441.62   $      6,883.23
816   1165215   GERDTS JR     BRIAN         $       796.03   $        56.00   $         ‐     $      852.03   $        852.03   $      1,704.06
817    408773   GETTENS       WILLIAM       $     1,229.68   $        56.04   $         ‐     $    1,285.72   $      1,285.72   $      2,571.44
818    611236   GIACALONE     MATTHEW       $     3,412.18   $        17.73   $         ‐     $    3,429.91   $      3,429.91   $      6,859.81
819   1333223   GIANNELLA     MATTHEW       $     2,400.44   $       314.65   $         ‐     $    2,715.09   $      2,715.09   $      5,430.19
820    408911   GIBBERMAN     RONALD        $     4,688.82   $       472.87   $         ‐     $    5,161.69   $      5,161.69   $     10,323.38
821   1307482   GILBERT       JOHN          $     1,979.68   $       437.91   $         ‐     $    2,417.59   $      2,417.59   $      4,835.18
822   1290998   GILKES        CHRISTOPHER   $     2,589.88   $       640.62   $      171.21   $    3,401.71   $      3,401.71   $      6,803.42
823    490566   GILKES        DWAYNE        $     1,301.09   $       103.37   $         ‐     $    1,404.46   $      1,404.46   $      2,808.92
824    411271   GILLARD       NORMAN        $     3,888.41   $     2,432.40   $         ‐     $    6,320.82   $      6,320.82   $     12,641.63
825    589357   GILLISON      TANIKA        $     2,229.29   $        70.27   $         ‐     $    2,299.56   $      2,299.56   $      4,599.12
826   1027240   GINOBBI       JOSEPH        $     1,527.82   $       328.64   $         ‐     $    1,856.45   $      1,856.45   $      3,712.91



                                                      Page 14 of 43
                                                           EXHIBIT A


                                                                                                      TOTAL
                                                                                                   AMOUNT OF           100%          TOTAL BACKPAY
                                                Unpaid Minutes         RR          Straight OT      BACKPAY         LIQUIDATED      AND LIQUIDATED
 #    EMPNO     Last              First             Claim            Claim            Claim          CLAIMS          DAMAGES           DAMAGES
827   1397477   GINTY             MICHAEL       $       891.73   $       320.73   $      180.42   $    1,392.88   $      1,392.88   $      2,785.77
828    532915   GIRAO             MARCO         $     4,622.42   $     4,569.73   $      261.13   $    9,453.28   $      9,453.28   $     18,906.56
829    603553   GIRGENTI          ANNEMARIE     $       268.04   $        17.82   $       45.06   $      330.92   $        330.92   $        661.83
830    118132   GIVENS            ROY           $     4,289.95   $        57.16   $         ‐     $    4,347.11   $      4,347.11   $      8,694.23
831   1006244   GJYREZI           ERLIS         $     2,162.69   $     1,915.06   $         ‐     $    4,077.75   $      4,077.75   $      8,155.50
832    406146   GLAUDE            DONNA         $       826.86   $       631.91   $         ‐     $    1,458.76   $      1,458.76   $      2,917.52
833    408749   GLICK             ALAN          $       139.66   $        18.83   $         ‐     $      158.49   $        158.49   $        316.98
834   1040921   GLOVER            JOHN          $          ‐     $       190.14   $         ‐     $      190.14   $        190.14   $        380.27
835   1320993   GNEZDOVSKIY       OLEG          $     1,167.49   $       113.07   $         ‐     $    1,280.56   $      1,280.56   $      2,561.11
836   1118613   GOEPFERT          DON           $     7,256.17   $       107.82   $         ‐     $    7,363.98   $      7,363.98   $     14,727.97
837   1421137   GOFFE             SHELDON       $     2,487.37   $       561.84   $         ‐     $    3,049.21   $      3,049.21   $      6,098.42
838   1104535   GOLDSON           LEON          $     4,959.62   $       873.89   $       28.27   $    5,861.77   $      5,861.77   $     11,723.54
839   1165217   GOMES             DILSHAN       $     4,151.02   $       450.19   $         ‐     $    4,601.21   $      4,601.21   $      9,202.42
840    408763   GOMEZ             ALEXANDER     $     1,534.82   $       402.33   $         ‐     $    1,937.15   $      1,937.15   $      3,874.30
841    494138   GOMEZ             AWILDA        $     2,848.36   $        39.96   $         ‐     $    2,888.32   $      2,888.32   $      5,776.64
842   1057454   GOMEZ             HENRY         $       308.49   $        10.70   $         ‐     $      319.19   $        319.19   $        638.38
843   1359526   GONCALVES         JONATHAN      $       412.09   $         4.03   $         ‐     $      416.12   $        416.12   $        832.25
844   1222373   GONZALES          CHRISTOPHER   $     3,661.38   $       768.31   $      120.69   $    4,550.39   $      4,550.39   $      9,100.78
845    407869   GONZALES          DONA          $     1,570.16   $     1,003.26   $         ‐     $    2,573.42   $      2,573.42   $      5,146.84
846   1041134   GONZALEZ          ADI           $     2,368.67   $       464.69   $         ‐     $    2,833.36   $      2,833.36   $      5,666.71
847   1359527   GONZALEZ          ALEX          $     3,282.26   $       404.02   $         ‐     $    3,686.28   $      3,686.28   $      7,372.57
848    576476   GONZALEZ          ANDRE         $     2,759.18   $     1,223.89   $         ‐     $    3,983.07   $      3,983.07   $      7,966.14
849   1165219   GONZALEZ          CARLOS        $     4,383.87   $       236.30   $         ‐     $    4,620.17   $      4,620.17   $      9,240.34
850   1165220   GONZALEZ          EDWIN         $     4,595.92   $       863.40   $         ‐     $    5,459.32   $      5,459.32   $     10,918.64
851    490568   GONZALEZ          ENRIQUE       $     3,793.60   $     1,044.63   $      185.56   $    5,023.79   $      5,023.79   $     10,047.59
852   1081380   GONZALEZ          JASON         $     6,799.14   $        65.23   $         ‐     $    6,864.37   $      6,864.37   $     13,728.73
853   1307487   GONZALEZ          JOSEPH        $       849.34   $        12.18   $         ‐     $      861.52   $        861.52   $      1,723.03
854    509216   GONZALEZ          JOSEPH        $     1,520.20   $       533.14   $       16.39   $    2,069.73   $      2,069.73   $      4,139.47
855   1320994   GONZALEZ          JUSTIN        $     2,210.17   $       477.90   $         ‐     $    2,688.08   $      2,688.08   $      5,376.16
856    534989   GONZALEZ          LUIS          $     6,785.60   $        19.30   $         ‐     $    6,804.90   $      6,804.90   $     13,609.79
857    515295   GONZALEZ          MICHAEL       $     2,239.56   $       171.04   $       91.42   $    2,502.02   $      2,502.02   $      5,004.04
858    515279   GONZALEZ          RAYMOND       $     1,568.53   $       393.07   $         ‐     $    1,961.60   $      1,961.60   $      3,923.21
859   1119263   GONZALEZ          SHAMIKA       $     2,413.11   $       237.47   $        7.18   $    2,657.75   $      2,657.75   $      5,315.51
860   1349258   GONZALEZ          STEPHAN       $       289.45   $        64.35   $      179.22   $      533.01   $        533.01   $      1,066.02
861    472021   GOODMAN           DAVID         $     1,000.89   $       532.31   $         ‐     $    1,533.21   $      1,533.21   $      3,066.42
862   1143950   GOODRIDGE         DARYL         $     3,366.03   $        33.26   $        4.23   $    3,403.52   $      3,403.52   $      6,807.04
863    408494   GOODWIN           ROBERT        $     6,914.37   $       110.09   $         ‐     $    7,024.46   $      7,024.46   $     14,048.92
864   1320995   GORDON            ANTHONY       $     2,251.04   $        96.70   $      134.06   $    2,481.79   $      2,481.79   $      4,963.58
865    551213   GORIS             RAFAEL        $     1,245.52   $        80.65   $       17.09   $    1,343.25   $      1,343.25   $      2,686.51
866   1227781   GORSKI III        JOSEPH        $     1,194.90   $        94.77   $         ‐     $    1,289.67   $      1,289.67   $      2,579.34
867    418487   GOSLING‐MARTINE   VALERIE       $     5,896.48   $     3,306.57   $       23.52   $    9,226.57   $      9,226.57   $     18,453.14
868   1349259   GOSPODINOV        PETER         $     2,282.40   $        18.10   $      151.41   $    2,451.91   $      2,451.91   $      4,903.83
869    611112   GOUNDEN           SAMMY         $     1,682.58   $       701.27   $       69.79   $    2,453.65   $      2,453.65   $      4,907.30
870    610558   GRAHAM            DEVON         $     2,368.03   $        14.48   $         ‐     $    2,382.50   $      2,382.50   $      4,765.01
871   1019668   GRAHAM            KAHLIA        $     1,988.52   $       135.27   $         ‐     $    2,123.79   $      2,123.79   $      4,247.58
872   1397478   GRANDEL           KIMBERLY      $       562.06   $        47.53   $         ‐     $      609.59   $        609.59   $      1,219.18
873   1081382   GRANO DE ORO      MARCIO        $     1,081.29   $        48.34   $         ‐     $    1,129.63   $      1,129.63   $      2,259.27
874   1320996   GRASSIA           KYLE          $     1,214.07   $        80.04   $         ‐     $    1,294.11   $      1,294.11   $      2,588.23
875   1019667   GRATEROL          BLAURI        $       825.04   $        18.05   $         ‐     $      843.09   $        843.09   $      1,686.17
876   1006245   GRAVES            RAZGIEM       $     5,040.44   $       255.35   $         ‐     $    5,295.78   $      5,295.78   $     10,591.57
877    407511   GRAY              ANNA          $     3,732.41   $     2,602.29   $       40.67   $    6,375.37   $      6,375.37   $     12,750.75
878   1397479   GRAY              JASON         $     3,441.68   $       528.29   $       87.60   $    4,057.58   $      4,057.58   $      8,115.17
879   1067602   GRAZIANO          WILLIAM       $     5,926.23   $       115.51   $      874.09   $    6,915.83   $      6,915.83   $     13,831.66
880    463933   GRECO             DEBORAH       $     1,089.37   $       229.34   $         ‐     $    1,318.71   $      1,318.71   $      2,637.42
881   1118615   GRECO             MICHAEL       $     4,959.16   $       181.58   $       52.54   $    5,193.28   $      5,193.28   $     10,386.56
882    140208   GREEN             DARRYLE       $     5,337.18   $     1,052.62   $        7.22   $    6,397.02   $      6,397.02   $     12,794.03
883    407434   GREENBERGER       SETH          $     1,038.83   $        26.38   $         ‐     $    1,065.21   $      1,065.21   $      2,130.42
884    410446   GREENIDGE         DAVID         $     3,259.34   $       372.87   $         ‐     $    3,632.21   $      3,632.21   $      7,264.43
885   1227782   GREENWALD         JOHN          $       514.26   $        98.47   $         ‐     $      612.73   $        612.73   $      1,225.46



                                                          Page 15 of 43
                                                           EXHIBIT A


                                                                                                      TOTAL
                                                                                                   AMOUNT OF            100%          TOTAL BACKPAY
                                                Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #    EMPNO     Last              First             Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
886   1081388   GREF              RYAN          $     3,962.82   $       266.98   $      195.55   $     4,425.34   $      4,425.34   $      8,850.69
887   1118611   GREIBESLAND       JASON         $     3,526.07   $       569.38   $         ‐     $     4,095.45   $      4,095.45   $      8,190.90
888   1227783   GRIFFEL           JEREMY        $     1,313.27   $       161.47   $         ‐     $     1,474.74   $      1,474.74   $      2,949.48
889    982525   GRIFFIN           CHRISTOPHER   $       929.29   $       609.40   $         ‐     $     1,538.69   $      1,538.69   $      3,077.38
890    589189   GRIFFIN           SHAVAR        $       545.26   $         0.44   $         ‐     $       545.70   $        545.70   $      1,091.41
891    407938   GRIFFITH          GLENROY       $       973.74   $     1,124.66   $         ‐     $     2,098.39   $      2,098.39   $      4,196.79
892   1397480   GRILL             BRETT         $     3,157.35   $       225.13   $         ‐     $     3,382.48   $      3,382.48   $      6,764.96
893   1320997   GRIMAUDO          NOEL          $     3,038.75   $       122.89   $       30.40   $     3,192.04   $      3,192.04   $      6,384.08
894    408551   GROCHULSKI        ANN           $       914.59   $       181.80   $         ‐     $     1,096.38   $      1,096.38   $      2,192.76
895    610560   GRUARIN           ERIC          $     1,415.99   $       105.94   $         ‐     $     1,521.92   $      1,521.92   $      3,043.85
896   1397482   GRYNYK            TARAS         $     2,469.12   $        82.50   $      527.58   $     3,079.20   $      3,079.20   $      6,158.40
897    507682   GU                SHENG         $     5,964.58   $     1,863.07   $      460.70   $     8,288.34   $      8,288.34   $     16,576.68
898   1133212   GUADRON           CARLOS        $       245.34   $        58.72   $         ‐     $       304.06   $        304.06   $        608.12
899    572402   GUARDIOLA         SAMUEL        $     3,315.99   $       645.93   $         ‐     $     3,961.92   $      3,961.92   $      7,923.85
900    407728   GUEDES            ADRIANO       $     2,927.55   $        16.61   $         ‐     $     2,944.17   $      2,944.17   $      5,888.33
901    541037   GUERILUS          KENDALL       $        81.38   $       148.02   $         ‐     $       229.40   $        229.40   $        458.79
902    472017   GUERRERO          FRANCISCO     $     3,176.51   $        62.89   $      512.39   $     3,751.79   $      3,751.79   $      7,503.57
903   1040429   GUERRERO          LUIS          $     1,434.26   $        71.27   $         ‐     $     1,505.53   $      1,505.53   $      3,011.06
904    406846   GUERRIDO          NANCY         $     2,924.57   $       222.54   $         ‐     $     3,147.11   $      3,147.11   $      6,294.22
905   1359528   GUGLIELMO         TIANA         $     1,167.98   $       138.35   $         ‐     $     1,306.33   $      1,306.33   $      2,612.67
906    577235   GUIRAND JR.       ROLAND        $     2,028.56   $     2,318.95   $         ‐     $     4,347.51   $      4,347.51   $      8,695.02
907    515302   GUTIERREZ         MARTHA        $       102.67   $         4.26   $         ‐     $       106.93   $        106.93   $        213.86
908   1057456   GUTKIN            BRIAN         $     2,541.60   $       655.70   $       72.46   $     3,269.75   $      3,269.75   $      6,539.51
909    603246   GUTLEIZER         SHAYA         $     1,752.04   $        29.18   $         ‐     $     1,781.23   $      1,781.23   $      3,562.45
910    408284   GUTNICK           BRUCE         $       158.93   $       624.42   $         ‐     $       783.35   $        783.35   $      1,566.70
911    518137   GUTNICK           LYDIA         $     5,395.28   $       513.01   $         ‐     $     5,908.29   $      5,908.29   $     11,816.58
912   1100044   GUY               CECIL         $     2,371.62   $       565.46   $         ‐     $     2,937.08   $      2,937.08   $      5,874.15
913    520076   GUZMAN            BENNIE        $     4,093.37   $     1,360.63   $         ‐     $     5,454.00   $      5,454.00   $     10,908.01
914    515294   GUZMAN            DOUGLAS       $     4,436.57   $       373.62   $         ‐     $     4,810.19   $      4,810.19   $      9,620.38
915   1209622   GUZMAN            RICHARD       $     2,562.11   $     1,278.55   $      824.87   $     4,665.53   $      4,665.53   $      9,331.07
916    497422   GWILLYM           JAMES         $     2,222.75   $       240.15   $         ‐     $     2,462.90   $      2,462.90   $      4,925.80
917    408408   HACKETT           GARY          $     3,357.89   $       396.29   $         ‐     $     3,754.19   $      3,754.19   $      7,508.37
918   1359529   HAGEMANN          CHRISTOPHER   $     2,411.75   $       516.70   $      148.91   $     3,077.37   $      3,077.37   $      6,154.73
919    408450   HAIGNEY           WILLIAM       $       803.01   $       551.76   $       16.40   $     1,371.17   $      1,371.17   $      2,742.34
920    580909   HALEY             ANDREW        $     3,702.51   $       956.91   $      765.10   $     5,424.51   $      5,424.51   $     10,849.02
921   1105768   HALL              CLAUDE        $   11,145.04    $       289.24   $         ‐     $    11,434.28   $    11,434.28    $     22,868.56
922    408354   HALL              KHADIJAH      $       566.86   $        77.85   $      157.30   $       802.02   $        802.02   $      1,604.03
923    431629   HALLMAN           MELISSA       $       870.64   $       194.38   $         ‐     $     1,065.01   $      1,065.01   $      2,130.03
924    951983   HAMILTON          KEVIN         $       275.26   $        77.78   $         ‐     $       353.04   $        353.04   $        706.08
925   1397483   HAMILTON          NIGEL         $     1,704.27   $         7.20   $         ‐     $     1,711.47   $      1,711.47   $      3,422.93
926    407181   HAMILTON          PETER         $     1,058.87   $       391.52   $         ‐     $     1,450.39   $      1,450.39   $      2,900.78
927    416149   HAMILTON          SUSAN         $     2,455.76   $       139.31   $         ‐     $     2,595.07   $      2,595.07   $      5,190.13
928    406892   HAMM              ANTOINE       $     3,529.40   $       511.95   $         ‐     $     4,041.35   $      4,041.35   $      8,082.70
929    603576   HAMMAD            ALI           $     5,344.53   $       433.85   $         ‐     $     5,778.37   $      5,778.37   $     11,556.75
930   1333226   HAN               ARNIE         $     1,046.74   $        93.08   $         ‐     $     1,139.82   $      1,139.82   $      2,279.63
931    580905   HANDLEY           ELIZABETH     $       604.54   $       306.37   $         ‐     $       910.91   $        910.91   $      1,821.83
932   1333227   HANNAN            MICHAEL       $     4,283.47   $       964.94   $         ‐     $     5,248.42   $      5,248.42   $     10,496.84
933   1276360   HANNIGAN          JENNIFER      $     1,350.88   $       312.80   $         ‐     $     1,663.68   $      1,663.68   $      3,327.36
934   1105984   HANSEN            NICHOLAS      $       442.76   $        13.51   $         ‐     $       456.27   $        456.27   $        912.55
935   1333228   HANTON            LORENA        $     3,349.47   $       280.54   $         ‐     $     3,630.01   $      3,630.01   $      7,260.02
936    597848   HARABURDA         CEZARY        $     1,906.17   $        54.87   $      160.15   $     2,121.20   $      2,121.20   $      4,242.39
937   1307238   HARDCASTLE        LUKE          $       950.06   $       142.12   $        4.77   $     1,096.95   $      1,096.95   $      2,193.89
938   1203037   HARGETT           MICHAEL       $     2,547.19   $       202.22   $         ‐     $     2,749.41   $      2,749.41   $      5,498.82
939   1349262   HARIT             EDUARD        $     5,595.52   $       465.52   $      192.43   $     6,253.47   $      6,253.47   $     12,506.94
940    406540   HARLEY            PERSIS        $       667.83   $       160.07   $         ‐     $       827.90   $        827.90   $      1,655.81
941    406866   HARNARAIN         RAJINDRA      $     8,225.40   $       890.54   $         ‐     $     9,115.94   $      9,115.94   $     18,231.87
942   1100045   HARRICHARAN       DINDEYAL      $     3,797.16   $       392.36   $         ‐     $     4,189.52   $      4,189.52   $      8,379.05
943    416152   HARRILAL‐POLANC   MALA          $       416.78   $       180.46   $         ‐     $       597.24   $        597.24   $      1,194.49
944    554154   HARRINGTON        BRIAN         $          ‐     $        17.87   $         ‐     $        17.87   $         17.87   $         35.74



                                                          Page 16 of 43
                                                            EXHIBIT A


                                                                                                       TOTAL
                                                                                                    AMOUNT OF           100%          TOTAL BACKPAY
                                                 Unpaid Minutes         RR          Straight OT      BACKPAY         LIQUIDATED      AND LIQUIDATED
  #    EMPNO     Last              First             Claim            Claim            Claim          CLAIMS          DAMAGES           DAMAGES
 945   1133213   HARRIS            CHRISTOPHER   $       515.27   $       282.44   $         ‐     $      797.71   $        797.71   $      1,595.43
 946    980856   HARRIS            DARREN        $     2,753.58   $       341.66   $         ‐     $    3,095.24   $      3,095.24   $      6,190.48
 947   1269870   HARRIS            JACLYN        $     1,974.13   $       427.62   $      376.32   $    2,778.07   $      2,778.07   $      5,556.14
 948   1100046   HARRIS            KEESHA        $     1,348.35   $        47.69   $      140.00   $    1,536.04   $      1,536.04   $      3,072.08
 949    407335   HARRIS            RUSSELL       $     2,292.80   $        19.54   $         ‐     $    2,312.34   $      2,312.34   $      4,624.68
 950   1006246   HARRIS            TAMEKA        $       989.15   $       263.97   $         ‐     $    1,253.11   $      1,253.11   $      2,506.23
 951    996545   HARRISON          BEVONIA       $       925.61   $       391.30   $         ‐     $    1,316.91   $      1,316.91   $      2,633.82
 952   1276369   HARRISON          NICHOLAS      $     1,075.13   $       190.60   $         ‐     $    1,265.73   $      1,265.73   $      2,531.46
 953   1143958   HARRISON          NOEL          $     2,728.02   $        73.20   $         ‐     $    2,801.22   $      2,801.22   $      5,602.44
 954    490573   HARRISON          WINSLOW       $     2,972.63   $       836.93   $         ‐     $    3,809.56   $      3,809.56   $      7,619.12
 955    580763   HART              JESSICA       $     6,303.57   $       780.96   $         ‐     $    7,084.53   $      7,084.53   $     14,169.06
 956   1269871   HARTNETT          LAUREN        $     1,405.48   $       141.23   $       11.51   $    1,558.22   $      1,558.22   $      3,116.44
 957    406292   HASAN             MUKHTAR       $       302.43   $        38.66   $         ‐     $      341.10   $        341.10   $        682.19
 958    406664   HASAN             SAJID         $     2,827.34   $       152.93   $         ‐     $    2,980.27   $      2,980.27   $      5,960.54
959    1269872   HASTINGS          KELLY         $     2,143.28   $        47.77   $       58.96   $    2,250.01   $      2,250.01   $      4,500.02
 960    406829   HAWKINS           RICHARD       $       803.79   $        29.61   $         ‐     $      833.40   $        833.40   $      1,666.80
 961   1064091   HAYES             KRYSTAL       $     1,283.32   $        37.64   $      139.12   $    1,460.09   $      1,460.09   $      2,920.18
 962    409067   HAYNES            KORNELIA      $     1,636.51   $        82.08   $         ‐     $    1,718.58   $      1,718.58   $      3,437.17
 963   1081391   HAYTER            JAMES         $     6,498.90   $       570.19   $         ‐     $    7,069.08   $      7,069.08   $     14,138.17
 964    566413   HEALEY            MICHAEL       $     2,347.57   $       139.32   $         ‐     $    2,486.89   $      2,486.89   $      4,973.78
 965    407361   HEALY             JOHN          $          ‐     $         1.51   $         ‐     $        1.51   $          1.51   $          3.02
 966    406250   HEALY             RAYMOND       $     4,454.35   $       758.05   $         ‐     $    5,212.40   $      5,212.40   $     10,424.80
 967    515306   HEALY             SHAWN         $     1,433.02   $     1,198.87   $         ‐     $    2,631.90   $      2,631.90   $      5,263.79
968     408597   HECKER            LORI          $     3,311.96   $        56.11   $         ‐     $    3,368.06   $      3,368.06   $      6,736.13
 969    408216   HEDRINGTON        ZIPH          $     7,424.48   $     1,798.03   $         ‐     $    9,222.50   $      9,222.50   $     18,445.01
 970   1397484   HEDRINGTON        ZIQUAYYA      $     1,506.27   $       773.59   $         ‐     $    2,279.86   $      2,279.86   $      4,559.72
 971    408650   HEEGAN            WILLIAM       $     1,822.85   $       864.10   $         ‐     $    2,686.95   $      2,686.95   $      5,373.90
 972    420722   HEER              JOHN          $     4,841.88   $     2,233.39   $        1.79   $    7,077.07   $      7,077.07   $     14,154.13
973    1333286   HEHN              CHRISTIAN     $     6,275.82   $       875.56   $         ‐     $    7,151.38   $      7,151.38   $     14,302.76
 974    408603   HEINZE            SCOTT         $       231.98   $        17.25   $         ‐     $      249.23   $        249.23   $        498.47
 975    407540   HENRIQUES         SANDRA        $     1,931.54   $       792.42   $       74.27   $    2,798.22   $      2,798.22   $      5,596.44
 976    532916   HENRIQUEZ         JUAN          $     5,392.79   $     2,552.30   $         ‐     $    7,945.09   $      7,945.09   $     15,890.18
 977   1210038   HENRY             AMANDA        $     4,311.65   $     1,442.65   $      119.22   $    5,873.51   $      5,873.51   $     11,747.02
978     581147   HENRY             CAREY         $     2,035.58   $        88.12   $         ‐     $    2,123.70   $      2,123.70   $      4,247.39
 979   1133214   HENRY             EWART         $       751.43   $        25.77   $         ‐     $      777.21   $        777.21   $      1,554.42
 980    407691   HENRY             VAUGHN        $     2,252.14   $     2,127.00   $         ‐     $    4,379.14   $      4,379.14   $      8,758.28
 981    408426   HEPBURN           BETTY         $     2,013.71   $        22.69   $         ‐     $    2,036.39   $      2,036.39   $      4,072.79
 982   1301440   HEPWORTH          DENNIS        $       658.47   $       119.67   $         ‐     $      778.14   $        778.14   $      1,556.27
983    1397487   HERNANDEZ         ANTHONY       $     1,318.21   $       113.03   $         ‐     $    1,431.25   $      1,431.25   $      2,862.49
 984   1165223   HERNANDEZ         BRENDON       $     5,641.40   $     1,634.37   $       43.21   $    7,318.98   $      7,318.98   $     14,637.96
 985   1359530   HERNANDEZ         CAMILO        $       891.48   $       267.00   $         ‐     $    1,158.48   $      1,158.48   $      2,316.96
 986   1026497   HERNANDEZ         CRISTOBAL     $     1,671.53   $       202.84   $      674.70   $    2,549.07   $      2,549.07   $      5,098.14
 987   1397486   HERNANDEZ         EZEQUIEL      $     1,407.43   $       631.77   $         ‐     $    2,039.20   $      2,039.20   $      4,078.40
 988   1333229   HERNANDEZ         JOHN          $     1,408.99   $       131.89   $      353.38   $    1,894.26   $      1,894.26   $      3,788.52
 989    581028   HERNANDEZ         JOHN          $     6,178.30   $       888.96   $         ‐     $    7,067.26   $      7,067.26   $     14,134.53
 990   1276540   HERNANDEZ         JOSEPH        $     1,540.68   $       253.74   $         ‐     $    1,794.42   $      1,794.42   $      3,588.83
 991    572419   HERNANDEZ         SAMUEL        $     5,826.54   $       167.85   $         ‐     $    5,994.39   $      5,994.39   $     11,988.79
992    1359531   HERNANDEZ‐ ESTR   LEANDRO       $     4,853.96   $       382.97   $       82.02   $    5,318.96   $      5,318.96   $     10,637.92
 993    406596   HEROLD            KIRK          $        38.01   $         0.81   $         ‐     $       38.82   $         38.82   $         77.64
 994   1359532   HERRERA           OCEAN         $     1,093.78   $       353.47   $      205.41   $    1,652.66   $      1,652.66   $      3,305.32
 995    409692   HEYWARD           SANDY         $     1,065.66   $     1,111.38   $       33.71   $    2,210.75   $      2,210.75   $      4,421.49
 996    406299   HIBBERT           LOUISE        $        96.87   $         0.77   $         ‐     $       97.63   $         97.63   $        195.26
997     499590   HIGUEROS          MADELYN       $     1,004.27   $       138.19   $       34.36   $    1,176.83   $      1,176.83   $      2,353.65
 998   1397488   HILL              LUKE          $     2,895.09   $       854.94   $       27.60   $    3,777.63   $      3,777.63   $      7,555.26
 999   1019669   HILMAN‐PAYNE      JOANN         $     2,602.82   $     1,418.32   $      147.52   $    4,168.66   $      4,168.66   $      8,337.32
1000    398842   HINKSON           SHANDRA       $     1,355.55   $        13.55   $         ‐     $    1,369.10   $      1,369.10   $      2,738.20
1001    490554   HINTON            TYIESHA       $       433.54   $        30.48   $         ‐     $      464.01   $        464.01   $        928.03
1002    408750   HIX               EILEEN        $          ‐     $         6.62   $         ‐     $        6.62   $          6.62   $         13.25
1003    406927   HO                VINCENT       $          ‐     $         0.31   $         ‐     $        0.31   $          0.31   $          0.62



                                                           Page 17 of 43
                                                        EXHIBIT A


                                                                                                   TOTAL
                                                                                                AMOUNT OF            100%          TOTAL BACKPAY
                                             Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last             First          Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
1004    406649   HOCHBRUECKNER    WALTER     $     1,409.42   $         9.37   $      437.08   $     1,855.87   $      1,855.87   $      3,711.73
1005    407883   HOCKENJOS        ROBERT     $       981.07   $       192.17   $         ‐     $     1,173.24   $      1,173.24   $      2,346.48
1006    406129   HODER            STEPHEN    $     1,058.29   $     1,358.34   $         ‐     $     2,416.63   $      2,416.63   $      4,833.26
1007    411265   HODGE            GREGORY    $     2,849.90   $       281.85   $         ‐     $     3,131.75   $      3,131.75   $      6,263.51
1008   1321001   HODGES           ANDREW     $     2,976.50   $       857.16   $         ‐     $     3,833.66   $      3,833.66   $      7,667.32
1009   1321002   HODGES           CHALAKO    $     1,452.88   $       143.62   $         ‐     $     1,596.50   $      1,596.50   $      3,193.00
1010    500824   HOEY             LAURA      $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
1011   1359533   HOEY             THOMAS     $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
1012   1154670   HOFFMANN         JAMES      $     6,805.37   $       137.28   $         ‐     $     6,942.65   $      6,942.65   $     13,885.29
1013   1333231   HOGAN            VINCENT    $       602.37   $        48.18   $         ‐     $       650.55   $        650.55   $      1,301.10
1014   1067613   HOLDIP           SEAN       $       666.15   $        41.61   $         ‐     $       707.76   $        707.76   $      1,415.52
1015    576484   HOLIDAY          JOAKEMA    $     2,254.88   $       181.02   $       70.32   $     2,506.22   $      2,506.22   $      5,012.43
1016    407043   HOLLAND          RANDY      $     1,887.11   $       149.57   $         ‐     $     2,036.68   $      2,036.68   $      4,073.37
1017    245263   HOLLOWAY         CEASAR     $     8,859.67   $        13.23   $ 1,086.55      $     9,959.44   $      9,959.44   $     19,918.88
1018   1359534   HOLZBERG‐PILL    SHOSHANA   $     2,684.25   $        97.28   $      126.05   $     2,907.58   $      2,907.58   $      5,815.16
1019   1333287   HOMER            CHAUNDEL   $     3,097.47   $       570.03   $         ‐     $     3,667.50   $      3,667.50   $      7,335.00
1020   1165225   HONORE           GARY       $     1,061.21   $       118.92   $         ‐     $     1,180.13   $      1,180.13   $      2,360.25
1021    903523   HONORE           NELIDA     $       787.26   $       284.37   $         ‐     $     1,071.63   $      1,071.63   $      2,143.26
1022    590824   HOOD             MICHAEL    $     5,073.70   $       530.80   $         ‐     $     5,604.50   $      5,604.50   $     11,209.00
1023   1227787   HOPKINS          VINCENT    $       835.05   $        95.15   $         ‐     $       930.20   $        930.20   $      1,860.40
1024   1040924   HORNBROOK        STEVEN     $       422.76   $       121.75   $      311.72   $       856.23   $        856.23   $      1,712.46
1025   1397489   HOSANNAH         CARLOS     $     1,763.74   $        25.01   $         ‐     $     1,788.75   $      1,788.75   $      3,577.50
1026   1081399   HOWARD           NATASHA    $     1,693.53   $        71.16   $         ‐     $     1,764.69   $      1,764.69   $      3,529.37
1027   1349268   HOWE             JAMES      $     1,032.26   $        12.46   $         ‐     $     1,044.72   $      1,044.72   $      2,089.44
1028   1224509   HOYOS            BRYAN      $       448.86   $       102.17   $        2.98   $       554.01   $        554.01   $      1,108.02
1029    420726   HUBBARD          MORRIS     $     2,173.93   $     3,792.77   $         ‐     $     5,966.70   $      5,966.70   $     11,933.39
1030    407997   HUDAK            JOSEPH     $     5,678.49   $     4,597.27   $      351.32   $    10,627.08   $    10,627.08    $     21,254.15
1031   1359535   HUI              GARY       $     2,903.97   $       173.69   $       48.62   $     3,126.28   $      3,126.28   $      6,252.56
1032   1087294   HUNT             JENNIFER   $     1,888.07   $       198.64   $         ‐     $     2,086.71   $      2,086.71   $      4,173.42
1033    590748   HUNT             MARK       $     4,646.90   $        93.53   $       74.97   $     4,815.40   $      4,815.40   $      9,630.79
1034   1048554   HUNTER           ONEIL      $       464.49   $       231.84   $         ‐     $       696.33   $        696.33   $      1,392.66
1035   1006247   HURTADO          ALAN       $     1,670.92   $        61.67   $      143.11   $     1,875.70   $      1,875.70   $      3,751.40
1036    407461   HUTCHINSON       DEREK      $     3,024.21   $     2,201.26   $         ‐     $     5,225.47   $      5,225.47   $     10,450.93
1037   1105980   HUTCHINSON       HEATHER    $     2,528.83   $        25.61   $         ‐     $     2,554.44   $      2,554.44   $      5,108.88
1038   1043074   HUTCHINSON       SHOWIN     $       531.06   $        64.12   $         ‐     $       595.18   $        595.18   $      1,190.35
1039   1397490   HUXTABLE         GARTH      $       869.80   $        80.94   $         ‐     $       950.73   $        950.73   $      1,901.47
1040    244884   HYAMS            JAMES      $     1,129.39   $       274.03   $         ‐     $     1,403.42   $      1,403.42   $      2,806.84
1041    434535   HYDOCK           BRUCE      $     1,490.35   $        33.01   $         ‐     $     1,523.36   $      1,523.36   $      3,046.72
1042    488468   HYLAND           STEPHEN    $     3,326.32   $       150.66   $      222.51   $     3,699.49   $      3,699.49   $      7,398.99
1043   1057462   HYPPOLITE        RUDY       $     3,919.42   $       273.41   $         ‐     $     4,192.83   $      4,192.83   $      8,385.67
1044   1019705   IKEMA‐WILLIAMS   JUSTICE    $       792.90   $       493.45   $         ‐     $     1,286.35   $      1,286.35   $      2,572.69
1045    923155   ILLANES          CARLOS     $     1,577.04   $       307.68   $         ‐     $     1,884.72   $      1,884.72   $      3,769.44
1046   1307501   IMBURGIA         JUSTIN     $     5,435.19   $       822.58   $         ‐     $     6,257.77   $      6,257.77   $     12,515.54
1047    577173   IMPERATO JR.     JOHN       $     2,739.09   $     1,290.30   $         ‐     $     4,029.39   $      4,029.39   $      8,058.78
1048   1210041   IMPERIAL         COREY      $       990.73   $        30.37   $         ‐     $     1,021.10   $      1,021.10   $      2,042.19
1049   1291022   INGRAM           ERIC       $     3,990.95   $        56.10   $      170.15   $     4,217.20   $      4,217.20   $      8,434.39
1050    591266   IRELAND          WENDI      $     1,785.75   $         0.14   $         ‐     $     1,785.89   $      1,785.89   $      3,571.78
1051    580740   IRIZARRY         IRMA       $     1,131.93   $        39.35   $         ‐     $     1,171.28   $      1,171.28   $      2,342.55
1052   1283421   ISLES            NADIA      $     5,616.45   $     1,303.75   $         ‐     $     6,920.20   $      6,920.20   $     13,840.39
1053   1041135   ISON             JENNIFER   $       255.82   $        20.48   $         ‐     $       276.29   $        276.29   $        552.59
1054    408656   ISRAEL           ROBERT     $     3,397.89   $     1,030.15   $         ‐     $     4,428.04   $      4,428.04   $      8,856.08
1055    916779   JACK             AMAN‐RE    $       651.98   $        27.79   $         ‐     $       679.77   $        679.77   $      1,359.53
1056    411264   JACKSON          COSMO      $          ‐     $        62.58   $         ‐     $        62.58   $         62.58   $        125.16
1057    967082   JACKSON          MELISA     $        16.16   $        36.78   $       78.31   $       131.25   $        131.25   $        262.50
1058   1143924   JACKSON          MELISSA    $       455.07   $         3.35   $        2.23   $       460.65   $        460.65   $        921.30
1059   1081394   JACOBS           ELLIOT     $     3,696.95   $        22.77   $         ‐     $     3,719.72   $      3,719.72   $      7,439.45
1060   1359536   JAGERNAUTH       RUDOLPH    $     1,275.34   $       116.27   $         ‐     $     1,391.62   $      1,391.62   $      2,783.24
1061    498393   JAKOB            JARED      $     2,295.33   $       641.73   $         ‐     $     2,937.05   $      2,937.05   $      5,874.11
1062   1057457   JAMES            ANDRE      $     1,544.91   $        68.97   $         ‐     $     1,613.88   $      1,613.88   $      3,227.76



                                                       Page 18 of 43
                                                           EXHIBIT A


                                                                                                      TOTAL
                                                                                                   AMOUNT OF            100%          TOTAL BACKPAY
                                                Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last            First              Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
1063   1397492   JAMES           KEVIN          $       456.84   $        18.30   $         ‐     $       475.13   $        475.13   $        950.27
1064   1154542   JAMES‐RAJU      SONIA          $     2,467.96   $       989.52   $         ‐     $     3,457.49   $      3,457.49   $      6,914.98
1065   1421190   JAMISON III     CHARLES        $     1,305.37   $        98.46   $         ‐     $     1,403.82   $      1,403.82   $      2,807.65
1066   1081395   JANIS           TIMOTHY        $     2,146.59   $       464.45   $       54.78   $     2,665.82   $      2,665.82   $      5,331.64
1067    576768   JANKOWICZ       RICHARD        $     1,486.83   $        50.04   $         ‐     $     1,536.86   $      1,536.86   $      3,073.72
1068   1349269   JANKOWSKI JR    THADDEUS       $     1,081.80   $        63.06   $       42.22   $     1,187.08   $      1,187.08   $      2,374.17
1069   1359537   JANSEN          RYAN           $       730.99   $         6.48   $         ‐     $       737.47   $        737.47   $      1,474.94
1070   1333236   JARANI          TONY           $     3,878.38   $       145.16   $ 1,053.99      $     5,077.53   $      5,077.53   $     10,155.06
1071    772901   JEAN            ANTHONY        $     4,389.34   $       242.54   $       28.44   $     4,660.32   $      4,660.32   $      9,320.65
1072   1359538   JEAN            DOMINIQUE      $     1,095.13   $        55.36   $         ‐     $     1,150.49   $      1,150.49   $      2,300.98
1073    489395   JEAN‐PHILIPPE   EDY            $     3,236.11   $       482.46   $       13.23   $     3,731.80   $      3,731.80   $      7,463.61
1074   1006249   JENNINGS        KEVIN          $       871.87   $       210.57   $         ‐     $     1,082.43   $      1,082.43   $      2,164.87
1075   1105987   JEROME          MARCUS         $     2,792.41   $     1,362.71   $       82.98   $     4,238.10   $      4,238.10   $      8,476.20
1076   1307525   JESENSKY        JONATHAN       $     1,308.97   $       235.88   $         ‐     $     1,544.86   $      1,544.86   $      3,089.71
1077    406722   JEWET           JEROME         $     1,283.82   $        41.72   $         ‐     $     1,325.54   $      1,325.54   $      2,651.08
1078   1397495   JIMENEZ         AXEL           $        15.11   $        10.31   $         ‐     $        25.42   $         25.42   $         50.84
1079   1164786   JIMENEZ         DARIL          $     4,583.01   $       621.97   $         ‐     $     5,204.97   $      5,204.97   $     10,409.94
1080   1165236   JIMENEZ         JOSHUA         $     1,956.46   $       205.94   $         ‐     $     2,162.39   $      2,162.39   $      4,324.79
1081    577232   JIMENEZ         RAMON          $     2,152.21   $       385.53   $       92.87   $     2,630.60   $      2,630.60   $      5,261.20
1082   1089954   JIMENEZ JR      SAMUEL         $     2,121.09   $       420.79   $         ‐     $     2,541.87   $      2,541.87   $      5,083.74
1083    441965   JOHN            ALICIA         $     1,600.78   $       268.85   $         ‐     $     1,869.63   $      1,869.63   $      3,739.26
1084    407700   JOHNSON         CHAUNCEY       $     3,119.94   $        76.59   $         ‐     $     3,196.53   $      3,196.53   $      6,393.06
1085   1005264   JOHNSON         EBONY          $     1,198.67   $       228.04   $      103.55   $     1,530.26   $      1,530.26   $      3,060.51
1086    407217   JOHNSON         KENNETH        $        28.88   $         2.08   $       98.09   $       129.05   $        129.05   $        258.09
1087    182081   JOHNSON         MARK           $        82.54   $         1.46   $         ‐     $        84.00   $         84.00   $        168.00
1088    488465   JOHNSON         MICHAEL        $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
1089    977583   JOHNSON         MICHAEL        $       829.68   $        65.24   $       23.04   $       917.97   $        917.97   $      1,835.94
1090    333510   JOHNSON         PATRICK        $     1,446.26   $       337.31   $         ‐     $     1,783.57   $      1,783.57   $      3,567.14
1091    576901   JOHNSON         PETER          $     4,473.07   $     1,337.90   $         ‐     $     5,810.97   $      5,810.97   $     11,621.94
1092    409042   JOHNSON         RONALD         $     3,016.14   $       363.33   $         ‐     $     3,379.47   $      3,379.47   $      6,758.95
1093    506030   JOHNSON         TOSHA          $     1,432.09   $        26.22   $         ‐     $     1,458.32   $      1,458.32   $      2,916.64
1094    406772   JOHNSON         TRACY          $          ‐     $       107.09   $         ‐     $       107.09   $        107.09   $        214.18
1095    408337   JOHNSON         VINCENT        $          ‐     $       444.74   $         ‐     $       444.74   $        444.74   $        889.47
1096    406970   JOHNSON         VINCENT        $     3,085.83   $     3,409.84   $       88.27   $     6,583.94   $      6,583.94   $     13,167.88
1097    996529   JONES           ANDRE          $     4,033.16   $     2,482.18   $         ‐     $     6,515.34   $      6,515.34   $     13,030.68
1098   1359539   JONES           ANDREW         $     1,764.71   $       100.06   $       50.38   $     1,915.16   $      1,915.16   $      3,830.31
1099    411361   JONES           ANTAR          $       169.49   $        10.92   $         ‐     $       180.41   $        180.41   $        360.81
1100    408528   JONES           BRENDA         $       808.76   $       497.46   $         ‐     $     1,306.22   $      1,306.22   $      2,612.44
1101   1143921   JONES           JASON          $     5,249.73   $        49.66   $         ‐     $     5,299.38   $      5,299.38   $     10,598.77
1102   1006492   JONES           JENNIFER       $     2,533.39   $       263.72   $      146.79   $     2,943.90   $      2,943.90   $      5,887.79
1103    443278   JONES           RAHEAM         $     5,228.70   $       648.36   $         ‐     $     5,877.06   $      5,877.06   $     11,754.12
1104     20868   JONES           TREVOR         $     1,008.09   $       134.57   $         ‐     $     1,142.66   $      1,142.66   $      2,285.31
1105    515210   JONES           VANCHELLA      $     3,007.80   $       200.05   $         ‐     $     3,207.85   $      3,207.85   $      6,415.70
1106   1057460   JORDAN          IAN            $     4,612.35   $       637.83   $       31.62   $     5,281.81   $      5,281.81   $     10,563.62
1107    406965   JORDAN          MARIO          $     4,328.88   $     2,525.18   $         ‐     $     6,854.06   $      6,854.06   $     13,708.13
1108    996530   JORDAN          SUZETTE        $     1,850.49   $       271.50   $         ‐     $     2,122.00   $      2,122.00   $      4,243.99
1109    410357   JOSEPH          ALEXIS         $     2,142.17   $       250.57   $      176.96   $     2,569.71   $      2,569.71   $      5,139.41
1110    409694   JOSEPH          ELIS           $     1,779.18   $       163.92   $         ‐     $     1,943.10   $      1,943.10   $      3,886.20
1111    344475   JOSEPH          FRITZ          $     8,858.87   $        32.36   $ 1,118.10      $    10,009.32   $    10,009.32    $     20,018.65
1112    498422   JOSEPH          HENDERSON      $     6,455.55   $     1,574.78   $         ‐     $     8,030.33   $      8,030.33   $     16,060.67
1113   1397497   JOSEPH          RICHARD        $     1,069.68   $       264.60   $       12.90   $     1,347.18   $      1,347.18   $      2,694.36
1114   1006289   JOSTEN          PAULA          $     1,181.70   $        26.47   $        6.57   $     1,214.74   $      1,214.74   $      2,429.48
1115    589868   JOSTEN          SEAN           $     3,099.47   $       630.29   $       96.67   $     3,826.43   $      3,826.43   $      7,652.86
1116   1133217   JOVIN           JEFFREY        $     2,019.17   $       326.60   $         ‐     $     2,345.76   $      2,345.76   $      4,691.53
1117    591268   JUGENHEIMER     PHILIP         $     4,729.31   $       241.67   $ 1,513.59      $     6,484.56   $      6,484.56   $     12,969.13
1118    489386   JULIEN          WINSLEY        $     9,464.14   $        79.80   $      678.84   $    10,222.78   $    10,222.78    $     20,445.56
1119   1013268   JURCSAK         DANIEL         $     1,485.76   $        86.29   $         ‐     $     1,572.05   $      1,572.05   $      3,144.09
1120    407215   JUTE            CHRIS‐ROBERT   $     2,223.12   $     1,832.01   $         ‐     $     4,055.13   $      4,055.13   $      8,110.27
1121   1139228   KADIN           TREYVIA        $     2,948.34   $       585.12   $       73.39   $     3,606.85   $      3,606.85   $      7,213.70



                                                          Page 19 of 43
                                                         EXHIBIT A


                                                                                                    TOTAL
                                                                                                 AMOUNT OF           100%          TOTAL BACKPAY
                                              Unpaid Minutes         RR          Straight OT      BACKPAY         LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last           First             Claim            Claim            Claim          CLAIMS          DAMAGES           DAMAGES
1122    407881   KAGENAAR       CHRISTOPHER   $     3,018.08   $       668.79   $      121.33   $    3,808.21   $      3,808.21   $      7,616.41
1123   1359540   KALAMARAS      MICHAEL       $     2,524.28   $        66.64   $         ‐     $    2,590.92   $      2,590.92   $      5,181.83
1124    576753   KAMMERMAN      HERBERT       $     6,148.90   $     1,630.71   $       96.53   $    7,876.14   $      7,876.14   $     15,752.28
1125   1026499   KANG           KATLYN        $     1,272.58   $       183.94   $         ‐     $    1,456.52   $      1,456.52   $      2,913.04
1126   1013869   KAPLAN         ALEKSANDR     $     5,400.36   $       608.55   $         ‐     $    6,008.90   $      6,008.90   $     12,017.81
1127    589352   KARASIK        EDWARD        $     6,846.16   $        92.60   $      253.53   $    7,192.29   $      7,192.29   $     14,384.57
1128   1359541   KATS           NATALIYA      $          ‐     $          ‐     $         ‐     $         ‐     $           ‐     $           ‐
1129    406640   KATSANAKOS     ANDREA        $     1,644.48   $         1.61   $         ‐     $    1,646.09   $      1,646.09   $      3,292.19
1130   1397498   KAUR           KAMALJIT      $       468.30   $        60.25   $         ‐     $      528.55   $        528.55   $      1,057.10
1131   1006250   KEATING        WILLIAM       $     6,619.30   $       601.50   $         ‐     $    7,220.80   $      7,220.80   $     14,441.60
1132   1067615   KEEGAN         DANIEL        $     2,526.61   $       254.61   $      214.82   $    2,996.05   $      2,996.05   $      5,992.09
1133   1276538   KEENE          MATTHEW       $     2,473.59   $       679.56   $         ‐     $    3,153.15   $      3,153.15   $      6,306.31
1134   1154681   KELLNER        NATHAN        $       879.60   $        20.76   $         ‐     $      900.36   $        900.36   $      1,800.72
1135   1164787   KELLY          CHANTE        $     3,053.12   $       307.37   $         ‐     $    3,360.49   $      3,360.49   $      6,720.98
1136   1333238   KELLY          CHRISTOPHER   $       831.21   $        30.57   $         ‐     $      861.78   $        861.78   $      1,723.57
1137   1359548   KELLY          ELYSE         $     1,813.29   $        36.04   $        8.38   $    1,857.71   $      1,857.71   $      3,715.42
1138   1359542   KELLY          MICHAEL       $       882.03   $       311.21   $         ‐     $    1,193.24   $      1,193.24   $      2,386.49
1139    408053   KELLY          ROBERT        $     7,199.28   $       153.26   $         ‐     $    7,352.54   $      7,352.54   $     14,705.08
1140    580894   KEMP           SIKINA        $     1,704.20   $        12.19   $         ‐     $    1,716.40   $      1,716.40   $      3,432.79
1141   1397499   KENDALL        GREGORY       $     1,560.77   $       179.88   $       37.06   $    1,777.72   $      1,777.72   $      3,555.44
1142   1154683   KENNY          MICHAEL       $       674.21   $        21.26   $         ‐     $      695.47   $        695.47   $      1,390.94
1143    488466   KEREN          OFIR          $     2,067.43   $       418.05   $         ‐     $    2,485.48   $      2,485.48   $      4,970.96
1144   1118605   KERNIZAN       VLADIMIR      $     1,106.33   $         8.60   $         ‐     $    1,114.93   $      1,114.93   $      2,229.86
1145   1105990   KESHEMBERG     JULIE         $       956.32   $       118.07   $         ‐     $    1,074.39   $      1,074.39   $      2,148.77
1146    876198   KHALEF         ALEXANDER     $     8,216.56   $        21.39   $        3.14   $    8,241.09   $      8,241.09   $     16,482.18
1147    580997   KHALID         ADIL          $     4,757.09   $       151.11   $         ‐     $    4,908.20   $      4,908.20   $      9,816.39
1148   1210043   KHAN           JAWED         $       539.12   $        40.39   $         ‐     $      579.51   $        579.51   $      1,159.01
1149   1359543   KHAN           REHAN         $     3,335.59   $       511.73   $         ‐     $    3,847.32   $      3,847.32   $      7,694.64
1150   1165238   KHAN           STEVEN        $       812.63   $       138.90   $         ‐     $      951.53   $        951.53   $      1,903.06
1151   1089779   KHURIN         YURIY         $       976.90   $       347.09   $         ‐     $    1,324.00   $      1,324.00   $      2,647.99
1152   1227793   KILROY         BRIAN         $       961.24   $         3.08   $         ‐     $      964.33   $        964.33   $      1,928.66
1153   1333239   KIM            DANNY         $       307.42   $        52.24   $         ‐     $      359.66   $        359.66   $        719.32
1154   1307527   KIM            MIN           $     1,210.39   $       229.90   $         ‐     $    1,440.29   $      1,440.29   $      2,880.57
1155   1210044   KIM            MIN TAE       $     5,511.02   $        57.70   $         ‐     $    5,568.72   $      5,568.72   $     11,137.45
1156   1359544   KIM            NAMWU         $     4,053.67   $       574.05   $         ‐     $    4,627.72   $      4,627.72   $      9,255.43
1157    982524   KING           MICHAEL       $       970.30   $        31.50   $         ‐     $    1,001.80   $      1,001.80   $      2,003.61
1158    448928   KING           RODERICK      $     2,289.93   $       662.93   $      787.26   $    3,740.12   $      3,740.12   $      7,480.24
1159    855935   KING           SHAUN         $     2,109.32   $       765.06   $      121.78   $    2,996.17   $      2,996.17   $      5,992.33
1160   1227794   KISELIUK       SERGIY        $     4,520.20   $       562.32   $      490.28   $    5,572.81   $      5,572.81   $     11,145.61
1161   1359545   KISSOON        STEVEN        $       910.46   $         1.35   $       57.51   $      969.31   $        969.31   $      1,938.62
1162   1118382   KLEB           ANNABELL      $     1,762.75   $        92.37   $         ‐     $    1,855.13   $      1,855.13   $      3,710.25
1163   1057464   KLEIN          YONATAN       $       494.04   $        88.51   $         ‐     $      582.54   $        582.54   $      1,165.09
1164    996262   KLEINBERG      STEVEN        $     6,286.28   $     2,523.84   $      135.24   $    8,945.36   $      8,945.36   $     17,890.72
1165    434537   KLEMPNER       TRACY         $     1,456.10   $        45.22   $         ‐     $    1,501.32   $      1,501.32   $      3,002.64
1166    406966   KNIGHT         LASHUNN       $     1,655.81   $       325.76   $        4.09   $    1,985.66   $      1,985.66   $      3,971.32
1167   1103391   KNOWLES        ALBERT        $       889.03   $        74.92   $       32.02   $      995.98   $        995.98   $      1,991.95
1168   1307536   KNOWLES        KERONE        $     1,698.88   $       308.42   $         ‐     $    2,007.30   $      2,007.30   $      4,014.59
1169   1165273   KOCAJ          DAVID         $     1,319.23   $       297.24   $         ‐     $    1,616.47   $      1,616.47   $      3,232.93
1170    408507   KOENKE         MICHAEL       $          ‐     $        35.31   $        1.13   $       36.44   $         36.44   $         72.88
1171    410363   KOHRMANN III   GEORGE        $     2,336.04   $     1,062.37   $      130.23   $    3,528.63   $      3,528.63   $      7,057.27
1172   1165275   KOMONDOREA     CHRISTIAN     $     3,426.47   $       572.46   $      662.30   $    4,661.23   $      4,661.23   $      9,322.46
1173    589353   KONG           JING          $     1,194.68   $       266.55   $         ‐     $    1,461.23   $      1,461.23   $      2,922.46
1174    610633   KONRAD         BRENDAN       $     5,431.72   $       941.69   $ 1,041.08      $    7,414.50   $      7,414.50   $     14,829.00
1175    580899   KORABEL        DIANA         $     1,114.74   $         1.61   $         ‐     $    1,116.35   $      1,116.35   $      2,232.70
1176    554149   KORETZKY       PETER         $       397.34   $       104.31   $         ‐     $      501.65   $        501.65   $      1,003.30
1177   1359546   KORINEK        JOHN          $     2,134.24   $       738.88   $       93.45   $    2,966.57   $      2,966.57   $      5,933.14
1178   1359547   KORNBERGER     MICHAEL       $     1,037.39   $       153.81   $         ‐     $    1,191.21   $      1,191.21   $      2,382.41
1179   1151828   KORNBLUTH      ANDREW        $     3,776.41   $       166.92   $      403.85   $    4,347.19   $      4,347.19   $      8,694.37
1180   1067620   KORZENIEWSKI   ERIK          $       558.88   $        96.84   $         ‐     $      655.72   $        655.72   $      1,311.44



                                                        Page 20 of 43
                                                        EXHIBIT A


                                                                                                   TOTAL
                                                                                                AMOUNT OF            100%          TOTAL BACKPAY
                                             Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last            First           Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
1181   1013249   KOSTADIN        PAUL        $       600.26   $        62.02   $         ‐     $       662.27   $        662.27   $      1,324.54
1182    512052   KOSZOWSKA       EWA         $     1,094.25   $        95.06   $      606.93   $     1,796.25   $      1,796.25   $      3,592.50
1183    407973   KOWALSKI        DAVID       $     5,649.15   $       796.84   $         ‐     $     6,445.99   $      6,445.99   $     12,891.98
1184    610563   KRASILOVSKY     ERICA       $     2,555.87   $       184.64   $      836.57   $     3,577.08   $      3,577.08   $      7,154.17
1185   1100051   KRAUSE          JOHN        $       181.27   $        20.67   $         ‐     $       201.94   $        201.94   $        403.87
1186   1291024   KRIPALANI       ANDREANA    $     2,387.59   $       441.14   $         ‐     $     2,828.73   $      2,828.73   $      5,657.46
1187   1165279   KRISHAN         ARRAN       $     2,063.18   $       483.17   $         ‐     $     2,546.34   $      2,546.34   $      5,092.68
1188   1089784   KRUCZOWY        ROSTANTIN   $     1,196.45   $        77.32   $         ‐     $     1,273.77   $      1,273.77   $      2,547.55
1189   1025890   KRUYSMAN        DAVID       $       589.24   $        18.73   $      110.53   $       718.50   $        718.50   $      1,437.01
1190   1269874   KUN             VIKTOR      $       613.67   $       196.42   $       19.17   $       829.26   $        829.26   $      1,658.52
1191    408495   KUPFERBERG      FRANKLIN    $   13,021.51    $        90.87   $       59.32   $    13,171.70   $    13,171.70    $     26,343.41
1192   1307541   KWOK            JOSEPHINE   $     3,165.65   $       832.09   $         ‐     $     3,997.74   $      3,997.74   $      7,995.48
1193    408123   LA ROCK‐TRAIL   YVONNE      $     1,310.41   $        22.68   $         ‐     $     1,333.09   $      1,333.09   $      2,666.18
1194    581035   LABARBERA       TRACEY      $       570.50   $       270.31   $         ‐     $       840.81   $        840.81   $      1,681.62
1195   1048556   LACROZE         MONIQUE     $       824.82   $       279.76   $       69.52   $     1,174.11   $      1,174.11   $      2,348.22
1196   1397500   LADUCA          LUCIO       $     1,927.03   $       326.19   $         ‐     $     2,253.23   $      2,253.23   $      4,506.45
1197   1210046   LAFFAN JR       DAVID       $     1,008.72   $       126.82   $         ‐     $     1,135.54   $      1,135.54   $      2,271.08
1198   1089826   LAGARES         EILEEN      $     1,972.58   $        81.30   $         ‐     $     2,053.88   $      2,053.88   $      4,107.76
1199    554141   LAGARIS         AMY         $     2,958.86   $        20.64   $         ‐     $     2,979.49   $      2,979.49   $      5,958.98
1200   1013267   LAGUER          ERICA       $     2,768.53   $        30.67   $         ‐     $     2,799.20   $      2,799.20   $      5,598.40
1201    996539   LAICO           DOUGLAS     $     1,454.25   $        10.30   $         ‐     $     1,464.54   $      1,464.54   $      2,929.09
1202    407626   LALIMA          MICHAEL     $     1,450.54   $        11.49   $         ‐     $     1,462.03   $      1,462.03   $      2,924.05
1203    408664   LALOI           PIERRE      $          ‐     $        20.77   $         ‐     $        20.77   $         20.77   $         41.53
1204   1333288   LAM             LARRY       $     2,353.53   $       316.07   $         ‐     $     2,669.60   $      2,669.60   $      5,339.20
1205   1397501   LAMONICA        JOHN        $     2,444.72   $       156.37   $        4.64   $     2,605.74   $      2,605.74   $      5,211.47
1206    465246   LAMPON          GEORGE      $     1,506.45   $       140.47   $         ‐     $     1,646.92   $      1,646.92   $      3,293.85
1207    512055   LAMPON          JEANETTE    $       430.67   $          ‐     $      157.55   $       588.22   $        588.22   $      1,176.44
1208   1105766   LANGFORD        YAHKI       $     1,782.42   $       428.05   $         ‐     $     2,210.47   $      2,210.47   $      4,420.94
1209    589872   LAPORTE         JEFFREY     $          ‐     $         0.26   $       48.44   $        48.71   $         48.71   $         97.42
1210   1165281   LAROW           PAUL        $     4,855.61   $        98.75   $         ‐     $     4,954.36   $      4,954.36   $      9,908.71
1211    497421   LAROY           KEVIN       $     1,973.27   $     1,664.05   $      350.26   $     3,987.58   $      3,987.58   $      7,975.17
1212   1333244   LARRIER         LATICIA     $     1,633.41   $       301.64   $      302.77   $     2,237.82   $      2,237.82   $      4,475.65
1213    407848   LARUY           REYNALDO    $     1,419.76   $       143.70   $         ‐     $     1,563.46   $      1,563.46   $      3,126.92
1214    408847   LASKOWSKI       RICHARD     $     1,802.59   $       190.76   $         ‐     $     1,993.34   $      1,993.34   $      3,986.69
1215    537294   LASSERRE        ARINA       $       664.60   $       407.08   $         ‐     $     1,071.69   $      1,071.69   $      2,143.37
1216   1081398   LAU             TERENCE     $     2,209.71   $       420.47   $         ‐     $     2,630.18   $      2,630.18   $      5,260.37
1217   1397502   LAUREANO        NATHANIEL   $     4,719.30   $        89.97   $         ‐     $     4,809.27   $      4,809.27   $      9,618.53
1218    441932   LAURIE          RAYMOND     $       649.89   $       278.44   $         ‐     $       928.32   $        928.32   $      1,856.65
1219   1089827   LAURINO         FRANK       $     2,163.29   $       239.93   $         ‐     $     2,403.22   $      2,403.22   $      4,806.45
1220    498444   LAVAUD          JACQUES     $     9,187.31   $     1,894.25   $         ‐     $    11,081.56   $    11,081.56    $     22,163.13
1221   1307546   LAWING          STAR        $     4,286.19   $       512.41   $       46.75   $     4,845.34   $      4,845.34   $      9,690.69
1222   1067629   LAWRENCE        CRYSTAL     $     3,550.21   $     1,392.67   $         ‐     $     4,942.88   $      4,942.88   $      9,885.76
1223    461097   LAYCHOCK        KIMBERLEY   $     5,736.36   $     3,155.82   $         ‐     $     8,892.18   $      8,892.18   $     17,784.37
1224   1105992   LAZAR           JASON       $     1,393.27   $       196.88   $         ‐     $     1,590.15   $      1,590.15   $      3,180.31
1225   1349276   LE              ANDY        $     2,863.92   $        76.77   $       94.93   $     3,035.61   $      3,035.61   $      6,071.22
1226    408618   LEAP            LEONARD     $     4,874.39   $       544.60   $      454.12   $     5,873.11   $      5,873.11   $     11,746.22
1227   1154689   LEBOWITZ        MICHAEL     $     8,938.63   $       251.45   $       58.68   $     9,248.77   $      9,248.77   $     18,497.55
1228    496491   LEBRON          JUAN        $     1,829.23   $       723.43   $      113.13   $     2,665.79   $      2,665.79   $      5,331.58
1229    526646   LEE             DAVID       $     1,386.35   $       185.70   $         ‐     $     1,572.06   $      1,572.06   $      3,144.11
1230   1028189   LEE             HYO         $     2,577.58   $       323.38   $      165.76   $     3,066.72   $      3,066.72   $      6,133.44
1231    589355   LEE             SHIJAE      $     7,053.38   $       546.13   $      210.34   $     7,809.84   $      7,809.84   $     15,619.68
1232   1067635   LEES            WARREN      $     1,303.71   $       340.24   $         ‐     $     1,643.95   $      1,643.95   $      3,287.90
1233    330805   LEGALL          MARIE       $     2,617.28   $       690.45   $         ‐     $     3,307.73   $      3,307.73   $      6,615.47
1234    554156   LEGER           NANCY       $     1,412.56   $       282.35   $       81.09   $     1,776.00   $      1,776.00   $      3,552.00
1235    422336   LEHMANN         CAROL       $          ‐     $         1.04   $         ‐     $         1.04   $          1.04   $          2.09
1236    489402   LEHMANN JR.     WILLIAM     $        80.47   $       112.32   $         ‐     $       192.79   $        192.79   $        385.57
1237    589825   LEJARDE         KATTY       $       228.66   $        28.10   $      112.06   $       368.81   $        368.81   $        737.62
1238   1349277   LEO             WILLIAM     $       949.34   $        52.76   $         ‐     $     1,002.11   $      1,002.11   $      2,004.21
1239   1397504   LEON            DEVIN       $       298.45   $        55.33   $         ‐     $       353.78   $        353.78   $        707.56



                                                       Page 21 of 43
                                                         EXHIBIT A


                                                                                                    TOTAL
                                                                                                 AMOUNT OF            100%          TOTAL BACKPAY
                                              Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last             First           Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
1240    408880   LEONARD          GLORIA      $          ‐     $        78.07   $         ‐     $        78.07   $         78.07   $        156.15
1241    422346   LEONE            VITO        $     2,029.86   $       234.05   $         ‐     $     2,263.91   $      2,263.91   $      4,527.82
1242    500822   LESANE           TAMIKA      $     3,311.01   $     1,521.25   $         ‐     $     4,832.25   $      4,832.25   $      9,664.50
1243   1019677   LESLIE           WAYNE       $     3,160.94   $        92.69   $         ‐     $     3,253.63   $      3,253.63   $      6,507.26
1244   1013458   LETO             THOMAS      $     5,280.98   $       506.19   $         ‐     $     5,787.17   $      5,787.17   $     11,574.33
1245   1100053   LEVI             AVIA        $     4,946.39   $       409.72   $         ‐     $     5,356.11   $      5,356.11   $     10,712.22
1246    408465   LEVINE           BRETT       $     3,112.31   $       506.32   $         ‐     $     3,618.63   $      3,618.63   $      7,237.25
1247    409073   LEVINE           JEFFREY     $     1,861.87   $        97.02   $         ‐     $     1,958.89   $      1,958.89   $      3,917.78
1248    407303   LEVOCE           MARIA       $          ‐     $        29.22   $         ‐     $        29.22   $         29.22   $         58.45
1249    422358   LEWIS            GARY        $     2,817.96   $        75.86   $         ‐     $     2,893.83   $      2,893.83   $      5,787.65
1250    430001   LEWIS            MAURICE     $     3,097.48   $       167.58   $         ‐     $     3,265.06   $      3,265.06   $      6,530.12
1251   1100052   LEWIS            MONICA      $     3,879.92   $       845.21   $      332.69   $     5,057.82   $      5,057.82   $     10,115.63
1252    406553   LEWIS            ORMOND      $     1,572.74   $       595.75   $         ‐     $     2,168.49   $      2,168.49   $      4,336.99
1253   1349278   LEWIS            QUEDAR      $       679.54   $       975.41   $      104.37   $     1,759.32   $      1,759.32   $      3,518.64
1254   1333245   LEWIS            RICHARD     $     1,125.67   $       192.23   $         ‐     $     1,317.90   $      1,317.90   $      2,635.80
1255   1222390   LEWIS            WEBSTER     $     1,217.74   $       151.66   $         ‐     $     1,369.40   $      1,369.40   $      2,738.80
1256   1421182   LI               ANNE        $     1,732.83   $       432.61   $      436.38   $     2,601.82   $      2,601.82   $      5,203.64
1257   1397505   LI               CHRISTINE   $     3,620.59   $       184.46   $      281.12   $     4,086.17   $      4,086.17   $      8,172.33
1258    610564   LI               FRANK       $     2,805.00   $       153.71   $         ‐     $     2,958.71   $      2,958.71   $      5,917.41
1259   1269876   LI               RANDY       $     6,281.30   $     2,404.84   $         ‐     $     8,686.14   $      8,686.14   $     17,372.29
1260    603531   LI               RON         $     3,638.01   $     2,866.11   $       61.69   $     6,565.81   $      6,565.81   $     13,131.63
1261   1143930   LI               XUE HUA     $     3,929.01   $       821.72   $         ‐     $     4,750.73   $      4,750.73   $      9,501.47
1262   1321008   LIBERMAN         ROBERT      $       574.63   $        62.98   $         ‐     $       637.60   $        637.60   $      1,275.20
1263    498437   LICARI           JUSTIN      $     3,186.16   $     1,207.92   $         ‐     $     4,394.09   $      4,394.09   $      8,788.18
1264    554147   LICHTMAN         JOSEPH      $       147.16   $         3.14   $         ‐     $       150.30   $        150.30   $        300.61
1265    406682   LIGHTSEY         KEVIN       $     4,743.19   $     1,031.60   $         ‐     $     5,774.79   $      5,774.79   $     11,549.58
1266    498439   LIM              JUSTIN      $     3,133.41   $       410.57   $         ‐     $     3,543.97   $      3,543.97   $      7,087.95
1267    409842   LINDEMAN         DAVID       $     4,693.43   $       116.48   $        9.41   $     4,819.33   $      4,819.33   $      9,638.66
1268    408101   LINDIE           AUBREY      $     1,629.61   $        39.20   $       14.01   $     1,682.83   $      1,682.83   $      3,365.65
1269    515290   LIPORACE         MICHAEL     $     3,545.09   $     3,446.82   $         ‐     $     6,991.91   $      6,991.91   $     13,983.82
1270    611116   LIPSITT          ALEXANDER   $       174.70   $         0.85   $         ‐     $       175.55   $        175.55   $        351.10
1271   1165291   LIPTON           JESSE       $     1,684.76   $       959.83   $         ‐     $     2,644.59   $      2,644.59   $      5,289.18
1272   1154697   LISKOWITZ        CHRISTINA   $     6,205.53   $        31.54   $       50.88   $     6,287.96   $      6,287.96   $     12,575.91
1273    967611   LITTLE           MAUREEN     $     1,864.55   $       959.86   $         ‐     $     2,824.42   $      2,824.42   $      5,648.83
1274   1222400   LIVINSKY         ROSTISLAV   $     2,762.82   $       382.58   $         ‐     $     3,145.40   $      3,145.40   $      6,290.80
1275   1089842   LIZ              KRYSTLE     $     1,788.06   $       251.85   $         ‐     $     2,039.91   $      2,039.91   $      4,079.82
1276    407275   LIZCANO          CARLOS      $     4,780.61   $     3,005.17   $         ‐     $     7,785.78   $      7,785.78   $     15,571.56
1277    603239   LLOYD            TELINA      $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
1278   1349279   LODIGKEIT        GLENN       $     1,628.18   $       170.72   $         ‐     $     1,798.91   $      1,798.91   $      3,597.81
1279   1359550   LOGAN            PATRICK     $     1,937.07   $        64.32   $         ‐     $     2,001.39   $      2,001.39   $      4,002.78
1280   1067058   LOGIUDICE        KYLE        $     5,395.85   $       575.84   $         ‐     $     5,971.68   $      5,971.68   $     11,943.37
1281    407320   LOGUE            PETER       $     7,768.37   $       412.24   $         ‐     $     8,180.62   $      8,180.62   $     16,361.24
1282    408583   LOLAGNE‐GETERS   MARIE       $     6,796.36   $     3,580.81   $         ‐     $    10,377.17   $    10,377.17    $     20,754.33
1283   1227797   LOLK             DARREN      $     6,883.64   $       642.83   $         ‐     $     7,526.47   $      7,526.47   $     15,052.93
1284   1359551   LOMBARDI         JOSHUA      $       771.91   $        46.98   $         ‐     $       818.89   $        818.89   $      1,637.78
1285   1210050   LONDONO          DERRICK     $       184.32   $        74.85   $       14.73   $       273.90   $        273.90   $        547.79
1286    407737   LONGO            VALERIE     $       804.10   $         7.61   $         ‐     $       811.72   $        811.72   $      1,623.43
1287    407800   LOPATINE         VADIM       $     8,769.01   $       230.22   $         ‐     $     8,999.23   $      8,999.23   $     17,998.45
1288   1013870   LOPERENA         RICHARD     $     2,347.80   $        50.44   $         ‐     $     2,398.24   $      2,398.24   $      4,796.47
1289   1041142   LOPEZ            DIANA       $     1,565.33   $       261.19   $         ‐     $     1,826.52   $      1,826.52   $      3,653.05
1290    382223   LOPEZ            HOOVER      $     1,881.74   $     1,627.48   $       35.99   $     3,545.22   $      3,545.22   $      7,090.43
1291   1027243   LOPEZ            JOHN        $     1,695.31   $        89.83   $      392.09   $     2,177.23   $      2,177.23   $      4,354.46
1292    489375   LOPEZ            JOHNNY      $     3,419.61   $     1,001.84   $      313.24   $     4,734.68   $      4,734.68   $      9,469.37
1293    980609   LOPEZ            LISA        $     2,090.21   $       759.42   $       70.90   $     2,920.53   $      2,920.53   $      5,841.06
1294    422388   LOPEZ            LUIS        $       965.50   $     4,603.64   $         ‐     $     5,569.15   $      5,569.15   $     11,138.29
1295   1013264   LOPEZ            ROBERT      $     3,802.95   $       361.27   $         ‐     $     4,164.22   $      4,164.22   $      8,328.43
1296    472003   LORENZ           ADAM        $     1,240.92   $        48.38   $         ‐     $     1,289.30   $      1,289.30   $      2,578.59
1297   1307557   LOSARDO          MATTHEW     $       403.51   $         2.06   $         ‐     $       405.58   $        405.58   $        811.15
1298    572403   LOSCALZO         MICHAEL     $     7,190.28   $       202.09   $         ‐     $     7,392.37   $      7,392.37   $     14,784.74



                                                        Page 22 of 43
                                                           EXHIBIT A


                                                                                                      TOTAL
                                                                                                   AMOUNT OF           100%          TOTAL BACKPAY
                                                Unpaid Minutes         RR          Straight OT      BACKPAY         LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last             First             Claim            Claim            Claim          CLAIMS          DAMAGES           DAMAGES
1299    408242   LOSQUADRO        JOSEPH        $     1,562.51   $     2,494.30   $         ‐     $    4,056.81   $      4,056.81   $      8,113.63
1300   1359552   LOUIS            PIERRE        $     1,004.04   $       306.00   $         ‐     $    1,310.05   $      1,310.05   $      2,620.09
1301    913544   LOUIS            REGINALD      $     1,444.11   $        14.58   $         ‐     $    1,458.68   $      1,458.68   $      2,917.37
1302    408579   LOUTSKY          ALEXANDER     $     1,478.45   $       450.27   $         ‐     $    1,928.72   $      1,928.72   $      3,857.43
1303   1066131   LOVEGREN‐BOYLE   KRISTIN       $     3,160.87   $         5.78   $         ‐     $    3,166.65   $      3,166.65   $      6,333.31
1304    408649   LOWENTHAL        STEVE         $       731.01   $       121.28   $         ‐     $      852.29   $        852.29   $      1,704.58
1305   1307551   LOZANO           MELVIN        $     1,304.99   $        87.95   $         ‐     $    1,392.94   $      1,392.94   $      2,785.87
1306   1106269   LU               ZI ZHAN       $     4,368.92   $     1,940.90   $      185.09   $    6,494.91   $      6,494.91   $     12,989.83
1307   1143927   LUCERO           ANTONIO       $     3,268.08   $       105.90   $      407.55   $    3,781.53   $      3,781.53   $      7,563.06
1308    403479   LUCIANO          JOSUE         $     1,877.68   $       295.77   $      141.82   $    2,315.27   $      2,315.27   $      4,630.54
1309   1040153   LUCKS            JORDAN        $     3,726.69   $     3,797.11   $         ‐     $    7,523.80   $      7,523.80   $     15,047.59
1310   1046250   LUGO             JOSHUA        $     1,553.37   $       141.98   $      114.28   $    1,809.64   $      1,809.64   $      3,619.27
1311    603547   LUGO             TANYA         $     4,552.37   $       437.65   $         ‐     $    4,990.02   $      4,990.02   $      9,980.04
1312   1104542   LUNDEN           JESSICA       $     1,222.17   $        19.28   $         ‐     $    1,241.45   $      1,241.45   $      2,482.90
1313    603559   LUPIN            SARA          $       385.47   $        36.54   $         ‐     $      422.01   $        422.01   $        844.01
1314    554140   LUSTICA          THERESA       $     2,345.03   $        72.39   $         ‐     $    2,417.42   $      2,417.42   $      4,834.84
1315   1133224   LUTTERMOSER      TARA          $     3,132.86   $       816.02   $       61.94   $    4,010.82   $      4,010.82   $      8,021.64
1316   1397508   LYDE             MATTHEW       $     1,675.57   $       409.45   $       14.69   $    2,099.71   $      2,099.71   $      4,199.42
1317    580765   LYNCH            JONATHAN      $     2,067.62   $        32.70   $         ‐     $    2,100.32   $      2,100.32   $      4,200.64
1318   1359553   LYNCH            PAUL          $     1,185.89   $       132.19   $      672.57   $    1,990.65   $      1,990.65   $      3,981.31
1319    982519   MACANA           KEITH         $     1,679.78   $       334.73   $         ‐     $    2,014.51   $      2,014.51   $      4,029.02
1320   1359554   MACDONALD        KEITH         $       842.63   $        26.63   $         ‐     $      869.26   $        869.26   $      1,738.53
1321   1359555   MACDONALD        MICHAEL       $       494.70   $         9.37   $         ‐     $      504.07   $        504.07   $      1,008.14
1322    463953   MACHADO          RICHARD       $     3,825.88   $     1,029.32   $         ‐     $    4,855.20   $      4,855.20   $      9,710.40
1323    973927   MACK             RONALD        $     1,755.67   $        15.30   $       15.69   $    1,786.67   $      1,786.67   $      3,573.33
1324    923028   MADERA           JUAN          $     1,473.22   $       108.62   $      498.63   $    2,080.48   $      2,080.48   $      4,160.96
1325    518142   MAGAS            PATRICIA      $     3,601.54   $       229.82   $         ‐     $    3,831.36   $      3,831.36   $      7,662.72
1326   1359556   MAGNUSON         ROBERT        $     2,397.28   $        98.15   $         ‐     $    2,495.43   $      2,495.43   $      4,990.87
1327    488450   MAGRO            NICHOLAS      $     3,984.91   $     2,081.99   $       80.62   $    6,147.52   $      6,147.52   $     12,295.05
1328    409853   MAHER            KEVIN         $     7,101.21   $       738.08   $         ‐     $    7,839.28   $      7,839.28   $     15,678.57
1329   1359592   MAHMUD           BUSHRA        $     1,414.79   $       279.40   $         ‐     $    1,694.20   $      1,694.20   $      3,388.39
1330   1064099   MAHON            TENE          $     1,039.94   $        27.24   $         ‐     $    1,067.18   $      1,067.18   $      2,134.36
1331    407926   MAHONEY          CHRISTOPHER   $     1,290.44   $     1,645.76   $         ‐     $    2,936.20   $      2,936.20   $      5,872.41
1332     48318   MAHONEY          JAMES         $       612.61   $       183.79   $         ‐     $      796.40   $        796.40   $      1,592.80
1333   1137227   MAHONEY          MICHAEL       $     4,821.58   $     1,028.15   $         ‐     $    5,849.72   $      5,849.72   $     11,699.45
1334    611238   MAHONEY          SEAN          $     3,495.77   $       379.93   $      200.73   $    4,076.43   $      4,076.43   $      8,152.86
1335   1137196   MAIKELS          ALLEN         $     1,307.94   $        70.68   $         ‐     $    1,378.61   $      1,378.61   $      2,757.23
1336    416145   MAISONAVE        GEORGE        $     4,556.13   $     1,770.13   $        5.82   $    6,332.07   $      6,332.07   $     12,664.15
1337   1359557   MAISONAVE        PETER         $     2,041.35   $       317.39   $         ‐     $    2,358.73   $      2,358.73   $      4,717.47
1338   1013243   MAISONNEUVE      RALPH         $     4,085.35   $       749.27   $ 1,317.00      $    6,151.62   $      6,151.62   $     12,303.23
1339   1208910   MALAYEV          DAVID         $     2,336.74   $       998.23   $         ‐     $    3,334.97   $      3,334.97   $      6,669.94
1340   1067667   MALDONADO        JESSICA       $     4,259.46   $        96.60   $         ‐     $    4,356.07   $      4,356.07   $      8,712.13
1341    500829   MALDONADO        MARIO         $       996.64   $       491.97   $         ‐     $    1,488.62   $      1,488.62   $      2,977.23
1342    407134   MALDONADO        MELVIN        $     2,522.59   $       645.09   $      125.58   $    3,293.26   $      3,293.26   $      6,586.52
1343   1139225   MALINAY          ORLANDO       $     2,401.95   $       266.94   $         ‐     $    2,668.89   $      2,668.89   $      5,337.77
1344   1397509   MALINOWSKI       KEVIN         $     1,098.03   $        13.99   $         ‐     $    1,112.01   $      1,112.01   $      2,224.02
1345   1359558   MALLETTE         CHRISTOPHER   $       812.50   $        22.38   $         ‐     $      834.88   $        834.88   $      1,669.76
1346    957956   MALO             PEDRO         $       514.09   $       169.83   $         ‐     $      683.93   $        683.93   $      1,367.85
1347    422367   MALONE           ANDREW        $       578.21   $       920.75   $      218.58   $    1,717.53   $      1,717.53   $      3,435.06
1348    577189   MALWITZ          JAMES         $     1,547.59   $       435.92   $         ‐     $    1,983.51   $      1,983.51   $      3,967.02
1349    980587   MANCUSO          NEIL          $     1,240.46   $       211.11   $         ‐     $    1,451.57   $      1,451.57   $      2,903.13
1350    406856   MANERI           VINCENT       $     3,067.26   $       215.87   $         ‐     $    3,283.12   $      3,283.12   $      6,566.25
1351   1349282   MANETTA          ANTHONY       $       414.70   $        36.25   $         ‐     $      450.95   $        450.95   $        901.90
1352   1081407   MANGRA           THAMESHWAR    $       962.64   $       260.13   $       58.86   $    1,281.64   $      1,281.64   $      2,563.27
1353   1105776   MANGRELLA        RALPH         $     4,010.08   $     1,989.88   $       88.47   $    6,088.44   $      6,088.44   $     12,176.87
1354    429663   MANGRU           SHAFEEZA      $     2,540.38   $     2,405.81   $        4.22   $    4,950.40   $      4,950.40   $      9,900.80
1355   1321009   MANIFOLD         DEXTER        $       924.42   $       685.99   $       74.78   $    1,685.20   $      1,685.20   $      3,370.40
1356   1349283   MANINGO          DOUGLAS       $     1,005.75   $       131.80   $         ‐     $    1,137.55   $      1,137.55   $      2,275.10
1357   1019691   MANSOUR          JOHN‐PAUL     $     3,971.78   $       300.26   $         ‐     $    4,272.05   $      4,272.05   $      8,544.10



                                                          Page 23 of 43
                                                            EXHIBIT A


                                                                                                       TOTAL
                                                                                                    AMOUNT OF            100%          TOTAL BACKPAY
                                                 Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last              First             Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
1358   1276592   MARC              ROBERTSON     $     3,016.63   $       406.91   $         ‐     $     3,423.54   $      3,423.54   $      6,847.08
1359    234327   MARENGO           ANGEL         $          ‐     $        10.42   $         ‐     $        10.42   $         10.42   $         20.84
1360   1359560   MARIN             ANDRES        $     1,796.72   $       150.40   $       44.92   $     1,992.04   $      1,992.04   $      3,984.07
1361   1006255   MARIN             LOUIS         $     1,103.77   $        65.83   $         ‐     $     1,169.59   $      1,169.59   $      2,339.18
1362    406665   MARIN             RAYMOND       $     8,253.03   $     4,905.83   $         ‐     $    13,158.86   $    13,158.86    $     26,317.72
1363    554161   MARINO            JOHN          $     3,162.91   $       822.15   $         ‐     $     3,985.06   $      3,985.06   $      7,970.12
1364   1165299   MARK              DAVID         $     3,283.89   $       650.88   $      588.16   $     4,522.93   $      4,522.93   $      9,045.85
1365    509217   MARRERO           JULIO         $     1,104.65   $       104.95   $         ‐     $     1,209.60   $      1,209.60   $      2,419.20
1366    589843   MARRERO           TANYA         $     1,068.61   $       298.79   $         ‐     $     1,367.40   $      1,367.40   $      2,734.80
1367    406288   MARRONE           RICHARD       $          ‐     $       190.67   $         ‐     $       190.67   $        190.67   $        381.35
1368   1291020   MARSANGO          SARAH         $       851.31   $        30.77   $         ‐     $       882.08   $        882.08   $      1,764.15
1369   1269880   MARSHALL          JERMAINE      $       568.03   $       516.73   $      105.42   $     1,190.18   $      1,190.18   $      2,380.36
1370    429636   MARTHONE          HARRY         $     2,700.63   $       484.00   $       30.55   $     3,215.18   $      3,215.18   $      6,430.36
1371    406850   MARTIN            ALEXANDER     $     3,727.31   $        76.23   $         ‐     $     3,803.54   $      3,803.54   $      7,607.08
1372    406378   MARTIN            MICHAEL       $       276.09   $         7.43   $         ‐     $       283.52   $        283.52   $        567.04
1373   1397510   MARTIN            RICHARD       $     1,664.91   $        55.00   $         ‐     $     1,719.91   $      1,719.91   $      3,439.81
1374   1359561   MARTIN JR         FELICITAS     $     1,890.08   $       521.90   $         ‐     $     2,411.98   $      2,411.98   $      4,823.96
1375    407943   MARTINEZ          EDWARD        $     4,566.76   $     1,150.78   $         ‐     $     5,717.53   $      5,717.53   $     11,435.07
1376    407553   MARTINEZ          EMILIO        $   10,186.29    $       127.73   $         ‐     $    10,314.02   $    10,314.02    $     20,628.04
1377    375506   MARTINEZ          FRANCISCO     $     2,527.30   $        78.79   $         ‐     $     2,606.09   $      2,606.09   $      5,212.18
1378    407449   MARTINEZ          JOSE          $     2,460.76   $       102.06   $         ‐     $     2,562.82   $      2,562.82   $      5,125.64
1379   1089847   MARTINEZ          KENNETH       $       903.41   $         4.01   $         ‐     $       907.42   $        907.42   $      1,814.83
1380   1041234   MARTINEZ          RENZO         $       806.15   $       468.46   $         ‐     $     1,274.61   $      1,274.61   $      2,549.21
1381    611107   MARTINEZ          STACEY        $     1,659.64   $     1,390.12   $         ‐     $     3,049.75   $      3,049.75   $      6,099.51
1382   1057470   MARTINEZ          SYLVIA        $       252.13   $       450.21   $         ‐     $       702.34   $        702.34   $      1,404.68
1383    603568   MARTINEZ          WANDA         $     2,214.61   $       878.74   $       34.43   $     3,127.79   $      3,127.79   $      6,255.58
1384   1210053   MARTINEZ‐GUITER   LUIS          $     3,898.43   $        74.57   $      123.93   $     4,096.93   $      4,096.93   $      8,193.87
1385    461071   MARTINO           CHRISTOPHER   $     4,643.57   $       219.75   $         ‐     $     4,863.33   $      4,863.33   $      9,726.65
1386    555680   MARTUCCI          ROBERT        $     8,025.55   $        30.30   $      821.21   $     8,877.06   $      8,877.06   $     17,754.12
1387    408327   MARULLO JR        ANTHONY       $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
1388   1013240   MATEO             FRANKLIN      $     1,638.40   $        78.48   $         ‐     $     1,716.88   $      1,716.88   $      3,433.77
1389    577179   MATHIEU           DANIEL        $     6,326.85   $       681.04   $         ‐     $     7,007.89   $      7,007.89   $     14,015.77
1390    555679   MATHIEU           MICHELANGE    $     2,316.59   $       606.64   $      142.01   $     3,065.24   $      3,065.24   $      6,130.47
1391    576752   MATONIS           ERIC          $     4,873.52   $     5,357.39   $ 1,286.05      $    11,516.96   $    11,516.96    $     23,033.93
1392    497401   MATONIS           MICHAEL       $     4,313.62   $     1,180.45   $         ‐     $     5,494.06   $      5,494.06   $     10,988.13
1393    283937   MATOS             CONRAD        $       703.43   $         6.57   $         ‐     $       710.00   $        710.00   $      1,420.01
1394    996265   MATTHEWS          JAMES         $     1,860.38   $     1,067.08   $       73.49   $     3,000.95   $      3,000.95   $      6,001.90
1395    589876   MATTHEWS          SHAWN         $     2,795.63   $       307.76   $        6.67   $     3,110.07   $      3,110.07   $      6,220.13
1396   1349284   MATTHIUS          JAMES         $       979.76   $       194.23   $       43.33   $     1,217.33   $      1,217.33   $      2,434.66
1397   1227802   MATTINA           DANIEL        $     1,444.80   $        82.97   $         ‐     $     1,527.77   $      1,527.77   $      3,055.54
1398    408497   MATTOCKS          DOROTHEA      $     3,690.05   $       572.95   $         ‐     $     4,263.00   $      4,263.00   $      8,526.00
1399    490582   MAYROSE           JOHN          $     6,344.86   $       176.79   $         ‐     $     6,521.65   $      6,521.65   $     13,043.31
1400    407379   MAZUR             MARK          $     1,654.43   $     1,139.68   $         ‐     $     2,794.11   $      2,794.11   $      5,588.21
1401    996537   MAZZARELLA        VINCENT       $     1,303.71   $        78.16   $         ‐     $     1,381.87   $      1,381.87   $      2,763.74
1402   1057471   MAZZIOTTI         CHRISTOPHER   $     2,864.03   $        18.99   $ 1,119.61      $     4,002.63   $      4,002.63   $      8,005.26
1403   1359562   MAZZOLA           MICHAEL       $     2,893.98   $       404.74   $         ‐     $     3,298.72   $      3,298.72   $      6,597.44
1404    603244   MBOH              DANIEL        $     8,973.06   $     5,938.33   $      764.63   $    15,676.02   $    15,676.02    $     31,352.04
1405   1100055   MCCABE            JAMES         $     1,216.11   $       218.64   $         ‐     $     1,434.74   $      1,434.74   $      2,869.48
1406   1269866   MCCAFFREY         STEPHANIE     $     1,009.36   $       104.44   $         ‐     $     1,113.80   $      1,113.80   $      2,227.61
1407   1359563   MCCALLA JR        AINSWORTH     $     4,298.32   $     1,656.57   $       21.62   $     5,976.50   $      5,976.50   $     11,953.01
1408    534957   MCCARREN III      CHARLES       $        21.47   $          ‐     $         ‐     $        21.47   $         21.47   $         42.94
1409   1227804   MCCARTHY          JOSEPH        $       911.85   $        22.78   $         ‐     $       934.62   $        934.62   $      1,869.25
1410   1026507   MCCARTHY          PETER         $     1,758.51   $        10.02   $         ‐     $     1,768.53   $      1,768.53   $      3,537.06
1411   1227805   MCCARTHY          SEAN          $       796.46   $       106.89   $         ‐     $       903.35   $        903.35   $      1,806.70
1412    409023   MCCARTHY          THOMAS        $       890.06   $        26.35   $         ‐     $       916.41   $        916.41   $      1,832.81
1413   1349286   MCCAULEY          SEANKELLY     $       940.59   $        76.34   $       70.39   $     1,087.32   $      1,087.32   $      2,174.64
1414    407779   MCCONNELL         JOHN          $     2,533.08   $     1,920.36   $         ‐     $     4,453.44   $      4,453.44   $      8,906.89
1415    554134   MCCORMACK         BRENDAN       $       211.78   $       497.08   $         ‐     $       708.86   $        708.86   $      1,417.71
1416   1227806   MCCORMACK         MICHAEL       $     1,346.26   $        59.23   $         ‐     $     1,405.49   $      1,405.49   $      2,810.97



                                                           Page 24 of 43
                                                      EXHIBIT A


                                                                                                 TOTAL
                                                                                              AMOUNT OF            100%          TOTAL BACKPAY
                                           Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last         First            Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
1417    531292   MCCORMACK    MICHAEL      $     5,907.80   $       359.48   $         ‐     $     6,267.28   $      6,267.28   $     12,534.55
1418    407364   MCCORVEY     DULCE        $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
1419   1154705   MCCOY        KWANZA       $       244.95   $        40.52   $         ‐     $       285.47   $        285.47   $        570.95
1420   1227807   MCCOY        MARTINA      $     1,148.40   $         9.84   $         ‐     $     1,158.23   $      1,158.23   $      2,316.46
1421    576748   MCCOY        SOPHIA       $     7,653.04   $        46.59   $         ‐     $     7,699.64   $      7,699.64   $     15,399.27
1422    407285   MCCOY        STEPHENSON   $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
1423   1321010   MCCRAY       ANGELA       $     2,374.14   $       684.78   $      153.08   $     3,212.00   $      3,212.00   $      6,424.01
1424    406272   MCCUE        RONALD       $     1,404.41   $       118.53   $         ‐     $     1,522.93   $      1,522.93   $      3,045.87
1425   1100056   MCDONALD     DAVID        $     3,355.19   $       836.45   $         ‐     $     4,191.63   $      4,191.63   $      8,383.26
1426    411290   MCDONALD     KEVIN        $     7,599.32   $       234.82   $         ‐     $     7,834.14   $      7,834.14   $     15,668.28
1427   1087299   MCGEE        JAMES        $     1,318.46   $       171.55   $         ‐     $     1,490.01   $      1,490.01   $      2,980.03
1428   1359564   MCGOWAN      STEPHEN      $       953.77   $       333.78   $         ‐     $     1,287.56   $      1,287.56   $      2,575.11
1429    581021   MCGRATH      SEAN         $     1,032.12   $     1,071.06   $         ‐     $     2,103.18   $      2,103.18   $      4,206.35
1430    488494   MCGUIRE      JAMES        $       437.42   $         8.67   $         ‐     $       446.09   $        446.09   $        892.19
1431   1269881   MCGUIRE      JAMES        $     6,800.46   $       575.55   $       29.71   $     7,405.72   $      7,405.72   $     14,811.43
1432    418451   MCGUIRE      JOSEPH       $     1,625.81   $        31.16   $         ‐     $     1,656.97   $      1,656.97   $      3,313.94
1433    407261   MCGUIRE      SHERMA       $     5,636.99   $     1,503.08   $         ‐     $     7,140.07   $      7,140.07   $     14,280.15
1434   1041235   MCHUGH       JAMES        $       799.71   $        14.07   $         ‐     $       813.77   $        813.77   $      1,627.54
1435   1397512   MCHUGH       JOSEPH       $     1,734.74   $        33.42   $         ‐     $     1,768.16   $      1,768.16   $      3,536.33
1436    589861   MCINTOSH     JASON        $     1,862.70   $       196.41   $         ‐     $     2,059.11   $      2,059.11   $      4,118.22
1437   1359565   MCKEAN       LUCAS        $     2,175.03   $        99.15   $        9.37   $     2,283.55   $      2,283.55   $      4,567.10
1438   1013672   MCKEITHEN    DAJA         $     1,207.15   $       143.16   $         ‐     $     1,350.31   $      1,350.31   $      2,700.61
1439    589851   MCKENNA      KYLE         $     6,305.65   $     1,429.57   $         ‐     $     7,735.22   $      7,735.22   $     15,470.44
1440    892960   MCKENZIE     BARBARA      $     3,155.86   $       473.05   $         ‐     $     3,628.91   $      3,628.91   $      7,257.82
1441   1137214   MCKEON       CHARLES      $     1,339.18   $       203.88   $       70.14   $     1,613.20   $      1,613.20   $      3,226.39
1442    408890   MCKEON       KEVIN        $     2,141.22   $     3,325.10   $         ‐     $     5,466.33   $      5,466.33   $     10,932.65
1443    276414   MCKOY        DIONNE       $         6.53   $         4.63   $        7.18   $        18.33   $         18.33   $         36.67
1444   1099606   MCLEAN       GODFREY      $     1,155.48   $        99.95   $       78.48   $     1,333.90   $      1,333.90   $      2,667.81
1445   1359566   MCLEAN       SHANE        $     1,188.06   $        63.45   $       45.59   $     1,297.10   $      1,297.10   $      2,594.20
1446   1118661   MCLUNE       MICHAEL      $     8,936.92   $        78.12   $         ‐     $     9,015.04   $      9,015.04   $     18,030.08
1447    982517   MCLUNE       TYRONE       $     6,987.40   $     4,349.19   $         ‐     $    11,336.59   $    11,336.59    $     22,673.18
1448    408758   MCMILLAN     MARY         $     2,848.60   $       271.40   $         ‐     $     3,120.00   $      3,120.00   $      6,239.99
1449   1081406   MCMINN       DAVID        $     4,966.65   $       251.87   $         ‐     $     5,218.51   $      5,218.51   $     10,437.03
1450   1105997   MCNALLY      MICHAEL      $     2,396.50   $     2,190.85   $       22.13   $     4,609.48   $      4,609.48   $      9,218.96
1451   1104544   MCNAMARA     STEPHEN      $     2,608.60   $       299.51   $       30.26   $     2,938.37   $      2,938.37   $      5,876.74
1452    523523   MCPHERSON    AZURE        $     1,232.96   $        74.32   $         ‐     $     1,307.28   $      1,307.28   $      2,614.56
1453    420749   MCQUOID      THOMAS       $     2,271.46   $       275.42   $         ‐     $     2,546.88   $      2,546.88   $      5,093.75
1454    490767   MEDINA       EDWARD       $     1,339.10   $       404.70   $      310.59   $     2,054.38   $      2,054.38   $      4,108.75
1455    589857   MEDINA       FRANCISCO    $       782.02   $       472.19   $         ‐     $     1,254.20   $      1,254.20   $      2,508.40
1456    424745   MEDINA       FREDDY       $     1,389.31   $       166.07   $         ‐     $     1,555.38   $      1,555.38   $      3,110.76
1457    408620   MEDINA       HECTOR       $     2,271.95   $       373.24   $         ‐     $     2,645.18   $      2,645.18   $      5,290.37
1458    534960   MEDINA       JACINTO      $       735.04   $       149.87   $         ‐     $       884.90   $        884.90   $      1,769.81
1459   1321011   MEDINA       RAFAEL       $     2,211.74   $       225.86   $         ‐     $     2,437.60   $      2,437.60   $      4,875.20
1460   1349290   MEINEN       MARIAN       $     2,129.91   $       228.71   $         ‐     $     2,358.62   $      2,358.62   $      4,717.24
1461   1154707   MEJIA        ERNESTO      $     6,064.34   $       515.28   $         ‐     $     6,579.62   $      6,579.62   $     13,159.23
1462   1037931   MEJIA        JONATHAN     $       291.46   $        34.67   $         ‐     $       326.14   $        326.14   $        652.27
1463    603229   MEJIA        JOSE         $       527.69   $       166.23   $         ‐     $       693.92   $        693.92   $      1,387.84
1464    407963   MEJIAS       MICHAEL      $     4,616.85   $     1,646.23   $         ‐     $     6,263.08   $      6,263.08   $     12,526.15
1465    407264   MELAS        ALEXANDER    $       496.65   $         6.36   $         ‐     $       503.01   $        503.01   $      1,006.02
1466    409861   MELAS        MICHAEL      $     2,276.34   $        65.42   $         ‐     $     2,341.76   $      2,341.76   $      4,683.52
1467   1359567   MELE         CHRISTIAN    $     1,326.51   $        69.76   $         ‐     $     1,396.27   $      1,396.27   $      2,792.54
1468    408085   MELLO        DORIS        $       798.47   $          ‐     $         ‐     $       798.47   $        798.47   $      1,596.93
1469   1209623   MELNICK      THEODORE     $     7,169.12   $     5,277.82   $         ‐     $    12,446.94   $    12,446.94    $     24,893.89
1470    408214   MENDELSOHN   JASON        $       853.16   $     1,863.93   $      187.14   $     2,904.23   $      2,904.23   $      5,808.46
1471    408410   MENDEZ       EDWIN        $     2,921.69   $       695.85   $         ‐     $     3,617.54   $      3,617.54   $      7,235.08
1472   1359568   MENDEZ       JONATHAN     $     2,981.88   $       380.72   $         ‐     $     3,362.61   $      3,362.61   $      6,725.21
1473    406252   MENDEZ       MYRNA        $        83.33   $         0.40   $         ‐     $        83.73   $         83.73   $        167.47
1474    498438   MENDEZ       ORLEN        $     7,588.48   $        76.97   $       38.50   $     7,703.95   $      7,703.95   $     15,407.91
1475    489400   MENDEZ       REDWIN       $     7,590.48   $        33.78   $       74.77   $     7,699.03   $      7,699.03   $     15,398.06



                                                     Page 25 of 43
                                                          EXHIBIT A


                                                                                                     TOTAL
                                                                                                  AMOUNT OF            100%          TOTAL BACKPAY
                                               Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last              First           Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
1476    589828   MENDEZ            THOMAS      $       517.23   $         1.45   $         ‐     $       518.67   $        518.67   $      1,037.35
1477    603641   MENDLER           CHRISTIAN   $     1,070.01   $         3.96   $         ‐     $     1,073.97   $      1,073.97   $      2,147.94
1478    967485   MENDONCA          DEWEY       $     1,841.81   $       352.50   $       89.90   $     2,284.20   $      2,284.20   $      4,568.41
1479   1081408   MERA              ELVIN       $       271.13   $         5.04   $         ‐     $       276.17   $        276.17   $        552.35
1480   1227810   MERCADO           JASON       $       492.16   $        25.64   $         ‐     $       517.80   $        517.80   $      1,035.60
1481   1048587   MERCADO           MOIRA       $     2,077.49   $         7.59   $         ‐     $     2,085.08   $      2,085.08   $      4,170.17
1482    407373   MERCED            MARY        $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
1483    996266   MERINGOLO         WILLIAM     $     1,831.42   $       310.02   $         ‐     $     2,141.44   $      2,141.44   $      4,282.88
1484   1227803   MEYER             JOSEPH      $       252.78   $        34.10   $         ‐     $       286.89   $        286.89   $        573.77
1485    576900   MEYER             MICHAEL     $     1,214.48   $       653.57   $       12.72   $     1,880.78   $      1,880.78   $      3,761.55
1486   1227775   MEZYNSKI          AMANDA      $     2,453.64   $       462.06   $       97.76   $     3,013.46   $      3,013.46   $      6,026.92
1487   1210054   MEZZACAPPA        ANTHONY     $     1,111.61   $       120.97   $         ‐     $     1,232.57   $      1,232.57   $      2,465.15
1488   1137210   MICHAEL           KATERINA    $     2,511.86   $       184.56   $         ‐     $     2,696.42   $      2,696.42   $      5,392.84
1489   1359569   MICHEL            KIRVENS     $     3,356.28   $       136.45   $      112.10   $     3,604.83   $      3,604.83   $      7,209.67
1490    996525   MICHEL            LEON        $     1,044.39   $       248.54   $         ‐     $     1,292.93   $      1,292.93   $      2,585.85
1491    551212   MICHELI           SHAYSSA     $       683.47   $        10.20   $         ‐     $       693.67   $        693.67   $      1,387.34
1492   1321012   MICHELS           SCOTT       $     4,818.99   $       985.04   $       12.81   $     5,816.84   $      5,816.84   $     11,633.69
1493    515273   MIDGETT           JOSHUA      $          ‐     $       288.13   $         ‐     $       288.13   $        288.13   $        576.25
1494   1067693   MIGNANO           MICHAEL     $     3,125.87   $       181.05   $         ‐     $     3,306.92   $      3,306.92   $      6,613.85
1495   1048558   MIHAILESCU        ALEXANDRU   $     9,919.46   $       352.41   $       67.48   $    10,339.36   $    10,339.36    $     20,678.71
1496   1096757   MILATTA           CHARLES     $     1,019.03   $        53.99   $         ‐     $     1,073.02   $      1,073.02   $      2,146.04
1497    576680   MILLAN            PRISCILLA   $     2,510.93   $     1,702.26   $         ‐     $     4,213.19   $      4,213.19   $      8,426.38
1498   1006296   MILLER            JOHNNY      $     1,362.81   $        38.92   $         ‐     $     1,401.72   $      1,401.72   $      2,803.45
1499    580749   MILLER            LATISHA     $     3,993.34   $       273.35   $         ‐     $     4,266.69   $      4,266.69   $      8,533.37
1500    406437   MILLER            MATTHEW     $       398.37   $       584.50   $         ‐     $       982.87   $        982.87   $      1,965.74
1501   1154710   MILLER            MICHAEL     $       662.42   $        67.88   $         ‐     $       730.30   $        730.30   $      1,460.61
1502    416154   MILLER            NICOLE      $     2,531.70   $     1,422.39   $         ‐     $     3,954.08   $      3,954.08   $      7,908.17
1503   1057473   MILLER            STEVEN      $     1,030.47   $        63.08   $       30.60   $     1,124.14   $      1,124.14   $      2,248.28
1504    406328   MILLER            TOMMIE      $     3,939.43   $       252.27   $         ‐     $     4,191.70   $      4,191.70   $      8,383.40
1505     70483   MILLS JR.         JAMES       $   12,528.00    $     1,066.88   $         ‐     $    13,594.88   $    13,594.88    $     27,189.76
1506   1333254   MINK              THOMAS      $       891.41   $        26.26   $         ‐     $       917.67   $        917.67   $      1,835.34
1507    509218   MINKOW            ADAM        $     2,337.50   $     1,202.70   $         ‐     $     3,540.20   $      3,540.20   $      7,080.41
1508    406811   MINTON            JORDAN      $     3,641.00   $     2,686.82   $         ‐     $     6,327.82   $      6,327.82   $     12,655.65
1509   1165306   MINYETY‐BERROA    DARIELL     $     3,075.83   $       834.56   $      110.77   $     4,021.15   $      4,021.15   $      8,042.31
1510    515800   MIRANDA           ANDRES      $     3,665.47   $       574.59   $      163.22   $     4,403.29   $      4,403.29   $      8,806.57
1511   1359571   MIRANDA           MARIA       $     2,497.97   $       376.74   $      218.85   $     3,093.56   $      3,093.56   $      6,187.11
1512   1349292   MIRCHIN           TRAVIS      $       781.80   $        87.99   $         ‐     $       869.80   $        869.80   $      1,739.59
1513   1048589   MITCHELL‐GEORGE   MELONIE     $     7,588.54   $       948.26   $       30.89   $     8,567.68   $      8,567.68   $     17,135.37
1514   1321013   MITNIK            MICHAEL     $       854.66   $       171.16   $         ‐     $     1,025.82   $      1,025.82   $      2,051.64
1515    603567   MOISE             FRITZ       $     2,523.33   $       541.95   $         ‐     $     3,065.28   $      3,065.28   $      6,130.56
1516    760258   MOISE             GLADIMYR    $     1,816.78   $       342.31   $         ‐     $     2,159.10   $      2,159.10   $      4,318.19
1517   1139229   MOLDOVAN          FELIX       $       504.08   $        67.61   $         ‐     $       571.70   $        571.70   $      1,143.39
1518   1066178   MOLINA            SYNDIE      $     4,341.98   $     3,456.99   $         ‐     $     7,798.96   $      7,798.96   $     15,597.93
1519    408384   MONAHAN SR        THOMAS      $     3,573.64   $     1,554.86   $       54.14   $     5,182.64   $      5,182.64   $     10,365.29
1520    406311   MONDELLO          JAMES       $     1,191.21   $     1,515.43   $         ‐     $     2,706.63   $      2,706.63   $      5,413.27
1521   1359572   MONDO             EVANGELO    $       253.88   $          ‐     $         ‐     $       253.88   $        253.88   $        507.77
1522   1081464   MONTALVO          LOUIS       $     2,120.52   $       684.36   $       71.18   $     2,876.07   $      2,876.07   $      5,752.14
1523   1133228   MONTANO           BIANCA      $     1,468.61   $       523.04   $         ‐     $     1,991.65   $      1,991.65   $      3,983.31
1524   1397514   MONTES DE OCA     EDGAR       $       687.54   $       419.50   $         ‐     $     1,107.04   $      1,107.04   $      2,214.07
1525   1397515   MONTFLEURY        EPHRAIM     $     1,244.05   $       188.75   $       97.40   $     1,530.20   $      1,530.20   $      3,060.41
1526   1208913   MONTOYA SR        MARIO       $     3,309.69   $     1,497.02   $       12.78   $     4,819.49   $      4,819.49   $      9,638.99
1527   1006262   MOOG              EDITH       $     2,695.33   $       848.78   $       21.98   $     3,566.09   $      3,566.09   $      7,132.18
1528   1307565   MOORE             JAZMINE     $     1,298.77   $       428.87   $         ‐     $     1,727.64   $      1,727.64   $      3,455.28
1529   1027811   MOORE             SHAVONE     $       697.45   $        29.57   $         ‐     $       727.02   $        727.02   $      1,454.05
1530    529881   MOORE             WILLIAM     $       490.97   $        11.51   $         ‐     $       502.48   $        502.48   $      1,004.97
1531   1227812   MORA              VICTOR      $     6,614.01   $       815.49   $         ‐     $     7,429.50   $      7,429.50   $     14,859.00
1532    416155   MORALES           DARYL       $     1,326.82   $         2.11   $         ‐     $     1,328.93   $      1,328.93   $      2,657.85
1533   1139231   MORALES           ISAIAH      $     2,100.73   $       303.06   $         ‐     $     2,403.79   $      2,403.79   $      4,807.58
1534   1333255   MORALES           JORGE       $     2,928.52   $       576.29   $         ‐     $     3,504.81   $      3,504.81   $      7,009.61



                                                         Page 26 of 43
                                                       EXHIBIT A


                                                                                                  TOTAL
                                                                                               AMOUNT OF            100%          TOTAL BACKPAY
                                            Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last          First            Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
1535    577236   MORALES       JOSE         $     2,647.87   $       125.13   $         ‐     $     2,773.00   $      2,773.00   $      5,546.00
1536    407901   MORALES       JULIE        $          ‐     $        50.44   $         ‐     $        50.44   $         50.44   $        100.88
1537    411298   MORALES       MARCO        $     2,803.87   $       180.35   $      431.36   $     3,415.58   $      3,415.58   $      6,831.16
1538   1026503   MORALES       MICHAEL      $       754.91   $        37.06   $         ‐     $       791.98   $        791.98   $      1,583.95
1539   1165307   MORALES       MICHAEL      $     9,809.90   $     1,934.74   $         ‐     $    11,744.63   $    11,744.63    $     23,489.27
1540   1307566   MORAN         BRIAN        $     3,398.51   $       585.01   $         ‐     $     3,983.52   $      3,983.52   $      7,967.04
1541   1307480   MORAN         MICHAEL      $     1,983.75   $        76.71   $        4.07   $     2,064.53   $      2,064.53   $      4,129.05
1542    971019   MORAN         SALLY        $     2,286.09   $        29.45   $         ‐     $     2,315.53   $      2,315.53   $      4,631.07
1543   1208930   MOREL SR      DIEGO        $     3,302.12   $        69.18   $       72.99   $     3,444.29   $      3,444.29   $      6,888.58
1544    411263   MORELAND      JULIE        $     2,260.07   $        34.49   $       43.03   $     2,337.59   $      2,337.59   $      4,675.19
1545   1307489   MORETA        EDGAR        $       796.46   $        99.46   $         ‐     $       895.92   $        895.92   $      1,791.84
1546   1421135   MORGAN        MATTHEW      $       779.56   $       307.53   $         ‐     $     1,087.10   $      1,087.10   $      2,174.19
1547   1057475   MORGANA       JENNIFER     $       480.46   $        46.57   $         ‐     $       527.02   $        527.02   $      1,054.05
1548    407886   MORRA         LAWRENCE     $       849.71   $        17.75   $         ‐     $       867.46   $        867.46   $      1,734.91
1549   1349295   MORRISSEY     BRIAN        $     1,305.31   $       496.19   $      109.34   $     1,910.84   $      1,910.84   $      3,821.67
1550    407785   MORRONE       KEVIN        $          ‐     $        51.72   $       77.87   $       129.60   $        129.60   $        259.19
1551    406133   MOSLEY        DONNA        $     4,417.14   $     1,563.64   $         ‐     $     5,980.77   $      5,980.77   $     11,961.55
1552    262531   MOUNDROS      MATRONE      $          ‐     $       113.67   $         ‐     $       113.67   $        113.67   $        227.34
1553    407256   MOWBRAY       GEORGE       $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
1554   1041238   MOY           EMILY        $     2,597.97   $       491.36   $         ‐     $     3,089.33   $      3,089.33   $      6,178.67
1555   1019683   MOY           STEVEN       $     1,923.06   $       310.53   $       81.09   $     2,314.68   $      2,314.68   $      4,629.36
1556   1359574   MOYNIHAN      DANIEL       $     2,343.84   $       252.52   $       74.36   $     2,670.71   $      2,670.71   $      5,341.42
1557   1227813   MUCCI         NICOLE       $     1,734.62   $        78.76   $         ‐     $     1,813.38   $      1,813.38   $      3,626.76
1558   1321014   MUELLER       LOUANNE      $     2,041.92   $       367.81   $         ‐     $     2,409.73   $      2,409.73   $      4,819.46
1559   1359575   MUESES        JESSIBELL    $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
1560   1067630   MUHAMMAD      KARIMA       $     1,910.81   $        93.61   $         ‐     $     2,004.41   $      2,004.41   $      4,008.83
1561   1019693   MULLAMPHY     JASMINE      $     3,958.14   $       121.25   $         ‐     $     4,079.40   $      4,079.40   $      8,158.79
1562    534959   MULLER        CARLOS       $     4,630.57   $       556.43   $         ‐     $     5,187.00   $      5,187.00   $     10,373.99
1563   1269885   MULLER        LUDMILA      $     3,677.31   $       335.67   $      197.80   $     4,210.77   $      4,210.77   $      8,421.54
1564    410376   MULROY        BRENDAN      $     1,743.69   $        25.88   $         ‐     $     1,769.57   $      1,769.57   $      3,539.13
1565   1359576   MULVIHILL     MICHAEL      $       380.78   $       102.68   $         ‐     $       483.46   $        483.46   $        966.92
1566    610890   MUNCH‐ABERG   DEBORAH      $       521.20   $        98.19   $         ‐     $       619.38   $        619.38   $      1,238.77
1567   1307497   MUNIZ         JOHN         $     3,076.94   $       470.96   $         ‐     $     3,547.90   $      3,547.90   $      7,095.79
1568    410354   MUNOZ         DANIEL       $     1,236.33   $     1,094.78   $         ‐     $     2,331.11   $      2,331.11   $      4,662.23
1569   1057477   MUNOZ         IVAN         $     2,797.36   $       118.42   $         ‐     $     2,915.77   $      2,915.77   $      5,831.54
1570   1359577   MURATORE      MARC         $     2,755.43   $       536.25   $         ‐     $     3,291.68   $      3,291.68   $      6,583.37
1571    406727   MURAWSKI      WILLIAM      $     3,336.11   $        34.28   $         ‐     $     3,370.39   $      3,370.39   $      6,740.78
1572   1349296   MURPHY        JOSEPH       $       182.98   $         2.35   $         ‐     $       185.33   $        185.33   $        370.66
1573    407734   MURPHY        NORA         $     5,169.64   $     1,005.45   $       38.05   $     6,213.14   $      6,213.14   $     12,426.28
1574   1139235   MURPHY        RYAN         $     6,501.08   $       216.72   $         ‐     $     6,717.80   $      6,717.80   $     13,435.60
1575    580914   MURRAY        LAVERN       $       938.32   $        89.34   $         ‐     $     1,027.66   $      1,027.66   $      2,055.32
1576    497398   MUSTAFA       SAID         $     1,476.30   $     1,463.57   $         ‐     $     2,939.87   $      2,939.87   $      5,879.73
1577   1154550   MUTHUKUDA     DON          $     5,034.95   $       194.44   $      586.25   $     5,815.64   $      5,815.64   $     11,631.28
1578   1333256   MYHAND        STEVEN       $     1,461.85   $       255.93   $         ‐     $     1,717.78   $      1,717.78   $      3,435.56
1579    580913   NAKOUZI       RODRIGO      $       963.24   $       525.77   $       50.15   $     1,539.16   $      1,539.16   $      3,078.31
1580   1118680   NAMIO         SALVATORE    $     2,954.92   $       136.05   $       71.56   $     3,162.53   $      3,162.53   $      6,325.07
1581   1104515   NANCE         JAMILAH      $     2,180.50   $       261.95   $         ‐     $     2,442.45   $      2,442.45   $      4,884.90
1582    980590   NAPOLEON      EMMANUEL     $     3,994.09   $       485.22   $         ‐     $     4,479.31   $      4,479.31   $      8,958.61
1583    576763   NARAIN        JASON        $       267.43   $       262.17   $         ‐     $       529.60   $        529.60   $      1,059.19
1584    955851   NASEEM        KANWAL       $     1,457.17   $        50.99   $         ‐     $     1,508.16   $      1,508.16   $      3,016.31
1585    422394   NASH          KEVIN        $     6,547.89   $     1,449.97   $         ‐     $     7,997.86   $      7,997.86   $     15,995.72
1586   1086074   NATHANSON     ARI          $     4,864.22   $       392.87   $         ‐     $     5,257.09   $      5,257.09   $     10,514.18
1587   1349298   NAUFABLE      JEAN         $     1,278.82   $        37.72   $         ‐     $     1,316.54   $      1,316.54   $      2,633.08
1588    408343   NAVEDO        EMILIO       $     3,252.24   $        65.00   $      118.54   $     3,435.79   $      3,435.79   $      6,871.57
1589   1397519   NAZAROFF      JONATHAN     $     1,706.26   $       220.33   $       42.43   $     1,969.02   $      1,969.02   $      3,938.03
1590    908595   NEELEY KING   KYRA         $     2,707.32   $     1,652.12   $         ‐     $     4,359.44   $      4,359.44   $      8,718.88
1591   1397520   NEGELEV       IGOR         $     5,007.93   $       177.59   $       26.12   $     5,211.64   $      5,211.64   $     10,423.27
1592    580768   NEGRI         ALESSANDRO   $     1,149.40   $       326.32   $         ‐     $     1,475.72   $      1,475.72   $      2,951.45
1593    488449   NEGRON        NICOLAS      $     1,264.85   $         0.07   $         ‐     $     1,264.92   $      1,264.92   $      2,529.84



                                                      Page 27 of 43
                                                      EXHIBIT A


                                                                                                 TOTAL
                                                                                              AMOUNT OF           100%          TOTAL BACKPAY
                                           Unpaid Minutes         RR          Straight OT      BACKPAY         LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last          First           Claim            Claim            Claim          CLAIMS          DAMAGES           DAMAGES
1594    407872   NEGRON        REBECCA     $     4,386.16   $       331.17   $         ‐     $    4,717.34   $      4,717.34   $      9,434.67
1595    407714   NEGRON        STEVEN      $          ‐     $       230.62   $         ‐     $      230.62   $        230.62   $        461.25
1596   1291001   NEHWADOWICH   NICOLE      $     1,418.19   $        50.49   $         ‐     $    1,468.68   $      1,468.68   $      2,937.36
1597   1307500   NELSON        KRISTOFOR   $     4,792.79   $       353.30   $         ‐     $    5,146.09   $      5,146.09   $     10,292.19
1598   1133188   NELSON        LAUREN      $     2,393.66   $       438.38   $      119.73   $    2,951.78   $      2,951.78   $      5,903.55
1599   1048559   NELSON        MOSES       $     2,962.74   $     3,975.57   $      112.35   $    7,050.65   $      7,050.65   $     14,101.31
1600    406541   NELTHROPE     KIM         $     1,306.10   $       745.89   $         ‐     $    2,051.98   $      2,051.98   $      4,103.97
1601    576903   NERONE        VINCENT     $       231.10   $         9.34   $       23.54   $      263.97   $        263.97   $        527.95
1602   1015882   NESBITT       LISA        $       615.79   $         5.35   $         ‐     $      621.14   $        621.14   $      1,242.28
1603    343550   NESBITT       LISA        $       861.17   $         2.24   $         ‐     $      863.41   $        863.41   $      1,726.83
1604    580921   NEVERSON      SAMANTHA    $     7,415.53   $       512.71   $      292.84   $    8,221.09   $      8,221.09   $     16,442.17
1605   1210059   NEWMAN        CHRISTINA   $     3,111.26   $       384.59   $         ‐     $    3,495.85   $      3,495.85   $      6,991.70
1606    407037   NEWMAN        KENNETH     $       938.94   $       557.99   $         ‐     $    1,496.93   $      1,496.93   $      2,993.86
1607   1321017   NG            JEANNIE     $     1,722.25   $        29.95   $         ‐     $    1,752.20   $      1,752.20   $      3,504.41
1608    406644   NICHOLS       GUY         $     3,821.40   $        27.75   $         ‐     $    3,849.16   $      3,849.16   $      7,698.31
1609    422225   NICHOLS       JEFFREY     $     4,418.79   $        67.72   $         ‐     $    4,486.51   $      4,486.51   $      8,973.02
1610    406843   NICHOLS       ROSEMARIE   $          ‐     $         6.18   $         ‐     $        6.18   $          6.18   $         12.36
1611   1333257   NIEVES        CHRISTIAN   $     1,172.10   $       429.46   $         ‐     $    1,601.56   $      1,601.56   $      3,203.12
1612   1359578   NIEVES        KIMBERLY    $       206.62   $        17.98   $         ‐     $      224.60   $        224.60   $        449.21
1613    603526   NIEVES        MAILYN      $       753.35   $        29.67   $         ‐     $      783.02   $        783.02   $      1,566.04
1614   1105782   NIKULIN       VLADIMIR    $     1,050.84   $       158.49   $         ‐     $    1,209.33   $      1,209.33   $      2,418.67
1615    408066   NINA          MIGUEL      $     2,953.50   $     1,933.34   $         ‐     $    4,886.84   $      4,886.84   $      9,773.68
1616   1165328   NIYAZOV       NARIMAN     $     6,818.36   $       110.90   $       26.27   $    6,955.53   $      6,955.53   $     13,911.06
1617    997387   NOBLE         MARIO       $     1,055.50   $       133.63   $         ‐     $    1,189.13   $      1,189.13   $      2,378.26
1618    463949   NOCERINO      JOSEPH      $          ‐     $         9.15   $         ‐     $        9.15   $          9.15   $         18.30
1619   1105787   NORDEN        HEATHER     $     1,555.54   $       442.34   $      168.32   $    2,166.20   $      2,166.20   $      4,332.40
1620   1321018   NORTHMORE     STEPHEN     $     4,031.34   $       540.70   $       57.02   $    4,629.05   $      4,629.05   $      9,258.11
1621    981555   NUNEZ         ANDY        $     1,218.69   $       620.42   $         ‐     $    1,839.12   $      1,839.12   $      3,678.23
1622    408971   NUNEZ         ERIC        $     3,887.40   $       467.52   $         ‐     $    4,354.91   $      4,354.91   $      8,709.83
1623    925363   NURILOV       MARAT       $     1,765.09   $       380.22   $         ‐     $    2,145.31   $      2,145.31   $      4,290.62
1624   1307506   O'BRIEN       MELISSA     $     4,513.24   $       377.53   $         ‐     $    4,890.77   $      4,890.77   $      9,781.54
1625   1307512   OCCHIPINTI    ANDREA      $       667.23   $        51.88   $         ‐     $      719.11   $        719.11   $      1,438.22
1626    554135   OCHOA         JASON       $       617.59   $       184.31   $         ‐     $      801.90   $        801.90   $      1,603.81
1627    610889   O'DEA         KRISTA      $       890.27   $       250.00   $         ‐     $    1,140.28   $      1,140.28   $      2,280.55
1628   1397521   O'DONOGHUE    DANIEL      $     2,594.57   $       475.87   $         ‐     $    3,070.45   $      3,070.45   $      6,140.89
1629    407383   O'FARRELL     JOSEPH      $     3,383.69   $     2,560.50   $         ‐     $    5,944.19   $      5,944.19   $     11,888.38
1630    996526   OGEDENGBE     OLATUNDE    $       861.37   $       143.81   $         ‐     $    1,005.18   $      1,005.18   $      2,010.36
1631   1210058   O'GRADY       JUSTIN      $     4,619.52   $     1,414.17   $         ‐     $    6,033.69   $      6,033.69   $     12,067.38
1632   1165330   O'KEEFE       DAVID       $     1,079.68   $       135.10   $       68.28   $    1,283.06   $      1,283.06   $      2,566.12
1633   1397523   OLADIPUPO     OLAKUNLE    $     4,350.83   $     1,004.89   $      109.89   $    5,465.61   $      5,465.61   $     10,931.23
1634    577162   OLAYA         DIANA       $     1,101.68   $        34.60   $         ‐     $    1,136.28   $      1,136.28   $      2,272.55
1635   1397522   O'LEARY       PATRICK     $     2,656.81   $       582.29   $       31.65   $    3,270.75   $      3,270.75   $      6,541.51
1636    407915   OLIVE JR      ELLIS       $     4,075.98   $     1,034.79   $         ‐     $    5,110.77   $      5,110.77   $     10,221.54
1637   1276380   OLIVER        CRISTINA    $     1,626.51   $     1,426.40   $      306.29   $    3,359.21   $      3,359.21   $      6,718.41
1638    409858   OLIVER        CURTIS      $     2,712.34   $        35.20   $         ‐     $    2,747.54   $      2,747.54   $      5,495.08
1639   1048561   OLIVER        MAKESI      $     2,593.48   $     2,300.28   $         ‐     $    4,893.76   $      4,893.76   $      9,787.52
1640   1397524   OLIVERA       CARLOS      $     3,660.22   $       307.92   $         ‐     $    3,968.14   $      3,968.14   $      7,936.29
1641    936960   OLIVIER       EDSON       $     1,592.78   $       358.65   $         ‐     $    1,951.43   $      1,951.43   $      3,902.86
1642    610571   OLIVO         GERSON      $     1,151.77   $       278.42   $         ‐     $    1,430.19   $      1,430.19   $      2,860.37
1643   1019685   OLTON         MATTHEW     $     2,067.42   $       802.58   $      132.85   $    3,002.86   $      3,002.86   $      6,005.73
1644   1165331   OMANSKY       EVE         $     4,313.94   $       297.07   $         ‐     $    4,611.01   $      4,611.01   $      9,222.01
1645    982520   O'NEAL        MELEKI      $     2,383.08   $       947.53   $         ‐     $    3,330.61   $      3,330.61   $      6,661.21
1646   1067664   O'NEIL        MICHAEL     $     4,127.79   $       142.01   $      752.52   $    5,022.32   $      5,022.32   $     10,044.64
1647   1006263   O'NEIL        PATRICK     $       456.77   $        13.36   $         ‐     $      470.13   $        470.13   $        940.26
1648   1164790   O'NEIL        ROBERT      $     1,357.59   $       349.49   $         ‐     $    1,707.08   $      1,707.08   $      3,414.16
1649   1321019   O'NEILL       JAMES       $     2,279.84   $       118.86   $       17.56   $    2,416.26   $      2,416.26   $      4,832.53
1650    610665   OQUENDO       ARELIS      $     3,706.54   $       111.20   $         ‐     $    3,817.74   $      3,817.74   $      7,635.48
1651   1006265   OQUENDO       BARBARA     $     1,052.87   $        16.71   $         ‐     $    1,069.58   $      1,069.58   $      2,139.16
1652   1397525   ORANTES       KAREN       $     1,936.36   $       508.44   $         ‐     $    2,444.80   $      2,444.80   $      4,889.60



                                                     Page 28 of 43
                                                            EXHIBIT A


                                                                                                       TOTAL
                                                                                                    AMOUNT OF           100%          TOTAL BACKPAY
                                                 Unpaid Minutes         RR          Straight OT      BACKPAY         LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last              First             Claim            Claim            Claim          CLAIMS          DAMAGES           DAMAGES
1653   1154547   ORIOL             FRANTZ        $     2,296.35   $       123.05   $      391.54   $    2,810.93   $      2,810.93   $      5,621.87
1654   1164908   ORIVE             ALEXANDER     $     1,862.63   $       118.49   $         ‐     $    1,981.12   $      1,981.12   $      3,962.25
1655    409729   ORLANDO           GEORGE        $     1,175.80   $        35.75   $         ‐     $    1,211.55   $      1,211.55   $      2,423.10
1656   1118681   ORLIK             CHRISTOPHER   $     1,439.76   $       221.59   $         ‐     $    1,661.35   $      1,661.35   $      3,322.70
1657   1006266   ORNSTEIN          DANIEL        $     2,119.48   $       158.06   $       91.07   $    2,368.61   $      2,368.61   $      4,737.23
1658    576761   O'RORKE           KIMBERLY      $       266.62   $         8.81   $         ‐     $      275.43   $        275.43   $        550.86
1659   1019684   ORR               JOEL          $     1,111.18   $       701.27   $         ‐     $    1,812.45   $      1,812.45   $      3,624.89
1660   1349440   ORSINI            CRYSTAL       $     1,095.55   $       224.54   $        4.23   $    1,324.31   $      1,324.31   $      2,648.63
1661    590749   ORTEGA            BRUNY         $       857.89   $       312.03   $         ‐     $    1,169.92   $      1,169.92   $      2,339.84
1662   1118789   ORTEGA            RICARDO       $     1,518.90   $        95.09   $         ‐     $    1,613.99   $      1,613.99   $      3,227.97
1663    411300   ORTIZ             CARLOS        $     6,333.36   $       252.53   $      149.75   $    6,735.63   $      6,735.63   $     13,471.27
1664   1143940   ORTIZ             CHRISTOPHER   $     2,616.22   $         6.86   $         ‐     $    2,623.08   $      2,623.08   $      5,246.16
1665    407302   ORTIZ             IRIS          $     3,349.90   $     1,188.75   $      227.35   $    4,766.00   $      4,766.00   $      9,531.99
1666   1019686   ORTIZ             JASMIN        $     1,818.34   $       192.26   $       33.13   $    2,043.73   $      2,043.73   $      4,087.47
1667    515212   ORTIZ             JOEL          $     8,868.59   $       829.79   $         ‐     $    9,698.38   $      9,698.38   $     19,396.75
1668   1081502   ORTIZ             JOHN          $       944.51   $        43.64   $         ‐     $      988.15   $        988.15   $      1,976.31
1669    406467   ORTIZ             JOSE          $     2,522.44   $       808.46   $        2.61   $    3,333.51   $      3,333.51   $      6,667.01
1670    409074   ORTIZ             THOMAS        $     2,584.13   $       654.97   $         ‐     $    3,239.10   $      3,239.10   $      6,478.20
1671   1359579   ORTIZ ARREDONDO   SILEIZA       $       753.35   $       128.10   $      211.33   $    1,092.78   $      1,092.78   $      2,185.57
1672   1307544   ORTIZ JR          RICHARD       $     1,904.22   $       213.27   $         ‐     $    2,117.49   $      2,117.49   $      4,234.98
1673    980592   OSCAR             FERRY         $     1,324.00   $     2,017.37   $      183.81   $    3,525.17   $      3,525.17   $      7,050.35
1674    589866   OSTER             JENNIFER      $       229.92   $         2.94   $         ‐     $      232.86   $        232.86   $        465.71
1675   1143938   O'SULLIVAN JR     BRENDAN       $     1,730.15   $       556.17   $         ‐     $    2,286.32   $      2,286.32   $      4,572.63
1676    408944   OTERO             EDUARDO       $          ‐     $        15.30   $         ‐     $       15.30   $         15.30   $         30.61
1677    498427   OTERO             PETER         $     4,938.92   $       680.11   $      128.87   $    5,747.90   $      5,747.90   $     11,495.81
1678    509220   OTERO             RICARDO       $       596.28   $        59.19   $         ‐     $      655.47   $        655.47   $      1,310.93
1679   1276361   OUTES             GALICIA       $     5,793.27   $       274.29   $         ‐     $    6,067.56   $      6,067.56   $     12,135.13
1680   1165333   OYAGUE            FRANK         $       303.34   $         7.64   $         ‐     $      310.99   $        310.99   $        621.98
1681   1048591   OZECHOWSKI        ERIC          $     3,164.49   $     1,380.48   $       54.32   $    4,599.29   $      4,599.29   $      9,198.57
1682    408161   PABON             ALFRED        $         5.01   $         7.30   $         ‐     $       12.31   $         12.31   $         24.63
1683     83376   PABON             ARNOLD        $     4,592.06   $        47.82   $         ‐     $    4,639.88   $      4,639.88   $      9,279.76
1684   1154651   PACE              EDVA          $     2,071.75   $       113.19   $      207.66   $    2,392.60   $      2,392.60   $      4,785.21
1685    603585   PACHOT            MARK          $     1,142.68   $         7.63   $         ‐     $    1,150.32   $      1,150.32   $      2,300.63
1686    408185   PAGAN             MICHAEL       $     1,804.33   $     1,037.37   $         ‐     $    2,841.70   $      2,841.70   $      5,683.40
1687    463964   PAGAN             VICTOR        $     9,200.88   $       107.51   $         ‐     $    9,308.38   $      9,308.38   $     18,616.77
1688   1100062   PAGE‐WALTHRUS     NYLA          $     6,208.44   $       598.59   $         ‐     $    6,807.02   $      6,807.02   $     13,614.05
1689   1143947   PAIGE             SHARAY        $     3,467.84   $        89.95   $      176.39   $    3,734.17   $      3,734.17   $      7,468.34
1690    411301   PAIGE             TAMMY         $     1,007.51   $       316.19   $       12.61   $    1,336.31   $      1,336.31   $      2,672.63
1691    428256   PALACIOS          MARCO         $     3,577.68   $       404.24   $         ‐     $    3,981.92   $      3,981.92   $      7,963.84
1692   1118792   PALENCIA          JANICE        $     2,675.71   $       413.43   $       47.59   $    3,136.73   $      3,136.73   $      6,273.47
1693   1227815   PALLADINO         JOHN          $     1,069.42   $        57.04   $         ‐     $    1,126.46   $      1,126.46   $      2,252.91
1694   1321022   PALLADINO         JOHN          $     1,986.13   $       143.21   $         ‐     $    2,129.34   $      2,129.34   $      4,258.69
1695    422354   PALLADINO JR      ANGELO        $        62.22   $         3.65   $         ‐     $       65.87   $         65.87   $        131.74
1696   1057690   PALMER            COLETTE       $     1,606.88   $       806.72   $         ‐     $    2,413.60   $      2,413.60   $      4,827.20
1697   1041260   PALMER            LAMAR         $     3,224.95   $       607.86   $         ‐     $    3,832.82   $      3,832.82   $      7,665.63
1698    577049   PALMIGIANO        ANTHONY       $       467.01   $        17.67   $         ‐     $      484.68   $        484.68   $        969.36
1699   1089880   PALTOORAM         ODELMO        $     2,567.11   $       155.59   $         ‐     $    2,722.70   $      2,722.70   $      5,445.41
1700   1359580   PANARO            DANIEL        $     2,165.81   $       183.71   $       42.18   $    2,391.69   $      2,391.69   $      4,783.39
1701    981172   PANIAGUA          ERIC          $       940.54   $       114.16   $         ‐     $    1,054.70   $      1,054.70   $      2,109.40
1702   1321023   PAPIA             JONATHAN      $       639.03   $        23.52   $         ‐     $      662.55   $        662.55   $      1,325.10
1703   1019688   PARCHMENT         MCCRAY        $     1,741.69   $       887.44   $         ‐     $    2,629.12   $      2,629.12   $      5,258.25
1704   1002389   PAREDES           NESTOR        $     1,957.23   $        81.47   $         ‐     $    2,038.71   $      2,038.71   $      4,077.41
1705   1359581   PARIONA           DANGELLO      $       655.08   $       107.13   $      256.94   $    1,019.15   $      1,019.15   $      2,038.30
1706   1349300   PARISI            JOSEPH        $     2,031.10   $       117.15   $       36.37   $    2,184.62   $      2,184.62   $      4,369.24
1707   1165336   PARKS             ELIZABETH     $       506.92   $        59.74   $         ‐     $      566.66   $        566.66   $      1,133.33
1708    541093   PARLAMENTI        LINDA         $       549.53   $        26.37   $         ‐     $      575.90   $        575.90   $      1,151.80
1709    603243   PARRIS            GREGORY       $       290.60   $       111.41   $         ‐     $      402.01   $        402.01   $        804.02
1710   1089887   PARRIS            HANIFA        $     6,313.30   $       491.21   $         ‐     $    6,804.51   $      6,804.51   $     13,609.01
1711    408313   PARRIS            RENEE         $     2,985.55   $     1,491.80   $       39.30   $    4,516.65   $      4,516.65   $      9,033.30



                                                           Page 29 of 43
                                                          EXHIBIT A


                                                                                                     TOTAL
                                                                                                  AMOUNT OF           100%          TOTAL BACKPAY
                                               Unpaid Minutes         RR          Straight OT      BACKPAY         LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last            First             Claim            Claim            Claim          CLAIMS          DAMAGES           DAMAGES
1712   1027813   PARTCH JR       GREGORY       $       349.56   $        33.78   $         ‐     $      383.35   $        383.35   $        766.69
1713   1265331   PARTIDA         CHRISTOPHER   $     3,398.54   $        31.90   $      192.92   $    3,623.36   $      3,623.36   $      7,246.72
1714   1133232   PASCALE         MATTHEW       $     5,694.02   $       125.72   $         ‐     $    5,819.74   $      5,819.74   $     11,639.48
1715    603227   PASCO           CHRISTIAN     $     3,586.84   $     5,713.21   $         ‐     $    9,300.05   $      9,300.05   $     18,600.10
1716   1067672   PASTERAK        FRANCIS       $     2,327.91   $        89.17   $       80.30   $    2,497.39   $      2,497.39   $      4,994.77
1717    894398   PASTERAK        SHARON        $     3,895.48   $         6.81   $       26.73   $    3,929.02   $      3,929.02   $      7,858.03
1718    408712   PASTOR          FRANK         $          ‐     $       222.01   $       77.05   $      299.06   $        299.06   $        598.12
1719   1291006   PATANIO         ANGELA        $     2,980.28   $     1,508.76   $       20.08   $    4,509.11   $      4,509.11   $      9,018.22
1720   1276367   PATEL           ANAL          $     2,907.53   $       665.89   $       84.21   $    3,657.63   $      3,657.63   $      7,315.26
1721   1397526   PATINO          EYISETT       $     2,618.55   $       348.90   $      526.23   $    3,493.68   $      3,493.68   $      6,987.37
1722    409016   PATTERSON       BETTY         $       336.18   $        14.29   $         ‐     $      350.47   $        350.47   $        700.95
1723    467510   PAULINO         ANTHONY       $     6,724.82   $       289.46   $         ‐     $    7,014.28   $      7,014.28   $     14,028.57
1724   1333259   PAULINO         MICHAEL       $     2,673.49   $        32.15   $      346.43   $    3,052.08   $      3,052.08   $      6,104.16
1725   1359582   PAULINO         SIUL          $     2,252.43   $       569.58   $       59.86   $    2,881.86   $      2,881.86   $      5,763.72
1726    416157   PAYAMPS         FERNANDO      $     2,842.61   $     1,842.91   $         ‐     $    4,685.52   $      4,685.52   $      9,371.04
1727    407727   PEARCE          EDWARD        $     1,661.59   $         1.19   $         ‐     $    1,662.78   $      1,662.78   $      3,325.56
1728    603242   PEARCY          DONALD        $     1,354.17   $     1,611.43   $      119.26   $    3,084.85   $      3,084.85   $      6,169.70
1729   1154638   PEGUERO         CHRISTIAN     $     1,763.79   $       213.20   $         ‐     $    1,976.99   $      1,976.99   $      3,953.98
1730    580910   PELICANO        JOSEPH        $          ‐     $         4.04   $         ‐     $        4.04   $          4.04   $          8.08
1731    418469   PELLOT          CARMEN        $       928.32   $       425.54   $         ‐     $    1,353.86   $      1,353.86   $      2,707.71
1732    408191   PENA            MAXIMO        $     5,327.82   $     3,015.13   $      118.13   $    8,461.07   $      8,461.07   $     16,922.15
1733   1048593   PENDERGRASS     ASYA          $       371.55   $         2.25   $         ‐     $      373.80   $        373.80   $        747.60
1734    515188   PERALTA         JUAN          $     1,431.59   $         2.37   $      105.30   $    1,539.26   $      1,539.26   $      3,078.52
1735   1359583   PERALTA‐TRICE   EMILLY        $       188.30   $         4.31   $         ‐     $      192.61   $        192.61   $        385.21
1736    610573   PEREZ           ALEJANDRO     $     2,795.00   $        68.71   $      675.00   $    3,538.71   $      3,538.71   $      7,077.43
1737   1333260   PEREZ           ANTHONY       $     3,545.83   $       199.03   $         ‐     $    3,744.86   $      3,744.86   $      7,489.72
1738    420720   PEREZ           ARIADNE       $          ‐     $        72.53   $         ‐     $       72.53   $         72.53   $        145.05
1739    418455   PEREZ           CARLOS        $     6,027.73   $     1,184.73   $         ‐     $    7,212.46   $      7,212.46   $     14,424.92
1740    406406   PEREZ           DEBORAH       $     1,264.82   $       259.39   $         ‐     $    1,524.21   $      1,524.21   $      3,048.41
1741    420757   PEREZ           EDDY          $     4,781.84   $     2,309.67   $         ‐     $    7,091.51   $      7,091.51   $     14,183.02
1742   1041243   PEREZ           ELIZABETH     $     2,629.83   $       307.78   $         ‐     $    2,937.61   $      2,937.61   $      5,875.21
1743    410359   PEREZ           FRUTO         $          ‐     $       356.29   $         ‐     $      356.29   $        356.29   $        712.58
1744    982518   PEREZ           JAMES         $     2,709.94   $       234.79   $         ‐     $    2,944.73   $      2,944.73   $      5,889.46
1745    465223   PEREZ           JAMIL         $     5,087.57   $     1,061.28   $       93.37   $    6,242.23   $      6,242.23   $     12,484.46
1746    416259   PEREZ           JOSE          $     1,564.46   $       114.45   $         ‐     $    1,678.90   $      1,678.90   $      3,357.81
1747    416158   PEREZ           JOSE          $     4,829.58   $       548.72   $         ‐     $    5,378.30   $      5,378.30   $     10,756.60
1748    416147   PEREZ           JOSE          $     4,559.24   $     1,155.56   $      698.11   $    6,412.91   $      6,412.91   $     12,825.81
1749    980594   PEREZ           RAUL          $     5,418.13   $       101.01   $       74.42   $    5,593.56   $      5,593.56   $     11,187.12
1750   1019690   PEREZ           TINA          $       883.61   $        21.91   $         ‐     $      905.52   $        905.52   $      1,811.03
1751    407225   PEREZ           YVETTE        $     1,749.49   $       561.33   $         ‐     $    2,310.82   $      2,310.82   $      4,621.64
1752    576475   PEREZ JR        MIGUEL        $     4,878.59   $        31.16   $      412.91   $    5,322.66   $      5,322.66   $     10,645.32
1753   1321025   PERNICE         ASHLEY        $     2,322.29   $       912.40   $      115.26   $    3,349.95   $      3,349.95   $      6,699.89
1754    408387   PERRONE         STEVEN        $          ‐     $        39.57   $         ‐     $       39.57   $         39.57   $         79.15
1755   1006267   PERROTTA        PATRICK       $     1,945.88   $       198.14   $       66.10   $    2,210.12   $      2,210.12   $      4,420.23
1756    581036   PERRY           CHAZ          $     6,157.10   $     2,390.14   $         ‐     $    8,547.24   $      8,547.24   $     17,094.48
1757   1143943   PERSAD          ANTHONY       $     1,903.60   $        53.04   $         ‐     $    1,956.65   $      1,956.65   $      3,913.29
1758    518285   PERSAD          SIEWNARINE    $     4,033.91   $     1,890.02   $      297.69   $    6,221.63   $      6,221.63   $     12,443.25
1759    610574   PERSAUD         ARTHUR        $     1,292.97   $        24.54   $       10.69   $    1,328.20   $      1,328.20   $      2,656.40
1760   1333262   PETERS          AMANDA        $     2,291.70   $        13.94   $        2.04   $    2,307.68   $      2,307.68   $      4,615.36
1761   1059284   PETERSEN        MAGGI         $     6,433.27   $       562.22   $         ‐     $    6,995.49   $      6,995.49   $     13,990.98
1762   1067690   PETERSEN        RYAN          $       716.73   $        68.35   $         ‐     $      785.08   $        785.08   $      1,570.17
1763    406516   PETERSON        CRAIG         $       568.02   $        24.47   $         ‐     $      592.49   $        592.49   $      1,184.98
1764    675585   PETITMAT        ARNEL         $     4,631.81   $       376.29   $       15.42   $    5,023.52   $      5,023.52   $     10,047.04
1765   1106002   PETRILLO        JAMES         $     1,147.05   $        23.96   $         ‐     $    1,171.01   $      1,171.01   $      2,342.03
1766   1307532   PFEIFFER        MEGAN         $     4,348.47   $       815.40   $         ‐     $    5,163.88   $      5,163.88   $     10,327.76
1767   1349306   PHILIPPS        BRIAN         $     2,044.56   $       138.52   $        7.82   $    2,190.91   $      2,190.91   $      4,381.82
1768   1139240   PHILLIPS        TIMOTHY       $       296.44   $          ‐     $         ‐     $      296.44   $        296.44   $        592.87
1769    414611   PIAZZA          SAUL          $     1,083.65   $       108.28   $         ‐     $    1,191.92   $      1,191.92   $      2,383.85
1770    406858   PICHARDO        DAMARY        $     4,936.91   $       933.77   $         ‐     $    5,870.67   $      5,870.67   $     11,741.35



                                                         Page 30 of 43
                                                          EXHIBIT A


                                                                                                     TOTAL
                                                                                                  AMOUNT OF            100%          TOTAL BACKPAY
                                               Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last            First             Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
1771   1143941   PICHARDO        JOENI         $     1,551.36   $        13.75   $         ‐     $     1,565.11   $      1,565.11   $      3,130.22
1772    566420   PIERCE          CHRISTOPHER   $     3,091.84   $     1,356.86   $      472.23   $     4,920.94   $      4,920.94   $      9,841.88
1773   1321026   PIERGIOVANNI    JOSEPH        $     1,111.69   $        53.57   $         ‐     $     1,165.26   $      1,165.26   $      2,330.51
1774    372560   PIERLUISSI      CARL          $       324.89   $       180.20   $         ‐     $       505.09   $        505.09   $      1,010.18
1775   1118788   PIERRE          DAVID         $     1,559.50   $       454.26   $         ‐     $     2,013.76   $      2,013.76   $      4,027.52
1776    534991   PIERRE          JENELLE       $       269.31   $         6.74   $      138.88   $       414.93   $        414.93   $        829.86
1777    417599   PIERRE          LATASHA       $     1,403.54   $       278.76   $      198.05   $     1,880.36   $      1,880.36   $      3,760.71
1778    406393   PIERRE‐LOUIS    ANDRE         $     3,272.15   $     1,124.38   $         ‐     $     4,396.53   $      4,396.53   $      8,793.06
1779   1133233   PIGNATARO       LESLIE        $     1,758.57   $       578.20   $       13.94   $     2,350.71   $      2,350.71   $      4,701.42
1780   1089850   PIKE            JOHN          $     3,977.95   $        47.64   $         ‐     $     4,025.59   $      4,025.59   $      8,051.18
1781    980595   PILLIZA         CARLOS        $       806.60   $       526.85   $         ‐     $     1,333.45   $      1,333.45   $      2,666.89
1782   1118790   PIMENTEL        JOSE          $     6,788.83   $        64.12   $         ‐     $     6,852.96   $      6,852.96   $     13,705.91
1783   1139241   PINEDA          LUIS          $     7,125.46   $        55.62   $       43.88   $     7,224.95   $      7,224.95   $     14,449.90
1784   1165340   PINERO          JUSTIN        $       976.40   $        74.94   $         ‐     $     1,051.34   $      1,051.34   $      2,102.68
1785   1333264   PINTO           RODRIGO       $     3,785.51   $       783.45   $       31.03   $     4,599.99   $      4,599.99   $      9,199.97
1786   1057481   PIONE           JAMES         $     3,880.92   $       721.51   $         ‐     $     4,602.42   $      4,602.42   $      9,204.84
1787    408901   PIZZO           FRANK         $          ‐     $         1.37   $         ‐     $         1.37   $          1.37   $          2.74
1788   1026510   PLACIDO         IVAN          $     8,173.60   $       367.57   $         ‐     $     8,541.17   $      8,541.17   $     17,082.33
1789    372539   PNEUMAN         JOHN          $     7,861.04   $     1,620.87   $         ‐     $     9,481.91   $      9,481.91   $     18,963.82
1790   1048272   POGREBINSKY     BERNARD       $        83.09   $       150.08   $         ‐     $       233.16   $        233.16   $        466.33
1791   1057482   POLANCO         MELODY        $       784.44   $        43.41   $         ‐     $       827.85   $        827.85   $      1,655.70
1792    509223   POLLOCK         JENNIFER      $          ‐     $       452.72   $         ‐     $       452.72   $        452.72   $        905.44
1793   1067694   POLUSCAR        JAMES         $     4,315.00   $       190.13   $         ‐     $     4,505.12   $      4,505.12   $      9,010.24
1794    610576   PONCE           ALEJANDRO     $       728.07   $       478.71   $         ‐     $     1,206.78   $      1,206.78   $      2,413.55
1795   1269887   PORCELLO        PAUL          $       805.14   $        39.57   $         ‐     $       844.71   $        844.71   $      1,689.41
1796   1349307   PORTELA         ROBERT        $     2,523.51   $       506.52   $       28.98   $     3,059.01   $      3,059.01   $      6,118.02
1797    407171   PORTELA         WILLIAM       $     4,330.85   $     1,375.01   $         ‐     $     5,705.85   $      5,705.85   $     11,411.71
1798    406445   PORTILLA        ROBERT        $     2,032.82   $     2,231.26   $         ‐     $     4,264.08   $      4,264.08   $      8,528.16
1799   1164791   PORTKA          GRZEGORZ      $       722.27   $       218.86   $         ‐     $       941.14   $        941.14   $      1,882.27
1800    416159   POTITO          VICTOR        $     3,099.43   $       575.19   $         ‐     $     3,674.62   $      3,674.62   $      7,349.25
1801    407514   POWER           SEAN          $     2,276.74   $       627.18   $         ‐     $     2,903.92   $      2,903.92   $      5,807.83
1802   1359584   PRENTICE        ERMA          $     3,394.59   $       261.54   $      188.88   $     3,845.01   $      3,845.01   $      7,690.03
1803   1227817   PRESCOTT        LAUREN        $     2,475.05   $       240.69   $         ‐     $     2,715.74   $      2,715.74   $      5,431.48
1804    591273   PRESSLER        TODD          $     1,320.47   $       397.88   $      300.47   $     2,018.82   $      2,018.82   $      4,037.64
1805    407343   PRICE           CLIFTON       $     2,051.49   $       162.52   $         ‐     $     2,214.01   $      2,214.01   $      4,428.02
1806    406820   PRIMO           EDWARD        $     1,385.60   $       164.34   $         ‐     $     1,549.94   $      1,549.94   $      3,099.88
1807   1210061   PRIMO           KALIS         $       609.47   $       116.80   $         ‐     $       726.27   $        726.27   $      1,452.54
1808   1397531   PRINCE          ROHAN         $     1,570.93   $       156.95   $         ‐     $     1,727.88   $      1,727.88   $      3,455.76
1809    408756   PRINGLE         EDNA          $     3,257.38   $        42.52   $         ‐     $     3,299.90   $      3,299.90   $      6,599.80
1810    407012   PRUDEN          ALBERT        $        42.59   $        22.91   $         ‐     $        65.50   $         65.50   $        131.00
1811    422393   PRYCE‐ROBERTS   ANDREA        $     2,043.82   $       273.74   $         ‐     $     2,317.56   $      2,317.56   $      4,635.11
1812   1022743   PUCCIARELLI     NICOLE        $     2,745.77   $       603.11   $       83.62   $     3,432.51   $      3,432.51   $      6,865.01
1813   1006270   PUENTE          JANET         $     2,210.84   $     1,100.08   $      115.40   $     3,426.32   $      3,426.32   $      6,852.64
1814    572443   PUHL            KRISTIN       $       117.26   $        35.68   $         ‐     $       152.94   $        152.94   $        305.88
1815   1349308   PUMILLO         KYLE          $     1,158.25   $       114.72   $         ‐     $     1,272.97   $      1,272.97   $      2,545.94
1816    408301   PUZINO          DINO          $       211.72   $         1.07   $         ‐     $       212.79   $        212.79   $        425.59
1817    408398   QUEVEDO         FABIOLA       $       980.99   $        74.19   $         ‐     $     1,055.18   $      1,055.18   $      2,110.36
1818   1041246   QUICK           ANNWON        $     1,363.34   $        19.36   $      528.77   $     1,911.47   $      1,911.47   $      3,822.94
1819    411362   QUIGLEY         KIM           $       715.89   $        84.06   $         ‐     $       799.95   $        799.95   $      1,599.89
1820   1064164   QUINDE JR       PABLO         $     4,794.68   $        99.24   $         ‐     $     4,893.92   $      4,893.92   $      9,787.84
1821    470227   QUINONES        OMAR          $     1,143.09   $        33.11   $         ‐     $     1,176.20   $      1,176.20   $      2,352.40
1822    996271   QUINONES        PEDRO         $       564.17   $         1.16   $         ‐     $       565.33   $        565.33   $      1,130.67
1823    407368   QUINTERO        RICARDO       $     2,423.07   $        57.89   $         ‐     $     2,480.96   $      2,480.96   $      4,961.91
1824    572429   RADOVIC         EDDIE         $     9,267.54   $     7,648.11   $         ‐     $    16,915.65   $    16,915.65    $     33,831.30
1825   1227819   RAGAGLIA        STEPHEN       $       782.95   $        59.08   $         ‐     $       842.03   $        842.03   $      1,684.06
1826   1048564   RAHMAN          REZAUR        $     1,244.39   $       108.92   $         ‐     $     1,353.31   $      1,353.31   $      2,706.61
1827    968745   RAHYAB          USMAN         $     1,528.39   $       630.86   $      188.16   $     2,347.41   $      2,347.41   $      4,694.83
1828   1349309   RAMIREZ         ANGEL         $     2,156.75   $     1,513.19   $         ‐     $     3,669.94   $      3,669.94   $      7,339.88
1829   1227820   RAMIREZ         EDGAR         $     1,097.45   $        97.49   $         ‐     $     1,194.94   $      1,194.94   $      2,389.88



                                                         Page 31 of 43
                                                       EXHIBIT A


                                                                                                  TOTAL
                                                                                               AMOUNT OF            100%          TOTAL BACKPAY
                                            Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last         First             Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
1830   1335472   RAMIREZ      JOHNATHAN     $       113.44   $        28.09   $         ‐     $       141.53   $        141.53   $        283.05
1831   1041132   RAMIREZ      MILAGROS      $     1,892.33   $        51.47   $         ‐     $     1,943.80   $      1,943.80   $      3,887.60
1832    980591   RAMIREZ      VANESSA       $       813.16   $         7.28   $         ‐     $       820.43   $        820.43   $      1,640.87
1833   1013254   RAMJAS       RYAN          $     1,318.31   $        29.99   $       55.93   $     1,404.23   $      1,404.23   $      2,808.47
1834   1359585   RAMOS        ANDREW        $     1,434.55   $       123.74   $      351.43   $     1,909.72   $      1,909.72   $      3,819.43
1835    181383   RAMOS        DAVID         $     2,611.56   $        15.37   $         ‐     $     2,626.92   $      2,626.92   $      5,253.84
1836    980597   RAMOS        FRANK         $     5,018.69   $     1,344.96   $         ‐     $     6,363.65   $      6,363.65   $     12,727.30
1837    540175   RAMOS        GILBERT       $          ‐     $     1,024.33   $       17.12   $     1,041.46   $      1,041.46   $      2,082.91
1838    408733   RAMOS        MILDRED       $          ‐     $         5.80   $         ‐     $         5.80   $          5.80   $         11.60
1839    257014   RAMOS        ORLANDO       $     5,279.68   $     1,436.71   $         ‐     $     6,716.39   $      6,716.39   $     13,432.78
1840    448070   RAMOS        RUDAINA       $          ‐     $       164.44   $         ‐     $       164.44   $        164.44   $        328.89
1841   1276544   RAMOS        VERONICA      $     4,144.32   $     1,089.33   $         ‐     $     5,233.65   $      5,233.65   $     10,467.30
1842    472000   RAMOS        VICTOR        $     5,525.49   $        79.83   $       96.39   $     5,701.71   $      5,701.71   $     11,403.41
1843   1333265   RAMSOOK      NIGEL         $     2,766.94   $       846.63   $         ‐     $     3,613.57   $      3,613.57   $      7,227.14
1844   1222446   RANDAZZO     SEAN          $     2,046.64   $       557.67   $         ‐     $     2,604.31   $      2,604.31   $      5,208.62
1845   1143841   RANDOLPH     ERIC          $     1,802.25   $       205.63   $       80.50   $     2,088.38   $      2,088.38   $      4,176.76
1846    407749   RANIERI      ANTHONY       $       557.45   $       267.80   $         ‐     $       825.25   $        825.25   $      1,650.51
1847    801337   RASHEED      AZIZA         $     1,688.97   $       145.53   $         ‐     $     1,834.50   $      1,834.50   $      3,669.00
1848    531319   RATHOUR      MOHINDER      $     1,414.93   $        15.44   $         ‐     $     1,430.37   $      1,430.37   $      2,860.73
1849   1067598   RATZ         LAUREN        $     1,105.33   $       100.10   $         ‐     $     1,205.43   $      1,205.43   $      2,410.86
1850   1057484   RATZ JR      RONALD        $       418.26   $        26.99   $         ‐     $       445.24   $        445.24   $        890.48
1851   1397534   RAUSEO       CHRISTOPHER   $     1,095.99   $       159.85   $       30.55   $     1,286.39   $      1,286.39   $      2,572.77
1852    441960   RAYNOR       CHARLES       $     2,238.43   $       578.05   $      224.17   $     3,040.65   $      3,040.65   $      6,081.31
1853   1013864   RAZENSON     WILLIAM       $     1,108.98   $       113.77   $      219.49   $     1,442.24   $      1,442.24   $      2,884.49
1854   1210063   RAZUMOV      ALEXANDER     $     2,234.78   $       115.69   $         ‐     $     2,350.47   $      2,350.47   $      4,700.94
1855   1328729   RECCE        LEILA         $     2,047.25   $        45.49   $         ‐     $     2,092.74   $      2,092.74   $      4,185.48
1856   1139211   REDICAN      ALTHEA        $     5,080.46   $       331.87   $       21.42   $     5,433.74   $      5,433.74   $     10,867.49
1857   1397535   REDWOOD      ANDREW        $     1,619.97   $       132.25   $         ‐     $     1,752.22   $      1,752.22   $      3,504.44
1858    406848   REESE        CLEMENT       $     6,979.34   $     3,140.63   $       86.79   $    10,206.76   $    10,206.76    $     20,413.52
1859    409053   REEVE        DAVID         $     3,042.37   $         9.46   $      451.12   $     3,502.95   $      3,502.95   $      7,005.90
1860   1359586   REGGLER      GIOVANNI      $     1,611.20   $       443.73   $         ‐     $     2,054.93   $      2,054.93   $      4,109.86
1861    580920   REHBERGER    DENNIS        $     4,584.68   $       841.13   $         ‐     $     5,425.81   $      5,425.81   $     10,851.62
1862   1359587   REID         MARLENA       $     1,211.41   $        70.47   $       14.59   $     1,296.46   $      1,296.46   $      2,592.93
1863   1227822   REINER       ANDREW        $     7,986.01   $     1,977.44   $       46.80   $    10,010.25   $    10,010.25    $     20,020.51
1864   1269888   REISENAUER   JEFFREY       $     1,010.35   $        51.07   $         ‐     $     1,061.42   $      1,061.42   $      2,122.84
1865    774475   REITZEN      KEVIN         $     2,296.81   $       208.04   $         ‐     $     2,504.85   $      2,504.85   $      5,009.70
1866   1154642   REMON        ROBERTO       $     5,378.96   $       282.00   $      494.92   $     6,155.88   $      6,155.88   $     12,311.77
1867   1139245   RENTA        KATHERINE     $     1,161.76   $       440.19   $         ‐     $     1,601.95   $      1,601.95   $      3,203.90
1868    577176   RESPOL       CHRISTOPHER   $     4,764.91   $     1,049.91   $       65.39   $     5,880.22   $      5,880.22   $     11,760.43
1869    577174   REST         SCOTT         $     7,095.63   $       451.41   $         ‐     $     7,547.03   $      7,547.03   $     15,094.07
1870    555948   RESTKO       JOANN         $       116.84   $        28.77   $         ‐     $       145.60   $        145.60   $        291.21
1871    576490   RESTREPO     MIGUEL        $     1,085.32   $        16.37   $         ‐     $     1,101.69   $      1,101.69   $      2,203.38
1872   1269889   RESTREPO     PAULINE       $     4,277.23   $     1,536.65   $         ‐     $     5,813.87   $      5,813.87   $     11,627.75
1873    407408   REYES        CARLOS        $     2,920.78   $         6.91   $         ‐     $     2,927.68   $      2,927.68   $      5,855.36
1874   1006272   REYES        DIANA         $       480.13   $       160.99   $       64.29   $       705.40   $        705.40   $      1,410.80
1875   1068158   REYES        FAVIO         $     1,238.24   $        19.86   $         ‐     $     1,258.10   $      1,258.10   $      2,516.19
1876    572423   REYES        JESSICA       $     1,721.67   $        67.15   $         ‐     $     1,788.82   $      1,788.82   $      3,577.64
1877   1004720   REYES        TARA          $     2,237.85   $       172.41   $         ‐     $     2,410.26   $      2,410.26   $      4,820.53
1878   1227823   REYES        VANESSA       $     2,438.69   $       450.79   $         ‐     $     2,889.48   $      2,889.48   $      5,778.96
1879    466641   RHABURN JR   ALVIN         $     2,776.69   $       335.43   $       96.04   $     3,208.16   $      3,208.16   $      6,416.32
1880   1227824   RIBEIRO      PAUL          $       857.73   $         2.27   $         ‐     $       860.00   $        860.00   $      1,720.00
1881   1397536   RICAURTE     DANIEL        $       967.18   $       464.36   $       24.37   $     1,455.92   $      1,455.92   $      2,911.84
1882   1119073   RICCARDI     ROCCO         $     1,147.09   $        64.22   $         ‐     $     1,211.31   $      1,211.31   $      2,422.62
1883    470500   RICCOBONO    DANIEL        $     8,670.41   $     1,849.06   $         ‐     $    10,519.47   $    10,519.47    $     21,038.95
1884   1091161   RICE         SHAWN         $       195.53   $         3.12   $         ‐     $       198.65   $        198.65   $        397.29
1885   1359588   RICHARDS     KENNETH       $     3,320.54   $       404.86   $         ‐     $     3,725.41   $      3,725.41   $      7,450.81
1886   1089855   RICHARDS     SANJAY        $       379.64   $       367.68   $       44.80   $       792.13   $        792.13   $      1,584.26
1887   1139246   RICHARDSON   MYKKA         $     1,777.57   $        82.73   $         ‐     $     1,860.30   $      1,860.30   $      3,720.59
1888   1199581   RICHARDSON   TANIA         $       165.54   $         0.50   $         ‐     $       166.04   $        166.04   $        332.08



                                                      Page 32 of 43
                                                     EXHIBIT A


                                                                                                TOTAL
                                                                                             AMOUNT OF            100%          TOTAL BACKPAY
                                          Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last         First           Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
1889   1006230   RICHARDSON   TYEISHA     $     1,066.38   $        71.13   $         ‐     $     1,137.51   $      1,137.51   $      2,275.02
1890   1291015   RIFFEY       KATHERINE   $     2,696.84   $       479.66   $         ‐     $     3,176.50   $      3,176.50   $      6,353.01
1891    422210   RIOS         ANDREW      $     5,452.02   $     2,670.14   $       17.41   $     8,139.57   $      8,139.57   $     16,279.14
1892   1349310   RIOS         ANTHONY     $       483.42   $         1.85   $         ‐     $       485.26   $        485.26   $        970.53
1893    241567   RIOS         CESAR       $       615.54   $       175.72   $         ‐     $       791.26   $        791.26   $      1,582.52
1894   1165343   RIOS         VANESSA     $       416.51   $        18.82   $         ‐     $       435.33   $        435.33   $        870.67
1895    422333   RITTER JR    WILLIAM     $     2,127.76   $       199.24   $         ‐     $     2,327.00   $      2,327.00   $      4,654.00
1896   1066128   RIVAS        DAN         $     1,053.22   $       188.26   $         ‐     $     1,241.48   $      1,241.48   $      2,482.95
1897   1006259   RIVAS        DIANE       $     3,022.84   $       161.95   $         ‐     $     3,184.79   $      3,184.79   $      6,369.57
1898    921875   RIVAS        RAMSES      $       705.71   $         6.92   $         ‐     $       712.63   $        712.63   $      1,425.25
1899    591274   RIVERA       AGATHA      $     4,741.41   $       257.14   $      176.75   $     5,175.30   $      5,175.30   $     10,350.59
1900    610891   RIVERA       ALEXIS      $     4,661.34   $        98.67   $         ‐     $     4,760.02   $      4,760.02   $      9,520.03
1901    411289   RIVERA       ALFRED      $     1,091.54   $     1,952.99   $         ‐     $     3,044.52   $      3,044.52   $      6,089.04
1902   1349311   RIVERA       ARIEL       $     3,714.35   $     1,326.55   $         ‐     $     5,040.90   $      5,040.90   $     10,081.81
1903   1210066   RIVERA       BRIAN       $     2,303.80   $       522.11   $         ‐     $     2,825.91   $      2,825.91   $      5,651.82
1904    885262   RIVERA       CYNTHIA     $     1,606.35   $       253.44   $      170.74   $     2,030.53   $      2,030.53   $      4,061.06
1905   1048751   RIVERA       JENELLE     $     1,888.79   $       768.82   $         ‐     $     2,657.60   $      2,657.60   $      5,315.20
1906    984051   RIVERA       JONATHAN    $     1,193.70   $       424.20   $      102.21   $     1,720.10   $      1,720.10   $      3,440.21
1907    407354   RIVERA       JOSE        $       799.90   $         0.05   $         ‐     $       799.95   $        799.95   $      1,599.91
1908   1165344   RIVERA       JOSIAH      $       744.48   $         0.51   $         ‐     $       744.99   $        744.99   $      1,489.98
1909    996551   RIVERA       LISSETTE    $     2,472.73   $        80.63   $      423.10   $     2,976.47   $      2,976.47   $      5,952.93
1910    428258   RIVERA       MARCELLA    $     4,414.85   $       253.66   $         ‐     $     4,668.51   $      4,668.51   $      9,337.02
1911   1087305   RIVERA       MARCO       $     6,796.36   $         1.52   $         ‐     $     6,797.88   $      6,797.88   $     13,595.76
1912    906289   RIVERA       MATTHEW     $     2,107.45   $       238.39   $        5.79   $     2,351.64   $      2,351.64   $      4,703.28
1913   1011858   RIVERA       MELISSA     $     1,919.99   $       743.94   $       68.50   $     2,732.42   $      2,732.42   $      5,464.85
1914    406154   RIVERA       MICHAEL     $     5,315.46   $       383.73   $      554.23   $     6,253.42   $      6,253.42   $     12,506.84
1915    488463   RIVERA       NELSON      $   10,631.71    $        80.69   $         ‐     $    10,712.40   $    10,712.40    $     21,424.81
1916   1013241   RIVERA       PABLO       $     2,090.85   $       137.51   $         ‐     $     2,228.36   $      2,228.36   $      4,456.73
1917   1333267   RIVERA       PETER       $     1,614.68   $       251.30   $       83.98   $     1,949.96   $      1,949.96   $      3,899.92
1918     67973   RIVERA       RICHARD     $     2,354.50   $       942.42   $         ‐     $     3,296.92   $      3,296.92   $      6,593.84
1919    534969   RIVERA       ROSA        $       696.69   $        13.17   $         ‐     $       709.86   $        709.86   $      1,419.72
1920   1210067   RIZZIERI     ELDA        $     3,028.92   $     1,914.43   $         ‐     $     4,943.35   $      4,943.35   $      9,886.70
1921   1089896   RIZZO        ALLEN       $       856.35   $        16.82   $      180.90   $     1,054.07   $      1,054.07   $      2,108.14
1922   1081479   ROBALINO     GIANNELLA   $     1,655.87   $       339.73   $         ‐     $     1,995.59   $      1,995.59   $      3,991.19
1923   1227825   ROBERSON     RONALD      $     1,062.04   $       311.74   $        2.69   $     1,376.47   $      1,376.47   $      2,752.94
1924   1046921   ROBERTS      ALEXIS      $     1,473.61   $       174.79   $       56.16   $     1,704.57   $      1,704.57   $      3,409.14
1925   1397538   ROBERTS      DUJOHN      $     1,158.88   $     1,758.28   $       46.71   $     2,963.88   $      2,963.88   $      5,927.76
1926    497416   ROBERTS      EARL        $     3,462.46   $     1,161.50   $         ‐     $     4,623.96   $      4,623.96   $      9,247.91
1927    241841   ROBERTS      PETER       $     6,751.34   $       118.18   $         ‐     $     6,869.51   $      6,869.51   $     13,739.03
1928   1100069   ROBINSON     ASHANTI     $     3,007.16   $       843.18   $         ‐     $     3,850.34   $      3,850.34   $      7,700.67
1929   1139247   ROBINSON     ERIC        $     3,376.28   $       371.83   $       53.17   $     3,801.27   $      3,801.27   $      7,602.55
1930    409711   ROBINSON     NATHAN      $       674.05   $       187.67   $       38.10   $       899.82   $        899.82   $      1,799.64
1931   1064111   ROBINSON     RICHARD     $     1,367.47   $        99.43   $         ‐     $     1,466.90   $      1,466.90   $      2,933.79
1932   1269890   ROCHA JR     MARIO       $       590.80   $        86.87   $         ‐     $       677.68   $        677.68   $      1,355.35
1933    611114   ROCHE        CRYSTAL     $     2,214.12   $         4.84   $         ‐     $     2,218.96   $      2,218.96   $      4,437.92
1934    996810   ROCK         LATOYA      $     1,301.91   $       118.46   $         ‐     $     1,420.36   $      1,420.36   $      2,840.72
1935    409075   RODDY        JOHN        $     1,499.22   $     3,488.58   $       61.49   $     5,049.29   $      5,049.29   $     10,098.58
1936   1359589   RODRIGUEZ    ALFREDO     $     4,569.16   $       446.73   $         ‐     $     5,015.89   $      5,015.89   $     10,031.78
1937    610884   RODRIGUEZ    BRANDON     $       732.75   $        62.23   $         ‐     $       794.98   $        794.98   $      1,589.95
1938   1089912   RODRIGUEZ    CARLOS      $     3,740.77   $       523.71   $         ‐     $     4,264.48   $      4,264.48   $      8,528.95
1939    509225   RODRIGUEZ    CARMELO     $     5,843.44   $        32.06   $         ‐     $     5,875.50   $      5,875.50   $     11,750.99
1940   1081486   RODRIGUEZ    CHRISTINA   $     1,396.55   $       364.18   $         ‐     $     1,760.74   $      1,760.74   $      3,521.47
1941    548149   RODRIGUEZ    DENNIS      $       587.88   $       595.17   $         ‐     $     1,183.05   $      1,183.05   $      2,366.11
1942    408413   RODRIGUEZ    EDWARD      $     2,945.78   $     1,056.25   $         ‐     $     4,002.03   $      4,002.03   $      8,004.06
1943    298741   RODRIGUEZ    EDWARD      $     3,134.46   $       226.50   $         ‐     $     3,360.96   $      3,360.96   $      6,721.92
1944    611118   RODRIGUEZ    EMMANUEL    $     1,461.26   $       523.99   $         ‐     $     1,985.25   $      1,985.25   $      3,970.49
1945    500819   RODRIGUEZ    FRANKLIN    $     1,923.59   $        68.80   $      568.26   $     2,560.66   $      2,560.66   $      5,121.32
1946    534968   RODRIGUEZ    GEORGE      $   11,083.15    $       102.84   $         ‐     $    11,185.99   $    11,185.99    $     22,371.98
1947   1359590   RODRIGUEZ    HENRY       $     1,457.47   $       802.35   $       15.64   $     2,275.46   $      2,275.46   $      4,550.93



                                                    Page 33 of 43
                                                       EXHIBIT A


                                                                                                  TOTAL
                                                                                               AMOUNT OF            100%          TOTAL BACKPAY
                                            Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last         First             Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
1948   1067079   RODRIGUEZ    JEANINE       $     5,131.01   $       707.55   $         ‐     $     5,838.55   $      5,838.55   $     11,677.11
1949    407129   RODRIGUEZ    JOSEPH        $       530.35   $        13.43   $         ‐     $       543.78   $        543.78   $      1,087.55
1950   1269892   RODRIGUEZ    JOSHUA        $     1,232.89   $       320.32   $      160.40   $     1,713.61   $      1,713.61   $      3,427.23
1951   1210068   RODRIGUEZ    OSHIAMARA     $     2,150.68   $       118.38   $      139.82   $     2,408.89   $      2,408.89   $      4,817.78
1952    610579   RODRIGUEZ    REMA          $     2,278.32   $       735.72   $         ‐     $     3,014.04   $      3,014.04   $      6,028.08
1953    577045   RODRIGUEZ    RUBEN         $     1,489.30   $        27.42   $         ‐     $     1,516.73   $      1,516.73   $      3,033.46
1954   1143952   RODRIGUEZ    SAMANTHA      $       449.03   $       129.98   $         ‐     $       579.01   $        579.01   $      1,158.02
1955    375790   RODRIGUEZ    VANESSA       $       500.16   $        10.25   $         ‐     $       510.41   $        510.41   $      1,020.82
1956    610578   ROEDER       CRAIG         $     2,790.20   $       123.17   $         ‐     $     2,913.37   $      2,913.37   $      5,826.73
1957   1269893   ROGOVICH     DOMINIC       $     1,067.36   $       228.72   $         ‐     $     1,296.08   $      1,296.08   $      2,592.15
1958    406349   ROLLINS      LYNWOOD       $     2,118.49   $       146.64   $         ‐     $     2,265.13   $      2,265.13   $      4,530.25
1959   1139249   ROLOSON      KRAIG         $     1,121.95   $       146.43   $         ‐     $     1,268.38   $      1,268.38   $      2,536.76
1960    996671   ROMAIN       PEGUY         $     1,674.83   $       320.28   $         ‐     $     1,995.11   $      1,995.11   $      3,990.21
1961   1333270   ROMAN        CHRISTOPHER   $       833.64   $       112.77   $         ‐     $       946.41   $        946.41   $      1,892.81
1962    610580   ROMAN        JORGE         $     2,417.77   $       143.42   $       51.66   $     2,612.85   $      2,612.85   $      5,225.69
1963    445775   ROMAN        KATHYLEEN     $       686.55   $        55.42   $         ‐     $       741.97   $        741.97   $      1,483.95
1964    512056   ROMAN        LIONEL        $   11,876.89    $       372.13   $         ‐     $    12,249.02   $    12,249.02    $     24,498.04
1965   1006275   ROMAN        MARCELINO     $       331.80   $        14.25   $         ‐     $       346.05   $        346.05   $        692.10
1966    580747   ROMAN JR.    VICTOR        $     3,494.42   $         6.39   $         ‐     $     3,500.82   $      3,500.82   $      7,001.63
1967   1089929   ROMANI       CHRISTOPHER   $     1,075.65   $        20.41   $         ‐     $     1,096.07   $      1,096.07   $      2,192.13
1968    408877   ROMANOWSKI   COREY         $     4,609.78   $       774.98   $         ‐     $     5,384.76   $      5,384.76   $     10,769.51
1969   1041251   ROMEO        JOSEPH        $     3,404.37   $       567.66   $      119.09   $     4,091.11   $      4,091.11   $      8,182.22
1970    407330   ROMERO       DAVID         $     4,287.52   $         0.77   $         ‐     $     4,288.29   $      4,288.29   $      8,576.57
1971    603592   ROMERO       EDGAR         $     4,172.17   $     2,823.17   $         ‐     $     6,995.34   $      6,995.34   $     13,990.68
1972    408463   ROMPS        MICHAEL       $          ‐     $        94.67   $         ‐     $        94.67   $         94.67   $        189.35
1973    407269   RONAY        ZARINA        $     7,228.80   $     5,507.32   $         ‐     $    12,736.13   $    12,736.13    $     25,472.25
1974   1307509   ROSADO       CARIN         $     3,424.66   $       768.76   $         ‐     $     4,193.42   $      4,193.42   $      8,386.83
1975    581149   ROSADO       JASON         $     2,205.75   $       671.29   $         ‐     $     2,877.04   $      2,877.04   $      5,754.09
1976    576489   ROSALES      EDGAR         $     1,527.42   $         2.98   $         ‐     $     1,530.39   $      1,530.39   $      3,060.79
1977   1359559   ROSALES      NICOLE        $     1,494.72   $        30.86   $         ‐     $     1,525.57   $      1,525.57   $      3,051.14
1978   1333271   ROSARIO      CESAR         $     2,472.55   $       369.17   $       17.36   $     2,859.09   $      2,859.09   $      5,718.18
1979    408464   ROSAS‐DIAZ   YVONNE        $     1,768.24   $       133.22   $         ‐     $     1,901.46   $      1,901.46   $      3,802.92
1980    406327   ROSATI       JERRI         $       605.99   $        13.29   $         ‐     $       619.28   $        619.28   $      1,238.56
1981    408285   ROSATI       JOHN          $     2,202.89   $       296.04   $         ‐     $     2,498.93   $      2,498.93   $      4,997.87
1982    528309   ROSE         RYAN          $     3,620.02   $       370.61   $         ‐     $     3,990.63   $      3,990.63   $      7,981.26
1983   1269894   ROSE JR JR   ROBERT        $     1,552.88   $        30.39   $         ‐     $     1,583.27   $      1,583.27   $      3,166.53
1984    577044   ROSENBERG    SELEANA       $     3,012.31   $       198.13   $         ‐     $     3,210.44   $      3,210.44   $      6,420.88
1985    441934   ROSENTHAL    ANDREW        $     1,336.88   $       339.88   $         ‐     $     1,676.76   $      1,676.76   $      3,353.51
1986    500990   ROSS         VANESSA       $     4,415.36   $       131.55   $         ‐     $     4,546.91   $      4,546.91   $      9,093.82
1987    406307   ROTHFELD     MICHAEL       $     1,459.28   $       622.56   $         ‐     $     2,081.84   $      2,081.84   $      4,163.68
1988   1349315   ROTHMAN      JONATHAN      $     1,078.35   $       362.27   $      170.17   $     1,610.79   $      1,610.79   $      3,221.57
1989   1359593   ROZAS        BRIAN         $     1,366.52   $        73.00   $         ‐     $     1,439.52   $      1,439.52   $      2,879.04
1990    406889   RUEDA        MARIA         $          ‐     $       242.15   $         ‐     $       242.15   $        242.15   $        484.29
1991   1349317   RUFRANO      PAUL          $     3,378.44   $       334.55   $      171.28   $     3,884.28   $      3,884.28   $      7,768.55
1992    448369   RUGEN        JOHN          $     4,148.05   $       727.71   $         ‐     $     4,875.76   $      4,875.76   $      9,751.53
1993   1397540   RUGG         KEVIN         $     1,752.25   $       337.50   $         ‐     $     2,089.75   $      2,089.75   $      4,179.50
1994    554131   RUIZ         ADAM          $     1,272.41   $         1.74   $         ‐     $     1,274.15   $      1,274.15   $      2,548.29
1995    408065   RUIZ         EDWARD        $     1,193.57   $         2.17   $         ‐     $     1,195.74   $      1,195.74   $      2,391.48
1996    408820   RUIZ         JOSEPH        $     1,837.03   $     6,511.67   $       13.43   $     8,362.12   $      8,362.12   $     16,724.24
1997   1164793   RUIZ         KEVIN         $     1,268.33   $        75.24   $         ‐     $     1,343.57   $      1,343.57   $      2,687.15
1998   1133236   RUIZ         RICHARD       $       855.07   $        37.66   $         ‐     $       892.73   $        892.73   $      1,785.47
1999    458490   RUSH JR      WILLIAM       $     6,191.68   $       135.72   $         ‐     $     6,327.40   $      6,327.40   $     12,654.79
2000    407964   RUSHING      CARLETHA      $     1,136.90   $       902.76   $         ‐     $     2,039.66   $      2,039.66   $      4,079.31
2001    610581   RUSSELL      DEAN          $     1,649.25   $       441.90   $       68.32   $     2,159.46   $      2,159.46   $      4,318.93
2002    996533   RUSSELL      NICKETO       $   13,356.93    $     1,595.58   $         ‐     $    14,952.51   $    14,952.51    $     29,905.01
2003    416266   RUSSO        ALISON        $     3,398.47   $     1,147.31   $       27.42   $     4,573.21   $      4,573.21   $      9,146.42
2004    611239   RUSSO        CHRISTOPHER   $       615.25   $        85.37   $         ‐     $       700.62   $        700.62   $      1,401.24
2005   1025891   RUSSO        GEORGE        $     2,171.73   $       372.47   $         ‐     $     2,544.21   $      2,544.21   $      5,088.41
2006    800952   RUSSO        MICHAEL       $     1,070.69   $         2.93   $         ‐     $     1,073.62   $      1,073.62   $      2,147.24



                                                      Page 34 of 43
                                                           EXHIBIT A


                                                                                                      TOTAL
                                                                                                   AMOUNT OF           100%          TOTAL BACKPAY
                                                Unpaid Minutes         RR          Straight OT      BACKPAY         LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last              First            Claim            Claim            Claim          CLAIMS          DAMAGES           DAMAGES
2007   1397542   RUSSO             THOMAS       $     1,685.33   $       269.05   $      122.34   $    2,076.72   $      2,076.72   $      4,153.44
2008   1269895   RUTHERFORD        AVIAN        $       882.98   $       234.53   $         ‐     $    1,117.52   $      1,117.52   $      2,235.04
2009   1006276   RYAN              BRENDAN      $       407.59   $        34.97   $         ‐     $      442.56   $        442.56   $        885.11
2010   1041252   RYAN              NICHOLAS     $     1,059.33   $       289.47   $         ‐     $    1,348.80   $      1,348.80   $      2,697.60
2011   1222453   RYOO              DANIEL       $     7,964.86   $     1,619.05   $       33.60   $    9,617.51   $      9,617.51   $     19,235.03
2012   1291050   SACCHI            JUSTIN       $       378.69   $        70.82   $         ‐     $      449.50   $        449.50   $        899.01
2013   1165357   SAEZ              DOLORES      $     2,237.12   $       307.30   $         ‐     $    2,544.42   $      2,544.42   $      5,088.84
2014   1133238   SAINT LOUIS       DJHONNY      $     3,251.61   $       438.62   $         ‐     $    3,690.24   $      3,690.24   $      7,380.47
2015   1210069   SAINT‐DIC         KEVIN        $     4,503.05   $       907.59   $      235.68   $    5,646.32   $      5,646.32   $     11,292.64
2016    610582   SAINT‐SURIN       LOUIS        $       123.12   $         1.59   $         ‐     $      124.71   $        124.71   $        249.41
2017   1068164   SAKS              BRIAN        $       661.80   $        17.99   $         ‐     $      679.79   $        679.79   $      1,359.58
2018   1307505   SALADIN           STUART       $     2,274.69   $       134.88   $      158.71   $    2,568.28   $      2,568.28   $      5,136.55
2019    876134   SALAS JR.         NICOLAS      $     1,170.90   $       238.30   $         ‐     $    1,409.20   $      1,409.20   $      2,818.40
2020    500991   SALAZAR           ELIZABETH    $     2,597.89   $     3,108.30   $         ‐     $    5,706.19   $      5,706.19   $     11,412.38
2021    408885   SALAZAR           FAVIAN       $     6,572.65   $       120.56   $         ‐     $    6,693.21   $      6,693.21   $     13,386.43
2022    429657   SALAZAR‐CAMPBEL   LEYDA        $     1,053.30   $        64.55   $         ‐     $    1,117.85   $      1,117.85   $      2,235.70
2023    407991   SALE              ANNE         $     1,255.18   $        68.80   $         ‐     $    1,323.98   $      1,323.98   $      2,647.96
2024    422386   SALEM             PARISA       $       246.93   $       132.00   $         ‐     $      378.93   $        378.93   $        757.87
2025    411279   SALGUERA          RON          $     1,321.94   $       325.86   $         ‐     $    1,647.80   $      1,647.80   $      3,295.61
2026   1164795   SALIM             SALIM        $     1,148.10   $       314.78   $         ‐     $    1,462.88   $      1,462.88   $      2,925.76
2027    422723   SAMERSON          HUGH         $     1,423.88   $       190.78   $         ‐     $    1,614.66   $      1,614.66   $      3,229.32
2028    581030   SAMPSON           MICHELLE     $     1,646.05   $        11.64   $         ‐     $    1,657.69   $      1,657.69   $      3,315.39
2029    471997   SAMPSON           STEVEN       $     3,054.91   $        44.53   $         ‐     $    3,099.44   $      3,099.44   $      6,198.89
2030    893171   SAMUELS           NATASHA      $     2,029.57   $        11.94   $         ‐     $    2,041.51   $      2,041.51   $      4,083.01
2031   1333273   SANCHEZ           ANTHONY      $     1,014.38   $       152.25   $      244.54   $    1,411.17   $      1,411.17   $      2,822.35
2032    500993   SANCHEZ           CHARLES      $     7,693.36   $       806.80   $         ‐     $    8,500.17   $      8,500.17   $     17,000.33
2033   1106004   SANCHEZ           ERIC         $       286.88   $        16.00   $         ‐     $      302.88   $        302.88   $        605.75
2034    408148   SANCHEZ           JESUS        $     4,715.95   $     1,929.17   $         ‐     $    6,645.12   $      6,645.12   $     13,290.24
2035   1133239   SANCHEZ           MARITZA      $     3,321.60   $        61.02   $ 1,095.97      $    4,478.58   $      4,478.58   $      8,957.17
2036   1119077   SANCHEZ           MICHAEL      $     4,195.18   $       286.24   $      120.88   $    4,602.30   $      4,602.30   $      9,204.60
2037   1057687   SANCLEMENTE       AURA         $     3,329.98   $       315.51   $         ‐     $    3,645.49   $      3,645.49   $      7,290.98
2038   1119080   SANDERS           DESIREE      $     5,064.68   $     1,367.73   $         ‐     $    6,432.42   $      6,432.42   $     12,864.83
2039   1349321   SANDVIK           MATTHEW      $     1,619.56   $       355.71   $       68.28   $    2,043.56   $      2,043.56   $      4,087.11
2040    488469   SANFILIPPO        MATTHEW      $       259.78   $          ‐     $         ‐     $      259.78   $        259.78   $        519.56
2041    407342   SANGENITI         SALVATORE    $       368.11   $        36.88   $         ‐     $      404.99   $        404.99   $        809.98
2042   1081492   SANNUTO           TONY         $     1,180.39   $       326.89   $         ‐     $    1,507.28   $      1,507.28   $      3,014.56
2043    572438   SANSEVERO         DONNAMARIE   $       539.03   $        19.40   $         ‐     $      558.43   $        558.43   $      1,116.87
2044    377488   SANTANA           JOSETTE      $     1,817.22   $       379.05   $         ‐     $    2,196.27   $      2,196.27   $      4,392.54
2045    422364   SANTANA           ROSANA       $     1,558.11   $        95.32   $         ‐     $    1,653.44   $      1,653.44   $      3,306.88
2046   1068165   SANTANGELO        CHARLES      $     2,117.96   $       761.37   $         ‐     $    2,879.32   $      2,879.32   $      5,758.65
2047    590750   SANTERO           KEITH        $     1,073.15   $       402.99   $      240.46   $    1,716.60   $      1,716.60   $      3,433.21
2048    461106   SANTIAGO          BOBBY        $     2,153.08   $       597.43   $       60.33   $    2,810.84   $      2,810.84   $      5,621.69
2049   1068166   SANTIAGO          CARLOS       $       454.15   $         0.69   $         ‐     $      454.83   $        454.83   $        909.66
2050    488446   SANTIAGO          JASON        $     1,110.83   $       178.63   $         ‐     $    1,289.46   $      1,289.46   $      2,578.92
2051   1057688   SANTIAGO          JENNIFER     $     2,072.48   $       410.32   $      246.54   $    2,729.34   $      2,729.34   $      5,458.68
2052    589350   SANTIAGO          MICHELLE     $     3,296.33   $     1,205.59   $         ‐     $    4,501.92   $      4,501.92   $      9,003.84
2053   1041253   SANTIAGO          PETER        $     1,171.29   $         4.22   $         ‐     $    1,175.51   $      1,175.51   $      2,351.03
2054   1081493   SANTIAGO          RAMON        $     4,709.94   $       152.56   $      122.28   $    4,984.78   $      4,984.78   $      9,969.56
2055    407646   SANTIAGO          SONIA‐IRIS   $       929.94   $        25.28   $         ‐     $      955.22   $        955.22   $      1,910.44
2056    407318   SANTIAGO‐JOHNSO   NILDA        $     1,841.84   $       102.95   $         ‐     $    1,944.79   $      1,944.79   $      3,889.58
2057   1359594   SANTILLO          JUSTIN       $     2,986.22   $       289.68   $         ‐     $    3,275.90   $      3,275.90   $      6,551.80
2058    603240   SANTINI           TAMECA       $     5,548.66   $     1,279.89   $         ‐     $    6,828.55   $      6,828.55   $     13,657.09
2059   1105732   SANTINI JR        NICOLAS      $     3,417.09   $     1,093.31   $         ‐     $    4,510.40   $      4,510.40   $      9,020.80
2060    957890   SANTORA           JOHN         $       850.06   $        35.62   $         ‐     $      885.68   $        885.68   $      1,771.35
2061   1106005   SANTORA           KATHLEEN     $       213.61   $        12.73   $         ‐     $      226.34   $        226.34   $        452.69
2062    541070   SANTOS            KELLY        $          ‐     $        97.06   $         ‐     $       97.06   $         97.06   $        194.12
2063   1054139   SANTOS            KELVIN       $       280.38   $        37.62   $       49.06   $      367.05   $        367.05   $        734.11
2064   1106006   SANTOS            RICARDO      $     2,204.35   $        99.70   $         ‐     $    2,304.06   $      2,304.06   $      4,608.11
2065    580890   SAPIENZA          FRANK        $          ‐     $         5.08   $         ‐     $        5.08   $          5.08   $         10.17



                                                          Page 35 of 43
                                                            EXHIBIT A


                                                                                                       TOTAL
                                                                                                    AMOUNT OF            100%          TOTAL BACKPAY
                                                 Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last              First             Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
2066   1089944   SAUNDERS‐HITNAR   TENILLE       $     1,997.19   $       773.69   $         ‐     $     2,770.87   $      2,770.87   $      5,541.75
2067    407495   SAVINON           EDWARD        $     6,738.47   $     2,212.15   $         ‐     $     8,950.62   $      8,950.62   $     17,901.24
2068   1026515   SAVOCA            DARRYL        $       666.89   $       103.86   $         ‐     $       770.75   $        770.75   $      1,541.51
2069    408977   SAWYER            KEITH         $     4,988.18   $       571.74   $      439.83   $     5,999.75   $      5,999.75   $     11,999.49
2070    422330   SAYBE             JANETTE       $     1,634.97   $        96.59   $         ‐     $     1,731.55   $      1,731.55   $      3,463.11
2071    515303   SCACCIO           RICHARD       $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
2072    589846   SCALISE           MATTHEW       $       868.09   $        18.13   $         ‐     $       886.22   $        886.22   $      1,772.44
2073    769907   SCANLON           JACQUELINE    $     4,152.48   $        31.69   $      587.17   $     4,771.34   $      4,771.34   $      9,542.69
2074   1321029   SCANLON           PETER         $     2,563.70   $        63.68   $         ‐     $     2,627.39   $      2,627.39   $      5,254.77
2075    408395   SCARINZI          STEVEN        $     7,130.14   $     2,859.40   $         ‐     $     9,989.54   $      9,989.54   $     19,979.08
2076   1210072   SCHAAF            DANIEL        $       973.14   $        67.67   $         ‐     $     1,040.80   $      1,040.80   $      2,081.60
2077   1089906   SCHAAF            KEVIN         $     1,049.95   $         3.48   $       81.32   $     1,134.75   $      1,134.75   $      2,269.51
2078    407501   SCHAAL            RONALD        $          ‐     $        26.77   $         ‐     $        26.77   $         26.77   $         53.54
2079   1165355   SCHARF            ANDREW        $       927.61   $        18.67   $         ‐     $       946.28   $        946.28   $      1,892.56
2080   1359595   SCHEEL            CHRISTOPHER   $     2,604.11   $       133.38   $         ‐     $     2,737.49   $      2,737.49   $      5,474.98
2081    531306   SCHETTINO         EMILE         $     9,828.81   $        13.09   $         ‐     $     9,841.90   $      9,841.90   $     19,683.80
2082   1045038   SCHILDGEN         ALLEN         $       816.67   $        99.15   $         ‐     $       915.82   $        915.82   $      1,831.64
2083    407424   SCHMIDT           AMANDA        $          ‐     $        34.65   $       58.35   $        93.00   $         93.00   $        186.00
2084   1349323   SCHMIDT           TONI          $     1,318.74   $        45.79   $       49.64   $     1,414.18   $      1,414.18   $      2,828.35
2085    531305   SCHNEIDER         KEITH         $          ‐     $        21.59   $         ‐     $        21.59   $         21.59   $         43.18
2086    971628   SCHOENING         VANESSA       $        79.91   $         6.84   $         ‐     $        86.75   $         86.75   $        173.50
2087   1359596   SCHRAMM JR        MICHAEL       $     2,295.20   $        86.48   $         ‐     $     2,381.69   $      2,381.69   $      4,763.37
2088    408786   SCHULTZ           MICHAEL       $     6,549.48   $       534.82   $         ‐     $     7,084.30   $      7,084.30   $     14,168.59
2089    407119   SCHULZ            DONNA         $     1,343.62   $       356.32   $         ‐     $     1,699.94   $      1,699.94   $      3,399.88
2090   1100074   SCHUPAK           SHRAGA        $       193.83   $       421.03   $         ‐     $       614.86   $        614.86   $      1,229.72
2091    589360   SCHURIG           WOODY         $     1,468.94   $       515.91   $         ‐     $     1,984.85   $      1,984.85   $      3,969.70
2092   1154672   SCHUSTER          DOUGLAS       $     4,529.29   $       389.65   $         ‐     $     4,918.94   $      4,918.94   $      9,837.88
2093   1154678   SCHWAGER          CHARLES       $     4,069.04   $       219.84   $         ‐     $     4,288.88   $      4,288.88   $      8,577.76
2094    406164   SCHWARTZ          HERMAN        $     6,144.37   $     3,715.06   $         ‐     $     9,859.43   $      9,859.43   $     19,718.85
2095    610585   SCHWARTZ          JOSHUA        $     1,853.61   $       182.80   $         ‐     $     2,036.41   $      2,036.41   $      4,072.82
2096   1359597   SCLAFANI          MICHAEL       $     2,331.79   $       588.37   $       10.83   $     2,930.99   $      2,930.99   $      5,861.99
2097   1397545   SCOGNAMIGLIO      CRYSTAL       $     2,266.48   $       479.53   $      111.74   $     2,857.74   $      2,857.74   $      5,715.48
2098    441961   SCOTT             DWIGHT        $     1,779.07   $       283.00   $         ‐     $     2,062.07   $      2,062.07   $      4,124.14
2099   1359598   SCOTT             HERVIN        $       458.98   $       677.31   $         ‐     $     1,136.30   $      1,136.30   $      2,272.59
2100    879656   SCOTT             LAVELL        $     2,294.29   $       689.44   $      127.88   $     3,111.61   $      3,111.61   $      6,223.23
2101    566423   SCOTT             NORMAN        $     7,748.78   $       489.10   $         ‐     $     8,237.88   $      8,237.88   $     16,475.76
2102    465250   SCOTT             ROSE          $       632.64   $       354.80   $       65.50   $     1,052.93   $      1,052.93   $      2,105.87
2103   1154225   SCULLARK          PERCY         $     1,334.56   $       850.90   $       50.77   $     2,236.23   $      2,236.23   $      4,472.47
2104    407654   SEABERRY          RICHARD       $   11,622.58    $     1,967.99   $         ‐     $    13,590.57   $    13,590.57    $     27,181.14
2105   1227830   SEABRA            JOAO          $     2,852.65   $       363.35   $      565.00   $     3,781.00   $      3,781.00   $      7,562.01
2106    589361   SEALY‐BROWN       KIMOI         $     1,151.78   $        99.08   $         ‐     $     1,250.86   $      1,250.86   $      2,501.73
2107    572432   SEARLES           JOSEPH        $     6,011.14   $       157.55   $      698.56   $     6,867.25   $      6,867.25   $     13,734.49
2108    935268   SEATON            ONEILIA       $     4,849.98   $       793.28   $      161.01   $     5,804.27   $      5,804.27   $     11,608.54
2109   1089914   SEDDIO JR         RODOLFO       $     1,158.15   $        42.27   $         ‐     $     1,200.41   $      1,200.41   $      2,400.83
2110    406452   SEDENIUSSEN       EARTHA        $     1,109.93   $         1.90   $         ‐     $     1,111.84   $      1,111.84   $      2,223.67
2111   1143960   SEEBRAT           MICHAEL       $     6,261.04   $     1,174.73   $         ‐     $     7,435.77   $      7,435.77   $     14,871.55
2112    572440   SEGOT             JOSEPH        $     8,592.35   $        28.39   $         ‐     $     8,620.74   $      8,620.74   $     17,241.47
2113    566425   SEGOVIA JR.       ANDRES        $     1,541.33   $       518.58   $         ‐     $     2,059.91   $      2,059.91   $      4,119.82
2114   1081495   SEIDMAN           JOSHUA        $       342.68   $       121.53   $         ‐     $       464.21   $        464.21   $        928.42
2115    434340   SEMPER            JOZETTE       $          ‐     $       191.42   $         ‐     $       191.42   $        191.42   $        382.85
2116    238113   SEMPLE            DONNA         $       372.46   $       113.69   $      104.50   $       590.65   $        590.65   $      1,181.31
2117   1321030   SEPULVEDA         GILBERT       $     2,362.09   $       599.20   $         ‐     $     2,961.29   $      2,961.29   $      5,922.58
2118    407595   SEPULVEDA         JOEL          $     1,607.68   $         5.49   $         ‐     $     1,613.16   $      1,613.16   $      3,226.33
2119    445100   SEQUEIRA          RAFAEL        $     1,459.55   $       507.87   $        2.28   $     1,969.70   $      1,969.70   $      3,939.39
2120    566426   SERRANO           ALEJANDRA     $     1,967.06   $       333.75   $         ‐     $     2,300.80   $      2,300.80   $      4,601.61
2121    515400   SERRANO           BETZAIDA      $     1,312.78   $        29.85   $         ‐     $     1,342.63   $      1,342.63   $      2,685.25
2122   1139251   SERRANO           ERIC          $     4,956.26   $       655.21   $         ‐     $     5,611.48   $      5,611.48   $     11,222.95
2123   1068167   SETORIE           MORGAN        $     5,459.00   $     1,974.83   $         ‐     $     7,433.83   $      7,433.83   $     14,867.66
2124   1104558   SEYMOUR           STEVEN        $       687.57   $       164.47   $         ‐     $       852.05   $        852.05   $      1,704.09



                                                           Page 36 of 43
                                                          EXHIBIT A


                                                                                                     TOTAL
                                                                                                  AMOUNT OF           100%          TOTAL BACKPAY
                                               Unpaid Minutes         RR          Straight OT      BACKPAY         LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last           First              Claim            Claim            Claim          CLAIMS          DAMAGES           DAMAGES
2125    537037   SHAHEED        AYESHA         $     4,230.26   $       135.26   $         ‐     $    4,365.52   $      4,365.52   $      8,731.04
2126    410361   SHARMA         AJAY           $       372.93   $       104.80   $         ‐     $      477.73   $        477.73   $        955.46
2127   1397546   SHAUGHNESSY    ALLISON        $     4,795.43   $       990.13   $         ‐     $    5,785.56   $      5,785.56   $     11,571.13
2128    996278   SHERIDAN       RACHEL         $       140.16   $       132.54   $         ‐     $      272.70   $        272.70   $        545.40
2129    557057   SHIPLEY        BRENDAN        $     1,314.97   $       207.07   $         ‐     $    1,522.04   $      1,522.04   $      3,044.09
2130   1276529   SHIWGOBIN      JAIME          $     1,235.96   $       232.37   $         ‐     $    1,468.33   $      1,468.33   $      2,936.66
2131   1139252   SICILIANO      JOSEPH         $     4,303.72   $       178.88   $         ‐     $    4,482.60   $      4,482.60   $      8,965.20
2132   1019701   SICILIANO      THOMAS         $     2,701.00   $     1,041.87   $         ‐     $    3,742.87   $      3,742.87   $      7,485.75
2133   1119082   SIDTIS         ANN‐MARIE      $     5,701.22   $       272.07   $         ‐     $    5,973.29   $      5,973.29   $     11,946.58
2134    408903   SIEGEL         BURTON         $          ‐     $        35.06   $         ‐     $       35.06   $         35.06   $         70.13
2135    500992   SIERRA         ARAMIS         $     3,260.83   $        41.59   $         ‐     $    3,302.42   $      3,302.42   $      6,604.84
2136   1359599   SIERRA         DANIEL         $          ‐     $          ‐     $         ‐     $         ‐     $           ‐     $           ‐
2137    892305   SIERRA         FRANCISCO      $       943.42   $        65.70   $         ‐     $    1,009.12   $      1,009.12   $      2,018.24
2138    409038   SIERRA         LUIS           $     3,934.17   $         2.39   $         ‐     $    3,936.56   $      3,936.56   $      7,873.13
2139   1013455   SIFF           JACQUELINE     $     1,536.46   $       138.33   $         ‐     $    1,674.79   $      1,674.79   $      3,349.58
2140   1006282   SIGNER         EDMUND         $     8,190.13   $       133.17   $      395.47   $    8,718.77   $      8,718.77   $     17,437.54
2141    566407   SILAS          KENNETH        $     2,188.36   $     6,771.27   $         ‐     $    8,959.63   $      8,959.63   $     17,919.26
2142    407798   SILVA          ARNOLD         $        21.75   $         0.95   $         ‐     $       22.70   $         22.70   $         45.39
2143    407745   SILVEIRA       ROBERTO        $     2,909.43   $     2,989.61   $       93.14   $    5,992.18   $      5,992.18   $     11,984.36
2144   1119078   SILVERSTEIN    CHARLES        $       946.67   $       135.78   $         ‐     $    1,082.45   $      1,082.45   $      2,164.89
2145   1118663   SILVERTHORNE   CATHY ANN      $     1,886.04   $       621.01   $       90.17   $    2,597.22   $      2,597.22   $      5,194.45
2146   1222457   SILVESTRI      MICHAEL        $     3,061.93   $       714.11   $         ‐     $    3,776.03   $      3,776.03   $      7,552.07
2147    380182   SILVESTRY      WILFREDO       $          ‐     $         4.89   $         ‐     $        4.89   $          4.89   $          9.79
2148    406163   SIMMONDS       GARY           $          ‐     $       151.87   $         ‐     $      151.87   $        151.87   $        303.73
2149   1359505   SIMMONS        AMANDA         $       700.07   $       371.85   $         ‐     $    1,071.92   $      1,071.92   $      2,143.84
2150     54415   SIMMONS        ARLENE         $          ‐     $          ‐     $         ‐     $         ‐     $           ‐     $           ‐
2151   1006283   SIMONIS        JOHNY          $     1,896.21   $       670.53   $       16.75   $    2,583.49   $      2,583.49   $      5,166.99
2152    416272   SIMONS         MERISA         $       907.72   $        20.75   $         ‐     $      928.47   $        928.47   $      1,856.94
2153   1349325   SINGER         MAXWELL        $       922.29   $        35.82   $         ‐     $      958.11   $        958.11   $      1,916.22
2154    472037   SINGH          PATRICIA       $       886.62   $        48.89   $       91.53   $    1,027.04   $      1,027.04   $      2,054.09
2155    971016   SINGH          RAJBIR         $     1,294.04   $        28.30   $         ‐     $    1,322.34   $      1,322.34   $      2,644.68
2156   1081496   SINGH          SUCHINGH       $     2,149.63   $       455.04   $         ‐     $    2,604.67   $      2,604.67   $      5,209.34
2157    603259   SINGH SANTOS   SHARON         $       851.59   $        27.37   $         ‐     $      878.96   $        878.96   $      1,757.92
2158    351231   SINGLETON      SANDRA         $     1,177.64   $        14.17   $         ‐     $    1,191.81   $      1,191.81   $      2,383.61
2159   1119088   SINGLETON      SHERRY         $     2,735.39   $       893.57   $         ‐     $    3,628.96   $      3,628.96   $      7,257.91
2160    416258   SKAMALOS       KONSTANTINOS   $     3,635.44   $     3,784.25   $      109.36   $    7,529.05   $      7,529.05   $     15,058.11
2161    518293   SKIPPER        BRIAN          $     3,097.70   $     2,160.42   $         ‐     $    5,258.12   $      5,258.12   $     10,516.23
2162   1349326   SKODNEK        CLIFF          $       455.88   $        10.12   $         ‐     $      465.99   $        465.99   $        931.99
2163    418450   SLICK          MARGARET       $       863.86   $         3.13   $         ‐     $      866.99   $        866.99   $      1,733.98
2164    500809   SMALL SR       TRENT          $     5,620.13   $       381.37   $      400.68   $    6,402.18   $      6,402.18   $     12,804.36
2165    407059   SMILEY         GARY           $       237.12   $         0.87   $         ‐     $      237.99   $        237.99   $        475.98
2166    406336   SMITH          ARNOLD         $     2,694.00   $       544.77   $         ‐     $    3,238.77   $      3,238.77   $      6,477.53
2167   1010374   SMITH          CEASHA         $     1,530.59   $       296.71   $         ‐     $    1,827.29   $      1,827.29   $      3,654.59
2168   1397548   SMITH          ERIKA          $     1,046.06   $       398.67   $         ‐     $    1,444.73   $      1,444.73   $      2,889.46
2169    408657   SMITH          H.CARLTON      $     1,966.57   $       298.66   $         ‐     $    2,265.23   $      2,265.23   $      4,530.45
2170    603577   SMITH          IAN            $     2,652.81   $     1,679.85   $         ‐     $    4,332.65   $      4,332.65   $      8,665.31
2171    410349   SMITH          JOHN           $     3,657.66   $     2,310.38   $       27.55   $    5,995.60   $      5,995.60   $     11,991.19
2172    407137   SMITH          KATHERINE      $       617.05   $     1,035.46   $       39.15   $    1,691.66   $      1,691.66   $      3,383.32
2173    407466   SMITH          KELVIN         $     1,651.19   $       757.99   $         ‐     $    2,409.17   $      2,409.17   $      4,818.34
2174   1119258   SMITH          MICHAEL        $     1,125.92   $        18.82   $         ‐     $    1,144.74   $      1,144.74   $      2,289.48
2175    406969   SMITH          ROSALIE        $     1,075.84   $       175.37   $      257.50   $    1,508.71   $      1,508.71   $      3,017.41
2176    461102   SMITH          STEPHEN        $     3,774.80   $        34.35   $         ‐     $    3,809.15   $      3,809.15   $      7,618.30
2177   1208935   SMITH II       HUGH           $     3,519.79   $       933.17   $      263.67   $    4,716.63   $      4,716.63   $      9,433.27
2178    408028   SMYTHE         GARFIELD       $     1,291.90   $       875.15   $         ‐     $    2,167.05   $      2,167.05   $      4,334.10
2179    610587   SOBOCINSKI     MAGDALENA      $       313.51   $        83.54   $         ‐     $      397.05   $        397.05   $        794.11
2180   1154682   SOCHOR         WILLIAM        $     1,644.90   $        93.39   $         ‐     $    1,738.29   $      1,738.29   $      3,476.59
2181   1144433   SODEN          JOHN           $     6,442.53   $       259.03   $         ‐     $    6,701.55   $      6,701.55   $     13,403.11
2182    555925   SOLA           JOSELYN        $       815.63   $       220.14   $       20.87   $    1,056.64   $      1,056.64   $      2,113.28
2183   1359600   SOLANO         DENNIS         $       851.04   $       249.28   $         ‐     $    1,100.32   $      1,100.32   $      2,200.63



                                                         Page 37 of 43
                                                               EXHIBIT A


                                                                                                          TOTAL
                                                                                                       AMOUNT OF           100%          TOTAL BACKPAY
                                                    Unpaid Minutes         RR          Straight OT      BACKPAY         LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last              First                Claim            Claim            Claim          CLAIMS          DAMAGES           DAMAGES
2184    407965   SOLER             TERESA           $     2,767.35   $       922.25   $         ‐     $    3,689.60   $      3,689.60   $      7,379.20
2185   1100075   SOLIS             JOSE             $     1,020.13   $       169.22   $         ‐     $    1,189.35   $      1,189.35   $      2,378.71
2186   1139254   SOMAIAH           ANDREW           $       951.90   $       104.39   $       68.16   $    1,124.45   $      1,124.45   $      2,248.91
2187   1321031   SOOKHAI‐CASTRO    SANDRA           $     2,449.23   $       750.44   $         ‐     $    3,199.67   $      3,199.67   $      6,399.34
2188    420754   SOSA              CAONABO          $     4,304.89   $        58.75   $         ‐     $    4,363.63   $      4,363.63   $      8,727.27
2189   1269899   SOSA              NICOLE           $     1,260.51   $       186.72   $       63.70   $    1,510.93   $      1,510.93   $      3,021.87
2190    527587   SOTO              HECTOR           $     1,244.61   $       151.23   $       86.40   $    1,482.24   $      1,482.24   $      2,964.48
2191   1068168   SOTO JR           ROBERT           $     2,292.84   $       286.67   $         ‐     $    2,579.51   $      2,579.51   $      5,159.02
2192   1359601   SOTOMAYOR         BRYAN            $     1,728.88   $       105.64   $      588.07   $    2,422.58   $      2,422.58   $      4,845.16
2193    591276   SOTTILE           ROBERT           $     1,269.35   $       181.04   $         ‐     $    1,450.40   $      1,450.40   $      2,900.79
2194    408812   SOUFFRANT         MARIE‐NICOLE     $     3,756.86   $     1,965.18   $         ‐     $    5,722.04   $      5,722.04   $     11,444.08
2195    471992   SPAINER           LAUREN           $     9,613.30   $       129.57   $         ‐     $    9,742.87   $      9,742.87   $     19,485.74
2196    589863   SPANDORF          JASON            $     3,123.21   $       219.37   $         ‐     $    3,342.57   $      3,342.57   $      6,685.15
2197   1397549   SPARACO           DAVID            $     1,872.96   $       184.47   $      687.32   $    2,744.75   $      2,744.75   $      5,489.51
2198    461059   SPECHT            CHRISTOPHER      $     1,117.83   $        53.41   $         ‐     $    1,171.24   $      1,171.24   $      2,342.48
2199    407702   SPECHT            SOPHIA           $          ‐     $          ‐     $         ‐     $         ‐     $           ‐     $           ‐
2200   1154684   SPENCER           ROBERT           $       817.04   $        75.98   $         ‐     $      893.02   $        893.02   $      1,786.05
2201    407060   SPICER            EDWARD           $       453.90   $        58.61   $         ‐     $      512.52   $        512.52   $      1,025.03
2202   1276355   SPIES             BRYAN            $     2,773.18   $        69.46   $         ‐     $    2,842.64   $      2,842.64   $      5,685.29
2203   1397550   SPIESS            WILLIAM          $       576.50   $         8.04   $         ‐     $      584.53   $        584.53   $      1,169.07
2204   1013462   SPINELLI          JOSEPH           $     3,669.59   $       997.24   $         ‐     $    4,666.83   $      4,666.83   $      9,333.65
2205   1397551   SPINK             PETER            $     1,413.89   $        88.61   $         ‐     $    1,502.49   $      1,502.49   $      3,004.98
2206   1066362   SPOONER           ALYSSA           $     2,627.75   $       340.22   $         ‐     $    2,967.97   $      2,967.97   $      5,935.93
2207    515282   SPOONER           DAVID            $     4,784.96   $       653.90   $         ‐     $    5,438.86   $      5,438.86   $     10,877.73
2208    418462   SPRECKELS         THOMAS           $     3,374.79   $       646.70   $       27.73   $    4,049.22   $      4,049.22   $      8,098.45
2209   1089931   SPRINGER          EON              $       704.61   $       192.03   $         ‐     $      896.64   $        896.64   $      1,793.28
2210   1321032   SPROFERA          ALEXANDER        $     3,698.16   $       254.12   $         ‐     $    3,952.27   $      3,952.27   $      7,904.55
2211   1013463   ST. CLAIR         GREGORY          $     6,997.25   $       382.28   $         ‐     $    7,379.53   $      7,379.53   $     14,759.06
2212   1064104   ST. HUBERT        DONALD           $     1,434.70   $        92.46   $         ‐     $    1,527.16   $      1,527.16   $      3,054.33
2213    515221   ST. JEAN          ALEXANDRA        $       952.40   $       168.46   $      166.79   $    1,287.65   $      1,287.65   $      2,575.31
2214   1057691   ST. LOUIS         JEAN MAX         $     1,320.86   $       280.62   $       56.41   $    1,657.88   $      1,657.88   $      3,315.77
2215   1349328   STABILE           MARK             $     2,866.98   $       342.99   $         ‐     $    3,209.98   $      3,209.98   $      6,419.95
2216   1359602   STADLER           JEREMY           $       346.19   $        22.34   $        7.40   $      375.93   $        375.93   $        751.86
2217   1000047   STANLEY           SHAKIR‐N'NAMDI   $     1,219.06   $       102.21   $       69.81   $    1,391.09   $      1,391.09   $      2,782.17
2218    407920   STARACE           DOUGLAS          $     3,781.12   $        21.19   $         ‐     $    3,802.31   $      3,802.31   $      7,604.62
2219   1210075   STAUBITSER        THOMAS           $     1,179.47   $        97.27   $         ‐     $    1,276.74   $      1,276.74   $      2,553.48
2220    408394   STEFFENS          MICHAEL          $          ‐     $        11.41   $         ‐     $       11.41   $         11.41   $         22.83
2221   1333296   STEIN             HILLEL           $       100.34   $          ‐     $       16.76   $      117.10   $        117.10   $        234.20
2222   1321033   STEIN             NICHOLAS         $       790.48   $        29.96   $         ‐     $      820.45   $        820.45   $      1,640.89
2223    406464   STEINBERG         STEVEN           $     3,628.84   $         4.93   $         ‐     $    3,633.77   $      3,633.77   $      7,267.54
2224   1048566   STEINLE           GLENN            $     4,773.67   $        16.42   $         ‐     $    4,790.08   $      4,790.08   $      9,580.17
2225   1048567   STEINLE           KEVIN            $     2,840.63   $        22.63   $         ‐     $    2,863.26   $      2,863.26   $      5,726.51
2226   1359603   STEPHEN           JESSE            $     2,052.27   $        92.63   $        9.35   $    2,154.25   $      2,154.25   $      4,308.50
2227   1269900   STERN             ADAM             $     2,578.65   $        65.49   $       31.13   $    2,675.27   $      2,675.27   $      5,350.53
2228   1013262   STEWART           CINDY            $       990.36   $       565.67   $       45.30   $    1,601.33   $      1,601.33   $      3,202.66
2229    203938   STEWART           DAVID            $     1,099.08   $       388.31   $         ‐     $    1,487.39   $      1,487.39   $      2,974.79
2230    406528   STEWART           DOUGLAS          $     2,227.67   $       300.38   $         ‐     $    2,528.06   $      2,528.06   $      5,056.11
2231   1210076   STEWART‐SANTIAG   GREGORIA         $       434.44   $        71.64   $         ‐     $      506.08   $        506.08   $      1,012.16
2232    581138   STOKES            MELVIN           $     3,456.63   $     1,108.70   $       65.88   $    4,631.22   $      4,631.22   $      9,262.43
2233    603241   STRAUGHN          JUNE             $     5,901.50   $       173.48   $        1.60   $    6,076.58   $      6,076.58   $     12,153.16
2234    556501   STRAUSSBERG       BO               $     1,308.52   $       686.71   $         ‐     $    1,995.23   $      1,995.23   $      3,990.45
2235   1139255   STREVY‐MCDONALD   ASHLEY           $       938.19   $        34.73   $         ‐     $      972.92   $        972.92   $      1,945.84
2236   1307486   STRIANO           ANTHONY          $       349.87   $        51.12   $         ‐     $      400.99   $        400.99   $        801.98
2237   1227835   STRYKER           DANIEL           $     1,156.27   $        66.67   $         ‐     $    1,222.94   $      1,222.94   $      2,445.87
2238   1349329   STUDHOLME         TESS             $       262.80   $         9.15   $         ‐     $      271.96   $        271.96   $        543.92
2239   1359604   STUHLER           MICHAEL          $     2,518.61   $       328.37   $       50.98   $    2,897.96   $      2,897.96   $      5,795.92
2240    541019   SUAREZ            DANNY            $     5,163.09   $     2,464.42   $         ‐     $    7,627.51   $      7,627.51   $     15,255.01
2241   1359605   SUGDEN JR         JOHN             $          ‐     $          ‐     $         ‐     $         ‐     $           ‐     $           ‐
2242   1144430   SULLIVAN          KEVIN            $       883.16   $        58.76   $         ‐     $      941.92   $        941.92   $      1,883.85



                                                              Page 38 of 43
                                                        EXHIBIT A


                                                                                                   TOTAL
                                                                                                AMOUNT OF            100%          TOTAL BACKPAY
                                             Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last          First             Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
2243    566428   SULLIVAN      MICHAEL       $     3,675.82   $       876.63   $         ‐     $     4,552.46   $      4,552.46   $      9,104.92
2244    829638   SULLY         MARSO         $       920.55   $       142.79   $         ‐     $     1,063.33   $      1,063.33   $      2,126.67
2245   1397555   SUMMERVILLE   JEREMY        $       923.39   $        62.22   $      164.59   $     1,150.20   $      1,150.20   $      2,300.40
2246   1089938   SUTHERLAND    JASON         $     3,718.11   $     2,921.31   $        9.15   $     6,648.57   $      6,648.57   $     13,297.14
2247   1210078   SUTHERLAND    JOSHUA        $     1,816.35   $       177.56   $         ‐     $     1,993.91   $      1,993.91   $      3,987.82
2248    406170   SWIERKOWSKI   CHRISTOPHER   $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
2249   1104561   SWINDELL      KENNETH       $     1,675.01   $       214.68   $         ‐     $     1,889.69   $      1,889.69   $      3,779.38
2250   1006285   SYKES         TERRENCE      $       157.69   $         7.67   $         ‐     $       165.36   $        165.36   $        330.72
2251   1013460   TABOADA       GILBERT       $       331.47   $         3.30   $         ‐     $       334.77   $        334.77   $        669.55
2252    576902   TACOPINO      NICHOLAS      $     4,576.40   $       652.10   $         ‐     $     5,228.50   $      5,228.50   $     10,456.99
2253   1026517   TAITT         SEON          $     2,388.21   $       582.16   $         ‐     $     2,970.37   $      2,970.37   $      5,940.75
2254    408882   TAMMARO       ANTONIO       $     4,171.18   $       674.09   $         ‐     $     4,845.27   $      4,845.27   $      9,690.54
2255    581006   TANIS         PATRICIA      $     1,276.29   $        58.64   $         ‐     $     1,334.93   $      1,334.93   $      2,669.85
2256   1359606   TANIS         RODRIGUE      $     1,567.37   $       252.89   $       17.58   $     1,837.84   $      1,837.84   $      3,675.68
2257    589858   TARANTO       DAVID         $     4,138.61   $        16.13   $      463.66   $     4,618.39   $      4,618.39   $      9,236.78
2258    610591   TARIO         EDWIN         $     1,685.41   $       606.91   $         ‐     $     2,292.32   $      2,292.32   $      4,584.64
2259   1349331   TAUBER        JACOB         $       565.34   $        64.94   $         ‐     $       630.28   $        630.28   $      1,260.57
2260   1133241   TAVERNITE     DENNIS        $     7,007.33   $       997.76   $         ‐     $     8,005.09   $      8,005.09   $     16,010.18
2261   1397558   TAYLOR        CHRISTOPHER   $     2,178.79   $        71.36   $      113.58   $     2,363.73   $      2,363.73   $      4,727.45
2262   1081501   TAYLOR        CHRISTOPHER   $       892.84   $     1,994.41   $       53.50   $     2,940.75   $      2,940.75   $      5,881.51
2263    348306   TAYLOR        EMERY         $       510.60   $         8.27   $         ‐     $       518.86   $        518.86   $      1,037.72
2264   1057692   TAYLOR        GLEN          $     2,094.14   $       315.64   $         ‐     $     2,409.79   $      2,409.79   $      4,819.57
2265    500997   TAYLOR        JONATHAN      $     6,958.78   $     3,909.10   $         ‐     $    10,867.88   $    10,867.88    $     21,735.75
2266    465229   TAYLOR        MARK          $       906.86   $        52.58   $         ‐     $       959.45   $        959.45   $      1,918.89
2267   1144435   TAYLOR JR     ALVIN         $     1,216.43   $        51.54   $         ‐     $     1,267.97   $      1,267.97   $      2,535.93
2268    603538   TEJADA        ERIKA         $     1,089.42   $       285.82   $         ‐     $     1,375.24   $      1,375.24   $      2,750.49
2269    549804   TELLERIA      TROY          $       457.93   $         2.66   $         ‐     $       460.59   $        460.59   $        921.18
2270    418459   TENNANT       LORNA         $       870.54   $       404.43   $      132.63   $     1,407.60   $      1,407.60   $      2,815.20
2271    406802   TENNANT       WINSTON       $       348.31   $       138.09   $         ‐     $       486.40   $        486.40   $        972.79
2272   1165358   TEPLIY        ALEX          $       723.43   $       491.38   $         ‐     $     1,214.82   $      1,214.82   $      2,429.63
2273   1068174   TERRANOVA     ANTHONY       $     1,561.21   $       128.30   $      157.30   $     1,846.81   $      1,846.81   $      3,693.61
2274    406781   THOMAS        ELWOOD        $       680.36   $       154.89   $         ‐     $       835.25   $        835.25   $      1,670.51
2275   1164797   THOMAS        KIMERA        $     4,974.76   $     1,272.84   $         ‐     $     6,247.60   $      6,247.60   $     12,495.20
2276   1359607   THOMAS        SHAWN         $        76.69   $        14.20   $         ‐     $        90.89   $         90.89   $        181.78
2277   1165359   THOMAS        SWAIN         $       971.47   $       121.62   $         ‐     $     1,093.08   $      1,093.08   $      2,186.17
2278    491534   THOMAS        TRAVIS        $       352.07   $        28.04   $         ‐     $       380.11   $        380.11   $        760.23
2279   1013246   THOMPKINS     MARIO         $       526.25   $        11.06   $         ‐     $       537.30   $        537.30   $      1,074.61
2280    576477   THOMPSON      DARRYN        $       524.30   $        33.31   $         ‐     $       557.61   $        557.61   $      1,115.21
2281   1359608   THOMPSON      KAVON         $       904.81   $       498.66   $       49.20   $     1,452.67   $      1,452.67   $      2,905.34
2282   1133244   THOMPSON      MARIANN       $     2,188.37   $        32.52   $      390.96   $     2,611.85   $      2,611.85   $      5,223.71
2283   1154713   THOMPSON      MICHAEL       $     7,812.44   $     1,224.33   $        4.06   $     9,040.83   $      9,040.83   $     18,081.66
2284   1397559   THORPE        BO‐ANN        $       333.68   $        50.86   $         ‐     $       384.54   $        384.54   $        769.08
2285    407551   THORSEN       STEVEN        $     6,442.87   $       262.02   $         ‐     $     6,704.89   $      6,704.89   $     13,409.78
2286    996536   TICHMAN       BETH          $     2,257.77   $       222.52   $         ‐     $     2,480.29   $      2,480.29   $      4,960.58
2287   1210079   TIEDGE        KRISTOPHER    $     4,420.46   $       472.08   $       75.42   $     4,967.97   $      4,967.97   $      9,935.93
2288   1040919   TIEN          JULIANNE      $       535.62   $         2.30   $       73.76   $       611.68   $        611.68   $      1,223.36
2289    408245   TIER          ROBERT        $     1,562.39   $         2.78   $         ‐     $     1,565.17   $      1,565.17   $      3,130.34
2290   1333297   TILLERY       COREY         $     1,992.37   $       120.73   $         ‐     $     2,113.10   $      2,113.10   $      4,226.20
2291    498446   TIMOTHY       DAVID         $     3,878.65   $       327.72   $         ‐     $     4,206.37   $      4,206.37   $      8,412.74
2292   1397560   TINEO         YASMINE       $     1,457.85   $        70.77   $         ‐     $     1,528.61   $      1,528.61   $      3,057.22
2293   1269902   TOBIN         JENNIFER      $     3,290.60   $       620.06   $       22.49   $     3,933.14   $      3,933.14   $      7,866.28
2294    580745   TOME          MARK          $     4,685.56   $       546.97   $      139.19   $     5,371.72   $      5,371.72   $     10,743.44
2295    406372   TOOMER        WENDI         $       356.16   $         5.49   $         ‐     $       361.65   $        361.65   $        723.30
2296   1006287   TOOMEY        MICHAEL       $     5,328.42   $     2,657.74   $      746.54   $     8,732.69   $      8,732.69   $     17,465.38
2297   1227837   TOPPER        YEHUDA        $     3,043.07   $       410.43   $       72.03   $     3,525.53   $      3,525.53   $      7,051.05
2298   1359609   TORAL         DENNIS        $     2,172.21   $       388.88   $       74.83   $     2,635.92   $      2,635.92   $      5,271.83
2299    407834   TORRE         FELIPE        $     1,541.45   $       829.80   $         ‐     $     2,371.25   $      2,371.25   $      4,742.50
2300    441933   TORRES        ALBERTO       $     1,615.11   $        89.30   $         ‐     $     1,704.41   $      1,704.41   $      3,408.82
2301   1165360   TORRES        CAMALIA       $     1,631.25   $       147.24   $       56.56   $     1,835.06   $      1,835.06   $      3,670.11



                                                       Page 39 of 43
                                                           EXHIBIT A


                                                                                                      TOTAL
                                                                                                   AMOUNT OF            100%          TOTAL BACKPAY
                                                Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last             First             Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
2302   1397562   TORRES           CHRISTOPHER   $     1,179.34   $       155.17   $      296.06   $     1,630.57   $      1,630.57   $      3,261.14
2303   1081506   TORRES           FAUSTO        $     1,630.98   $       543.66   $         ‐     $     2,174.64   $      2,174.64   $      4,349.28
2304   1298422   TORRES           JUAN          $     1,213.21   $       175.46   $         ‐     $     1,388.67   $      1,388.67   $      2,777.34
2305   1006288   TORRES           LAURA         $     1,184.48   $       175.83   $         ‐     $     1,360.31   $      1,360.31   $      2,720.62
2306   1359610   TORRES           MADELINE      $     2,233.92   $     1,052.22   $         ‐     $     3,286.14   $      3,286.14   $      6,572.28
2307    406851   TORRES           MYRA          $       147.14   $          ‐     $         ‐     $       147.14   $        147.14   $        294.27
2308    497418   TORRES           NEIL          $     5,165.32   $       466.82   $         ‐     $     5,632.14   $      5,632.14   $     11,264.28
2309    407494   TORRES           PETER         $          ‐     $        30.38   $        7.01   $        37.39   $         37.39   $         74.77
2310    407664   TORRES           ROBERTO       $          ‐     $        45.90   $         ‐     $        45.90   $         45.90   $         91.79
2311    441938   TORRES           THOMAS        $     8,071.73   $        23.99   $       37.43   $     8,133.16   $      8,133.16   $     16,266.32
2312    466312   TORRES           YELITZA       $       957.51   $        23.60   $       11.36   $       992.47   $        992.47   $      1,984.93
2313    406501   TORRISI‐OLSEN    AMANDA        $       394.80   $        84.97   $         ‐     $       479.77   $        479.77   $        959.54
2314    996532   TORTORICI        ANTHONY       $     5,467.45   $        79.56   $      482.22   $     6,029.23   $      6,029.23   $     12,058.46
2315    572425   TORTORIELLO      STEPHEN       $     4,202.69   $     3,905.64   $      201.90   $     8,310.23   $      8,310.23   $     16,620.47
2316   1397563   TOTO             JOHN          $       588.15   $        20.66   $         ‐     $       608.81   $        608.81   $      1,217.62
2317   1040931   TOUATI           MOURAD        $     1,447.21   $       129.33   $         ‐     $     1,576.54   $      1,576.54   $      3,153.08
2318    406577   TOYLOY           GERARDO       $     6,011.79   $     5,900.34   $         ‐     $    11,912.13   $    11,912.13    $     23,824.26
2319   1144444   TRABOLSE         ANTHONY       $       639.69   $       143.72   $      107.67   $       891.09   $        891.09   $      1,782.17
2320   1019704   TRACE            ROBERT        $       679.38   $       118.26   $         ‐     $       797.64   $        797.64   $      1,595.29
2321    576746   TRAVERS          MICHAEL       $     1,922.70   $       967.86   $       56.13   $     2,946.69   $      2,946.69   $      5,893.38
2322   1359611   TRETYAKOV        DMITRIY       $       950.74   $        99.37   $         ‐     $     1,050.10   $      1,050.10   $      2,100.20
2323   1210028   TRIBIE           TAMARAH       $     2,705.35   $       708.39   $         ‐     $     3,413.74   $      3,413.74   $      6,827.47
2324   1105789   TRINIDAD         JOSE          $     4,633.81   $       428.17   $       20.03   $     5,082.01   $      5,082.01   $     10,164.03
2325    996555   TRINIDAD         RAFAEL        $     7,058.56   $       229.37   $         ‐     $     7,287.92   $      7,287.92   $     14,575.85
2326   1068176   TRIOLO           MICHAEL       $     1,367.38   $       467.22   $         ‐     $     1,834.60   $      1,834.60   $      3,669.20
2327    408272   TROEBER          TIMOTHY       $       977.13   $       222.56   $         ‐     $     1,199.68   $      1,199.68   $      2,399.36
2328    408361   TROISI           ONOFRIO       $          ‐     $       664.76   $       14.65   $       679.41   $        679.41   $      1,358.82
2329   1397564   TROTTA           NICHOLAS      $       781.87   $       266.36   $         ‐     $     1,048.23   $      1,048.23   $      2,096.47
2330   1227838   TRUGMAN          ADAM          $     1,481.44   $       194.30   $         ‐     $     1,675.73   $      1,675.73   $      3,351.47
2331   1349335   TSAI             THOMAS        $     2,477.38   $       496.31   $         ‐     $     2,973.69   $      2,973.69   $      5,947.39
2332    518297   TSANG            FELICIA       $          ‐     $         4.73   $         ‐     $         4.73   $          4.73   $          9.46
2333    996540   TUCKER           AMAZIAH       $     3,278.71   $       852.60   $       35.62   $     4,166.93   $      4,166.93   $      8,333.86
2334    518296   TUMBACO          GIOVANNI      $     1,137.39   $       973.79   $         ‐     $     2,111.18   $      2,111.18   $      4,222.36
2335   1359612   TURNER           MAHAUJAH      $     2,966.05   $       287.56   $       24.73   $     3,278.34   $      3,278.34   $      6,556.68
2336    534974   TURTURICI        SALVATORE     $     1,564.03   $       892.30   $         ‐     $     2,456.33   $      2,456.33   $      4,912.66
2337   1397565   TYLER JR         HECTOR        $     2,949.79   $        20.03   $         ‐     $     2,969.82   $      2,969.82   $      5,939.64
2338    407042   UBILES           JAMES         $     1,953.29   $         3.94   $         ‐     $     1,957.23   $      1,957.23   $      3,914.45
2339   1089952   UBILES           LINDA         $     1,338.10   $       232.80   $         ‐     $     1,570.90   $      1,570.90   $      3,141.81
2340   1019706   ULLMAN           MICHAEL       $     2,155.91   $     1,195.01   $         ‐     $     3,350.92   $      3,350.92   $      6,701.84
2341   1349337   ULRICH           MICHAEL       $       528.77   $        49.67   $         ‐     $       578.44   $        578.44   $      1,156.88
2342   1048754   UMPIERRE         HEIDI         $     3,248.73   $         9.59   $         ‐     $     3,258.31   $      3,258.31   $      6,516.62
2343   1349338   URBIELEWICZ      ROBERT        $     2,253.02   $        84.51   $         ‐     $     2,337.53   $      2,337.53   $      4,675.06
2344   1048755   URENA            GERARDO       $       183.47   $       258.66   $         ‐     $       442.13   $        442.13   $        884.25
2345   1224278   URENA            VICTOR        $       496.26   $        99.55   $         ‐     $       595.82   $        595.82   $      1,191.64
2346   1081510   USHERENKO        VITALY        $     3,469.18   $     1,456.12   $         ‐     $     4,925.30   $      4,925.30   $      9,850.60
2347    408606   UZCATEGUI        SILVANA       $     3,357.98   $     6,824.41   $         ‐     $    10,182.39   $    10,182.39    $     20,364.77
2348   1041255   VACCARO          PETER         $     2,093.82   $       150.42   $       29.90   $     2,274.14   $      2,274.14   $      4,548.29
2349   1397566   VALDERRAMA       KEVIN         $     1,751.70   $       440.26   $         ‐     $     2,191.96   $      2,191.96   $      4,383.93
2350    576478   VALDES           JOSHUA        $     7,998.90   $     1,258.25   $       17.90   $     9,275.05   $      9,275.05   $     18,550.09
2351   1154716   VALENCIA         JUAN          $       162.84   $        31.07   $         ‐     $       193.91   $        193.91   $        387.83
2352   1345219   VALENTA‐KANNAR   CHEZ          $     2,058.58   $       248.36   $       44.48   $     2,351.42   $      2,351.42   $      4,702.84
2353    515286   VALENTINE        MICHAEL       $     1,458.95   $       218.07   $         ‐     $     1,677.02   $      1,677.02   $      3,354.03
2354    577231   VALENZI          ROBERT        $   12,757.34    $       423.26   $         ‐     $    13,180.60   $    13,180.60    $     26,361.19
2355   1089950   VALENZUELA       MARIA         $     2,726.57   $       276.45   $         ‐     $     3,003.03   $      3,003.03   $      6,006.05
2356   1164798   VALICENTI        CHARLES       $     2,995.03   $     3,141.54   $         ‐     $     6,136.57   $      6,136.57   $     12,273.15
2357   1165361   VALITUTTO        LORI          $     3,733.41   $       313.35   $      554.77   $     4,601.54   $      4,601.54   $      9,203.07
2358   1210081   VALVERDE         ADRIANA       $       526.17   $        10.90   $         ‐     $       537.07   $        537.07   $      1,074.14
2359   1349340   VAN BRAKLE       MIGUEL        $       318.81   $         4.99   $         ‐     $       323.80   $        323.80   $        647.60
2360   1106013   VANCHOFF         DAVID         $          ‐     $        10.87   $         ‐     $        10.87   $         10.87   $         21.74



                                                          Page 40 of 43
                                                          EXHIBIT A


                                                                                                     TOTAL
                                                                                                  AMOUNT OF           100%          TOTAL BACKPAY
                                               Unpaid Minutes         RR          Straight OT      BACKPAY         LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last              First           Claim            Claim            Claim          CLAIMS          DAMAGES           DAMAGES
2361    407521   VANDEMARK JR      JOSEPH      $     2,727.20   $       389.54   $         ‐     $    3,116.74   $      3,116.74   $      6,233.48
2362   1133243   VANEGAS           JOANNA      $       967.93   $       281.09   $       53.81   $    1,302.83   $      1,302.83   $      2,605.65
2363    406362   VANNATA           HILDA       $     3,192.36   $       112.95   $         ‐     $    3,305.31   $      3,305.31   $      6,610.62
2364   1359613   VARGAS III        JOSE        $     3,861.70   $       204.56   $      471.07   $    4,537.33   $      4,537.33   $      9,074.65
2365   1359614   VARRICCHIO        ANTHONY     $     1,618.40   $       101.00   $         ‐     $    1,719.41   $      1,719.41   $      3,438.81
2366    576492   VASQUEZ           FRANCISCO   $     9,161.79   $       816.37   $         ‐     $    9,978.15   $      9,978.15   $     19,956.31
2367    408743   VASQUEZ           JOSE        $     4,640.48   $        20.28   $         ‐     $    4,660.77   $      4,660.77   $      9,321.54
2368   1057694   VASQUEZ           LEONIDES    $     4,895.12   $       522.39   $         ‐     $    5,417.51   $      5,417.51   $     10,835.01
2369   1119260   VASQUEZ JR        MELIDO      $     4,224.37   $       702.78   $       27.63   $    4,954.78   $      4,954.78   $      9,909.55
2370    422381   VASQUEZ SR        ROY         $     5,855.00   $       815.46   $       58.55   $    6,729.02   $      6,729.02   $     13,458.04
2371    580919   VASSELMAN         RYAN        $     2,395.06   $         0.02   $         ‐     $    2,395.08   $      2,395.08   $      4,790.17
2372   1359615   VASSIOS           JOHN        $       651.88   $        23.94   $         ‐     $      675.82   $        675.82   $      1,351.63
2373   1019708   VAVAL             JOHN        $       320.56   $        91.33   $         ‐     $      411.89   $        411.89   $        823.78
2374   1019709   VAZQUEZ           NICHOLAS    $     7,673.45   $        76.44   $         ‐     $    7,749.88   $      7,749.88   $     15,499.77
2375    410352   VAZQUEZ           PABLO       $       906.60   $        11.59   $         ‐     $      918.19   $        918.19   $      1,836.39
2376    409702   VEGA              ANGEL       $       776.68   $          ‐     $         ‐     $      776.68   $        776.68   $      1,553.37
2377    590834   VEGA              DIOCAR      $       279.77   $        44.28   $         ‐     $      324.05   $        324.05   $        648.09
2378   1359616   VEGA              JESSICA     $       851.82   $       199.52   $      124.10   $    1,175.44   $      1,175.44   $      2,350.87
2379    610661   VELA              FRANK       $     2,132.21   $       210.47   $         ‐     $    2,342.69   $      2,342.69   $      4,685.38
2380    441975   VELAZQUEZ         LUCY        $       409.15   $         1.24   $         ‐     $      410.38   $        410.38   $        820.77
2381   1104566   VELEZ             ELVIS       $       186.05   $       268.29   $         ‐     $      454.35   $        454.35   $        908.70
2382   1133245   VELEZ             PAULA       $     1,640.21   $        57.22   $       97.82   $    1,795.25   $      1,795.25   $      3,590.51
2383   1359617   VELUZ             VALERIE     $       678.25   $        52.81   $         ‐     $      731.06   $        731.06   $      1,462.11
2384    610596   VERATUDELA        VALERIE     $     1,331.39   $       156.55   $        5.80   $    1,493.75   $      1,493.75   $      2,987.50
2385   1269904   VERBITZKI         ANDREW      $       636.98   $        88.97   $         ‐     $      725.95   $        725.95   $      1,451.90
2386    591255   VERSPOOR          JASON       $     1,722.50   $       208.91   $         ‐     $    1,931.41   $      1,931.41   $      3,862.83
2387   1100047   VERSPOOR          KIMBERLY    $     2,025.21   $       207.99   $         ‐     $    2,233.20   $      2,233.20   $      4,466.40
2388    996277   VICE              BREHENE     $     5,124.01   $       938.66   $         ‐     $    6,062.67   $      6,062.67   $     12,125.34
2389    494077   VICTOR            REGINA      $     3,792.05   $       384.36   $         ‐     $    4,176.41   $      4,176.41   $      8,352.83
2390   1100080   VIEN              RICKY       $     2,416.89   $       217.34   $      693.28   $    3,327.51   $      3,327.51   $      6,655.02
2391    498434   VILLAFANE         PHILIP      $     2,382.94   $       307.54   $         ‐     $    2,690.48   $      2,690.48   $      5,380.97
2392    591279   VILLANUEVA        ANTHONY     $     1,160.30   $        49.08   $      602.55   $    1,811.92   $      1,811.92   $      3,623.85
2393    534963   VILLANUEVA        MARILIN     $     1,484.88   $        88.84   $         ‐     $    1,573.71   $      1,573.71   $      3,147.43
2394    576494   VILLEJOINT        MARIO       $     1,307.61   $       833.26   $         ‐     $    2,140.87   $      2,140.87   $      4,281.73
2395    874417   VINCENT           CHRISTINE   $       421.55   $          ‐     $         ‐     $      421.55   $        421.55   $        843.09
2396   1421096   VIOLA             ANDREW      $     1,217.88   $       158.48   $       70.55   $    1,446.91   $      1,446.91   $      2,893.82
2397   1222478   VIRGILE           JENNIFER    $     2,113.51   $        22.57   $         ‐     $    2,136.08   $      2,136.08   $      4,272.16
2398    996542   VISCEGLIA         VINCENT     $       855.41   $       313.01   $         ‐     $    1,168.42   $      1,168.42   $      2,336.84
2399    411258   VITALE            CHARLES     $       173.08   $         3.41   $         ‐     $      176.48   $        176.48   $        352.97
2400   1137232   VIVES SR          JOHN        $     6,979.33   $     1,935.22   $      505.07   $    9,419.62   $      9,419.62   $     18,839.24
2401   1321038   VON DER LINN      JAMES       $     1,323.39   $       171.88   $         ‐     $    1,495.27   $      1,495.27   $      2,990.55
2402   1306877   VONWESTERNHAGEN   KEITH       $     1,072.65   $       110.81   $         ‐     $    1,183.46   $      1,183.46   $      2,366.92
2403   1397571   VOZOS             FRANK       $       868.68   $        85.07   $         ‐     $      953.75   $        953.75   $      1,907.49
2404   1210082   WACHTER           ERIC        $       686.59   $        89.37   $         ‐     $      775.96   $        775.96   $      1,551.93
2405   1119265   WADE              JESSICA     $     1,674.47   $       168.40   $       74.17   $    1,917.04   $      1,917.04   $      3,834.08
2406   1210017   WAHLSTER          KLARA       $     5,229.65   $     1,222.54   $         ‐     $    6,452.19   $      6,452.19   $     12,904.39
2407    406380   WAKEHAM           ERIC        $     2,033.22   $     1,038.50   $         ‐     $    3,071.72   $      3,071.72   $      6,143.43
2408   1144432   WALDROP           NICHOLAS    $     2,153.45   $       172.99   $       82.36   $    2,408.80   $      2,408.80   $      4,817.60
2409    994717   WALKER            DANIEL      $     4,485.15   $     1,074.40   $      143.68   $    5,703.23   $      5,703.23   $     11,406.47
2410    406195   WALKER            DANIEL      $     2,940.13   $       976.21   $         ‐     $    3,916.34   $      3,916.34   $      7,832.69
2411    408452   WALKER            DWAYNE      $     1,709.91   $       180.87   $         ‐     $    1,890.78   $      1,890.78   $      3,781.56
2412   1041257   WALKER            NIECIA      $     2,204.04   $       249.36   $       59.85   $    2,513.25   $      2,513.25   $      5,026.50
2413    434538   WALLACE           PAUL        $       895.80   $       234.94   $         ‐     $    1,130.73   $      1,130.73   $      2,261.47
2414    610888   WALSH             MICHAEL     $     3,229.79   $     1,271.95   $         ‐     $    4,501.74   $      4,501.74   $      9,003.48
2415   1057697   WALSH             RYAN        $     1,867.27   $       693.20   $         ‐     $    2,560.47   $      2,560.47   $      5,120.93
2416    407175   WALSTON           WAYNE       $          ‐     $          ‐     $         ‐     $         ‐     $           ‐     $           ‐
2417   1068187   WALTERS           MAURICE     $     2,535.02   $       835.68   $      131.71   $    3,502.41   $      3,502.41   $      7,004.81
2418    493002   WARD              JACOBI      $       385.73   $         8.48   $         ‐     $      394.22   $        394.22   $        788.43
2419    472014   WARD              KEVIN       $     3,641.74   $       233.92   $         ‐     $    3,875.66   $      3,875.66   $      7,751.31



                                                         Page 41 of 43
                                                      EXHIBIT A


                                                                                                 TOTAL
                                                                                              AMOUNT OF            100%          TOTAL BACKPAY
                                           Unpaid Minutes         RR          Straight OT      BACKPAY          LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last         First            Claim            Claim            Claim          CLAIMS           DAMAGES           DAMAGES
2420   1106017   WARMHOLD     KRISTEN      $     1,594.02   $       391.24   $         ‐     $     1,985.26   $      1,985.26   $      3,970.53
2421   1081684   WARR         WILLIAM      $     1,252.73   $       437.54   $       78.42   $     1,768.69   $      1,768.69   $      3,537.38
2422   1359618   WARREN       OTHANIEL     $     2,059.79   $       210.16   $         ‐     $     2,269.96   $      2,269.96   $      4,539.91
2423    980605   WASHACK      JOHNATHAN    $       126.42   $        98.54   $      378.65   $       603.61   $        603.61   $      1,207.21
2424    406496   WASHINGTON   ALICIA       $     2,283.55   $       661.41   $       49.57   $     2,994.54   $      2,994.54   $      5,989.08
2425    580916   WASHINGTON   BRANDY       $     1,451.61   $       135.54   $         ‐     $     1,587.15   $      1,587.15   $      3,174.30
2426     29928   WASHINGTON   JERARD       $     2,796.83   $        56.15   $       51.11   $     2,904.09   $      2,904.09   $      5,808.18
2427   1139260   WASNIEWSKI   ANDREW       $     6,269.55   $       858.53   $      364.29   $     7,492.38   $      7,492.38   $     14,984.75
2428   1154717   WASYL        RAYMOND      $     6,924.08   $       517.51   $         ‐     $     7,441.58   $      7,441.58   $     14,883.16
2429    406998   WATERMAN     DAWNETTE     $     2,447.83   $       736.10   $         ‐     $     3,183.92   $      3,183.92   $      6,367.84
2430    407982   WATIN        MIGDALIA     $     3,222.28   $       458.51   $         ‐     $     3,680.79   $      3,680.79   $      7,361.58
2431   1269906   WATSON       ELIZABETH    $       750.38   $        18.10   $         ‐     $       768.48   $        768.48   $      1,536.97
2432    407378   WATSON       ZOILA        $     1,113.53   $       923.02   $      120.25   $     2,156.80   $      2,156.80   $      4,313.60
2433    409022   WATTS        LELIETH      $       349.46   $         2.09   $         ‐     $       351.55   $        351.55   $        703.10
2434    407739   WATTS        REGINA       $     2,859.61   $       238.64   $      123.68   $     3,221.93   $      3,221.93   $      6,443.85
2435   1421146   WEBER        BRANDON      $     1,818.59   $       445.82   $         ‐     $     2,264.40   $      2,264.40   $      4,528.80
2436    409063   WEBER        TODD         $     3,655.68   $        13.58   $         ‐     $     3,669.26   $      3,669.26   $      7,338.52
2437    501001   WEBSTER      DAVID        $       835.46   $       512.47   $         ‐     $     1,347.92   $      1,347.92   $      2,695.85
2438   1165364   WEEKS        LAUREN       $       964.46   $        60.17   $       71.58   $     1,096.21   $      1,096.21   $      2,192.43
2439   1013386   WEIBURG      ANTHONY      $       924.89   $       209.43   $         ‐     $     1,134.32   $      1,134.32   $      2,268.63
2440    406982   WEINSTEIN    STUART       $     7,293.72   $       251.32   $         ‐     $     7,545.03   $      7,545.03   $     15,090.07
2441    580758   WEISMAN      REBECCA      $       803.29   $        15.22   $         ‐     $       818.52   $        818.52   $      1,637.03
2442   1359619   WEISS        JONATHAN     $       509.15   $        22.44   $         ‐     $       531.59   $        531.59   $      1,063.19
2443    408073   WEISSMAN     DAVID        $          ‐     $         4.04   $         ‐     $         4.04   $          4.04   $          8.08
2444    587580   WELCH        MIKAL        $     1,016.68   $        88.64   $         ‐     $     1,105.32   $      1,105.32   $      2,210.65
2445   1269907   WERNER JR    KEITH        $     3,707.06   $       382.52   $         ‐     $     4,089.58   $      4,089.58   $      8,179.16
2446    407497   WESTERVELT   EDWARD       $          ‐     $         1.60   $         ‐     $         1.60   $          1.60   $          3.20
2447    589362   WHITE        ALWAIN       $     1,151.23   $       434.43   $         ‐     $     1,585.66   $      1,585.66   $      3,171.32
2448    996279   WHITE        DIONNETTA    $       333.98   $        73.07   $       22.68   $       429.73   $        429.73   $        859.46
2449   1104568   WHYNN        FREDRICK     $       903.15   $        99.35   $       76.68   $     1,079.18   $      1,079.18   $      2,158.37
2450   1081682   WILDING      SAMANTHA     $     3,898.12   $       517.34   $         ‐     $     4,415.46   $      4,415.46   $      8,830.93
2451    407683   WILKEY       ANTHONY      $     3,582.11   $        21.70   $         ‐     $     3,603.81   $      3,603.81   $      7,207.61
2452    461098   WILLETS      HEATHER      $     1,013.42   $        38.03   $         ‐     $     1,051.45   $      1,051.45   $      2,102.90
2453    406745   WILLIAMS     DELANO       $   10,810.82    $       418.67   $         ‐     $    11,229.49   $    11,229.49    $     22,458.98
2454    465234   WILLIAMS     MARVIN       $     3,820.76   $     3,704.46   $      129.72   $     7,654.93   $      7,654.93   $     15,309.87
2455    407937   WILLIAMS     SEBASTIAN    $     3,665.56   $        20.24   $        9.24   $     3,695.04   $      3,695.04   $      7,390.09
2456    406238   WILLIAMS     SEDLEY       $          ‐     $          ‐     $         ‐     $          ‐     $           ‐     $           ‐
2457    407557   WILLIAMS     TARA         $     3,403.13   $       257.81   $      607.65   $     4,268.59   $      4,268.59   $      8,537.19
2458    269008   WILLIAMS     TAWANA       $       227.13   $        11.24   $         ‐     $       238.36   $        238.36   $        476.73
2459    407488   WILLIAMS     WILLIAM      $     2,277.65   $     1,968.45   $       92.87   $     4,338.97   $      4,338.97   $      8,677.94
2460   1089955   WILSON       BRIAN        $       384.65   $         8.91   $         ‐     $       393.56   $        393.56   $        787.13
2461    577166   WILSON       DIANA        $     5,114.35   $       231.91   $         ‐     $     5,346.26   $      5,346.26   $     10,692.53
2462    407993   WILSON       EVA          $          ‐     $        24.20   $         ‐     $        24.20   $         24.20   $         48.40
2463    494053   WILSON       LIZA         $     3,219.26   $       205.71   $         ‐     $     3,424.97   $      3,424.97   $      6,849.95
2464    548153   WILSON       ROHAN        $       212.45   $       100.29   $       56.27   $       369.01   $        369.01   $        738.01
2465   1048756   WILTSHIRE    TREVON       $     1,692.17   $       672.07   $      104.12   $     2,468.35   $      2,468.35   $      4,936.71
2466   1006291   WINIK        ASHER        $     3,196.74   $     1,746.19   $         ‐     $     4,942.93   $      4,942.93   $      9,885.86
2467    557059   WISNIEWSKI   JASON        $     1,263.86   $        50.07   $        7.12   $     1,321.05   $      1,321.05   $      2,642.11
2468   1269909   WIT          MAGGIE       $     3,374.30   $       244.75   $         ‐     $     3,619.05   $      3,619.05   $      7,238.10
2469    407799   WITHWORTH    TRENTON      $     9,904.95   $       759.36   $         ‐     $    10,664.31   $    10,664.31    $     21,328.62
2470   1106020   WONG         AMANDA       $     4,021.80   $       473.18   $         ‐     $     4,494.98   $      4,494.98   $      8,989.96
2471   1133246   WONG         DANNY        $     1,600.01   $       217.12   $         ‐     $     1,817.13   $      1,817.13   $      3,634.26
2472    610599   WONG         DENNIS       $   11,128.38    $       892.66   $      102.11   $    12,123.15   $    12,123.15    $     24,246.30
2473    407155   WONG         LISA         $     4,441.56   $     2,280.95   $         ‐     $     6,722.52   $      6,722.52   $     13,445.04
2474   1100083   WONG JR      DENNIS       $     4,657.55   $        83.54   $         ‐     $     4,741.09   $      4,741.09   $      9,482.18
2475    407856   WOOD         JEFFREY      $     5,873.36   $       211.31   $         ‐     $     6,084.67   $      6,084.67   $     12,169.33
2476   1269847   WOODHOUSE    MARY ELLEN   $       522.04   $        59.05   $         ‐     $       581.10   $        581.10   $      1,162.19
2477    580922   WORMS        PATRICK      $     4,386.56   $        38.86   $         ‐     $     4,425.42   $      4,425.42   $      8,850.84
2478    489396   WRIGHT       COLIN        $   10,124.75    $     6,272.36   $         ‐     $    16,397.11   $    16,397.11    $     32,794.21



                                                     Page 42 of 43
                                                                  EXHIBIT A


                                                                                                             TOTAL
                                                                                                          AMOUNT OF           100%          TOTAL BACKPAY
                                                       Unpaid Minutes         RR          Straight OT      BACKPAY         LIQUIDATED      AND LIQUIDATED
 #     EMPNO     Last                   First              Claim            Claim            Claim          CLAIMS          DAMAGES           DAMAGES
2479    603253   WRIGHT                 LETASHA        $     1,216.48   $       157.75   $      174.71   $    1,548.94   $      1,548.94   $      3,097.87
2480   1119262   WRIGHT                 SEAN           $     4,133.36   $       585.33   $       18.44   $    4,737.14   $      4,737.14   $      9,474.28
2481    406887   WRIGHT                 WILLIAM        $     3,031.91   $       427.15   $         ‐     $    3,459.05   $      3,459.05   $      6,918.11
2482   1164800   WU                     MING ZE        $     3,868.81   $       830.13   $      793.10   $    5,492.04   $      5,492.04   $     10,984.07
2483   1100084   WYANT                  MARKUS         $     1,620.36   $         3.60   $         ‐     $    1,623.96   $      1,623.96   $      3,247.92
2484   1100085   WYCHE                  JARON          $     3,788.98   $       480.02   $       38.20   $    4,307.19   $      4,307.19   $      8,614.38
2485   1154719   WYLIE                  JOSHUA         $       648.20   $         9.34   $         ‐     $      657.54   $        657.54   $      1,315.08
2486    408150   WYNE                   RODNEY         $          ‐     $          ‐     $         ‐     $         ‐     $           ‐     $           ‐
2487    494062   WYNNE JR.              WILLIS         $       265.78   $        65.63   $       70.11   $      401.52   $        401.52   $        803.04
2488   1165366   XIANG                  WEIKAI         $     2,562.53   $       230.16   $      608.63   $    3,401.33   $      3,401.33   $      6,802.65
2489   1333301   YAGUDAYEV              GEDION         $       588.18   $        15.60   $         ‐     $      603.77   $        603.77   $      1,207.55
2490   1165367   YE                     WENDA          $     1,323.78   $        68.33   $      410.60   $    1,802.71   $      1,802.71   $      3,605.42
2491    977593   YEARWOOD               DEANNA         $     1,256.11   $        75.82   $        8.80   $    1,340.74   $      1,340.74   $      2,681.48
2492   1210088   YEN                    ANDREW         $     1,768.69   $       166.83   $         ‐     $    1,935.52   $      1,935.52   $      3,871.04
2493   1165368   YEPEZ                  JEFFERSON      $       860.01   $       173.58   $         ‐     $    1,033.59   $      1,033.59   $      2,067.18
2494   1019710   YEPEZ                  MARIA          $       391.04   $         6.84   $         ‐     $      397.88   $        397.88   $        795.77
2495    603587   YIM                    JAE            $     1,050.50   $        96.53   $      223.56   $    1,370.60   $      1,370.60   $      2,741.20
2496   1087759   YMERAJ                 SKERDI         $     1,079.12   $       757.43   $      154.46   $    1,991.02   $      1,991.02   $      3,982.03
2497   1057698   YOON                   YU             $       963.51   $       105.09   $         ‐     $    1,068.60   $      1,068.60   $      2,137.21
2498    554132   YOUNG                  AARON          $     1,127.02   $        63.29   $         ‐     $    1,190.32   $      1,190.32   $      2,380.63
2499    465231   YOUNG                  ARTHUR DAVID   $     2,644.56   $       800.05   $         ‐     $    3,444.60   $      3,444.60   $      6,889.21
2500    323172   YOUNG                  PAUL           $        63.43   $         0.21   $         ‐     $       63.64   $         63.64   $        127.28
2501   1119267   YU                     ANLO           $     4,404.07   $       751.64   $       79.07   $    5,234.78   $      5,234.78   $     10,469.56
2502   1144440   YU                     JOSEPH         $     4,188.46   $       310.30   $         ‐     $    4,498.75   $      4,498.75   $      8,997.51
2503   1100086   YU                     KENNY          $     3,450.09   $       799.07   $      803.59   $    5,052.75   $      5,052.75   $     10,105.50
2504   1048276   YUABOV                 ANDREY         $       732.94   $       323.37   $         ‐     $    1,056.31   $      1,056.31   $      2,112.63
2505    577350   YUSUPOV                ROMAN          $     1,864.72   $       454.46   $      533.98   $    2,853.16   $      2,853.16   $      5,706.33
2506    591281   ZACARIAZ JR.           JOSE           $          ‐     $       216.81   $         ‐     $      216.81   $        216.81   $        433.62
2507   1269911   ZAITA JR               KENNETH        $       893.21   $       654.98   $         ‐     $    1,548.20   $      1,548.20   $      3,096.39
2508   1397575   ZANATTA                NICOLE         $       333.84   $       188.48   $       23.92   $      546.24   $        546.24   $      1,092.48
2509   1133248   ZANPAWALA              MOHMEDIDRIS    $     5,569.39   $     1,915.70   $         ‐     $    7,485.09   $      7,485.09   $     14,970.18
2510   1349349   ZATOREN                RYAN           $     2,270.94   $        72.67   $      260.45   $    2,604.05   $      2,604.05   $      5,208.10
2511   1026518   ZENDER                 ANDREA         $     1,418.55   $        62.24   $         ‐     $    1,480.80   $      1,480.80   $      2,961.59
2512   1066170   ZENKOVICH              EVGENI         $       575.90   $       201.02   $         ‐     $      776.92   $        776.92   $      1,553.85
2513   1349350   ZERAFA                 STEVEN         $       379.52   $        95.31   $       34.19   $      509.02   $        509.02   $      1,018.03
2514   1119271   ZERO                   ANTHONY        $     3,229.91   $       192.74   $      187.67   $    3,610.33   $      3,610.33   $      7,220.66
2515   1349351   ZIRINO                 NICHOLAS       $       584.99   $        31.35   $         ‐     $      616.34   $        616.34   $      1,232.68
2516   1291011   ZUMMO                  MICHAEL        $     6,362.15   $        83.00   $         ‐     $    6,445.15   $      6,445.15   $     12,890.29
2517    488456   ZUNIGA                 MARVIN         $     1,403.95   $       560.27   $         ‐     $    1,964.22   $      1,964.22   $      3,928.43
2518   1064133   ZUNIGA                 ROY            $     3,549.53   $       632.92   $       37.26   $    4,219.71   $      4,219.71   $      8,439.42
2519   1349352   ZURA                   SEAN           $     1,324.06   $       259.20   $         ‐     $    1,583.27   $      1,583.27   $      3,166.53
2520    422405   JAMES                  CYNTHIA        $          ‐     $          ‐     $         ‐     $         ‐     $           ‐     $           ‐

       Total through October 24, 2019                  $ 5,949,672.05 $ 1,163,801.61 $ 125,039.33 $ 7,238,513.00 $ 7,238,513.00 $ 14,477,026.00




                                                                 Page 43 of 43
